                                                                       1

1                 IN THE UNITED STATES DISTRICT COURT

2                       FOR THE DISTRICT OF UTAH

3                            CENTRAL DIVISION

4    _____________________________
                                  )
5    JAMES, ET AL.,               )
                                  )
6         Plaintiffs,             )
                                  )   Case No. 2:19-cv-00341-HCN-DBP
7    vs.                          )
                                  )
8    DAVIES, ET AL.,              )
                                  )
9         Defendants.             )
     _____________________________)
10

11         EVIDENTIARY HEARING VIA ZOOM BEFORE THE HONORABLE

12                    JUDGE HOWARD C. NIELSON, JR.

13

14                    Wednesday, November 18, 2020

15

16                   Time:   1:07 p.m. to 6:42 p.m.

17

18

19

20

21   Reported by Teena Green, RPR, CRR, CBC

22       United States Courthouse
         351 South West Temple, 7.430
23       Salt Lake City, Utah   84101
         (801) 910-4092
24       teena_green@utd.uscourts.gov

25
                                               2

1                                APPEARANCES

2    FOR THE PLAINTIFF:

3    ROBERT B. SYKES, ESQ.
     CHRISTOPHER PETER SORENSEN, ESQ.
4    SYKES MCALLISTER LAW OFFICES
     311 State Street, Suite 240
5    Salt Lake City, Utah   84111-2320
     (801) 533-0222
6    bob@sykesmcallisterlaw.com

7    FOR THE DEFENDANT:

8    HEATHER S. WHITE, ESQ.
     DANICA N. CEPERNICH, ESQ.
9    SNOW CHRISTENSEN & MARTINEAU
     10 Exchange Place, 11th Floor
10   PO Box 45000
     Salt Lake City, Utah   84145-5000
11   (801) 521-9000
     hsw@scmlaw.com
12

13   FOR OFFICER CASEY DAVIES:

14   JEFFREY CHRISTIAN JENSEN, ESQ.
     NELSON JONES PLLC
15   8941 South 700 East, Suite 203
     Sandy, Utah   84070
16   (801) 981-8779

17   FOR NATALIE BRUCE:

18   MICHAEL W. YOUNG, ESQ.
     PARSONS BEHLE & LATIMER
19   201 South Main Street, Suite 1800
     PO Box 45898
20   Salt Lake City, Utah   84145-0898
     (801) 532-1234
21   myoung@parsonsbehle.com

22

23

24

25
                                                  3

1                              I N D E X

2
     Witness:                              Page
3
     NATALIE B. BRUCE
4
     Direct Examination by Mr. Sykes       12
5    Cross-Examination by Ms. White        38
     Redirect Examination by Mr. Sykes     93
6    Recross Examination by Ms. White      95

7    Witness:                              Page

8    CHRISTINE MIKELL

9    Cross-Examination by Mr. Sykes        99
     Redirect Examination by Ms. White     115
10
     Witness:                              Page
11
     CASEY ALLEN DAVIES
12
     Cross-Examination by Mr. Sykes        117
13   Redirect Examination by Ms. White     135

14   Witness:                              Page

15   ERNEST ROBERT RUSSO

16   Cross-Examination by Mr. Sykes        141

17   Witness:                              Page

18   TIFFANY JAMES

19   Cross-Examination by Ms. White        146
     Redirect Examination by Mr. Sykes     181
20

21

22

23

24

25
                                                                          4

1    August 25, 2020                                         1:07 p.m.

2                           P R O C E E D I N G S`

3              THE COURT:    Good afternoon.   We're here today for an

4    evidentiary hearing in the matter of Aaron James, et al.,

5    versus Casey Davies, et al., and that's Case No. 2:19-cv-341.

6              Let's begin by having appearances of counsel for the

7    record.   I know you've discussed that already with the

8    courtroom deputy, but we're on the record now.

9              We'll start with plaintiffs.

10             MR. SYKES:    Robert Sykes and Peter Sorensen, let me

11   show him over here, for the plaintiff.

12             THE COURT:    All right.   Welcome, Mr. Sykes and

13   Mr. Sorensen.

14             How about for the defendants?

15             MS. WHITE:    Heather White and Dani Cepernich on

16   behalf of the defendants.

17             THE COURT:    All right.   Welcome.   Thank you.

18             I understand that we have a lawyer here making a

19   limited or special appearance for Officer Davies as well?

20             MR. JENSEN:    That is correct, Your Honor.

21             MS. WHITE:    Can you hear Mr. Jensen?   Let me have him

22   come over here.

23             MR. JENSEN:    J.C. Jensen on behalf of Casey Davies,

24   Your Honor.

25             THE COURT:    All right.   Welcome, Mr. Jensen.
                                                                        5

1             And do we have the attorney for Ms. Bruce on the line

2    yet?

3             MR. YOUNG:   Yes, Your Honor, Michael Young here.

4    Tali Bruce is with me in our conference room, making my limited

5    appearance.

6             THE COURT:   All right.   Thank you.   And that was

7    Mr. Young; correct?

8             MR. YOUNG:   Correct.

9             THE COURT:   All right.   Welcome.   Thank you.   I can

10   see you as well.

11            All right.   Very well.   Are there any other attorneys

12   who need to make an appearance?

13            Hearing none.

14            All right.   We need to be quite careful today, given

15   the fact that we're doing this by Zoom.   As an evidentiary

16   hearing, we want to have a clear and accurate transcript, so

17   please try to speak slowly.   And if appropriate, please state

18   your name and role when you begin speaking, unless I've

19   specifically asked you to speak or unless the context makes

20   clear who you are.

21            And, again, except for objections and things, please

22   try not to speak over each other or interrupt and please speak

23   only when directed to.

24            Finally, put your microphone on mute when you're not

25   speaking or actively involved to reduce background noise.
                                                                          6

1               Now, just some logistical things at the outset.

2               What I envision is that this is going to be a little

3    different from a usual hearing because we're not going to do

4    direct examination for most of the witnesses, I'm going to rely

5    on the declarations instead.     And I have read the declarations,

6    all of them, and I've reread the ones of the witnesses who are

7    appearing here today.    I've also read Ms. White's objections to

8    the declaration of Ms. James and I will take those under

9    consideration.

10              I think we'll start with plaintiffs and I will let

11   the plaintiffs, number one, question Ms. Bruce.    And then also,

12   cross-examine any of the defendants' witnesses that they would

13   like to, who are here.

14              With regard to Ms. Bruce, I think, Mr. Sykes, I'm

15   going to start out treating her as if she were your witness and

16   as if this were a direct examination.    So the usual rules

17   governing leading questions and so forth will apply.

18              MR. SYKES:   Understood.

19              THE COURT:   Right.   If things develop in a way that

20   makes it seem that I should not treat her as a friendly witness

21   to you, then I will let you take a more adversarial approach,

22   more like a cross-examination.

23              Then, also, with Ms. Bruce, Ms. White, you or your

24   colleague can cross-examine Ms. Bruce after Mr. Sykes is

25   through.   Then for each of the witnesses of yours that
                                                                            7

1    Mr. Sykes cross-examines, you can have some redirect, if you

2    would like.

3             Now, Mr. Sykes, we're in an unusual context here

4    where we've not moved past the motion to dismiss stage.       And as

5    you know, you're very familiar with qualified immunity cases,

6    it seems like you're a frequent litigant in that context.      The

7    doctrine is designed in part to protect defendants who are

8    entitled to assert qualified immunity from the burdens of

9    discovery.    So because of that, I'm going to be quite strict

10   when you cross-examine Mr. Davies that, number one, your

11   cross-examination needs to be limited to the matters raised in

12   his deposition, as well as matters that are relevant to whether

13   or not there is a video recording.

14            So this is not -- I'm not going to allow you to get

15   into broader matters about the incident in general and the sort

16   of things that you would be entitled to discovery on if we get

17   past the motion to dismiss stage.    Is that clear, what I'm

18   saying, Mr. Sykes?

19            MR. SYKES:     Yes.   I've got about three minutes of

20   direct for him.

21            THE COURT:     Right.   Well, it's actually cross,

22   technically, but yes.   Right.   That's fine.

23            But, again, I just want to make clear that this is

24   not -- you know, if you survive the motion to dismiss, you'll

25   have a chance to depose him and ask him about anything that's
                                                                       8

1    potentially relevant to the case.   But today, you need to stay

2    focused on matters that are relevant to the possible existence

3    of a video and other matters that he addressed in his

4    declaration.

5             MR. SYKES:    I understand.

6             THE COURT:    All right.   After you've done that,

7    Mr. Sykes, after you've examined Ms. Bruce and cross-examined

8    any of the other witnesses that you would like, other than, you

9    know, any of the defendants' witnesses, and then after -- as I

10   said, after you've examined each witness, I'll give Ms. White

11   or her colleague a chance to either do cross or redirect,

12   depending on which witness it is.

13            Then we will turn to Ms. White and Ms. Cepernich, and

14   we will let you cross-examine Ms. James if you wish to do so,

15   and then I think that's the only witness of Mr. Sykes's that's

16   here today.    Is that correct, Mr. Sykes and Ms. White?

17            MR. SYKES:    I have questions for Christine Mikell.

18            THE COURT:    Oh, yes.   We'll treat that -- I'm going

19   to treat her as one of the city's witnesses.   So you can

20   cross-examine her about her declaration at the beginning, after

21   you talk to Ms. Bruce and as you talk to the other declarants.

22            MR. SYKES:    I have a -- a very few questions for

23   Casey Davies.   I have about two or three minutes of questions

24   for Mr. -- Officer Betenson, and maybe two or three minutes for

25   Chief Russo.    That's all.
                                                                         9

1             THE COURT:   Okay.   That's very good.

2             And, Ms. White, do you anticipate -- other than the

3    redirect -- the cross of Ms. Bruce and the redirect of any of

4    the individuals Mr. Sykes just mentioned, do you anticipate

5    anything other than just cross-examining Ms. James?

6             MS. WHITE:   No, that's it, Your Honor.

7             THE COURT:   All right.   Very good.

8             Now, in terms of objections and so forth, I think,

9    number one, let's follow the usual rules that -- you know, one

10   attorney per side per witness.   So, you know, if -- you know,

11   either Ms. White or Ms. Cepernich can be making objections --

12   or Mr. Cepernich [sic] can be making objections to questions

13   asked by Mr. Sykes or Mr. Sorensen, but not both.

14            And because this is a videoconference, it's a little

15   bit unwieldy, so please try to -- how do I say this? -- limit

16   your objections to things that really matter.     Keeping in mind

17   here that we don't have a jury, the court is quite capable of

18   evaluating -- you know, distinguishing what's relevant from

19   what's not.   And also -- so it's possible that --

20            Sometimes, in a trial, there's probably two or three

21   times as many objections as there really need to be.    And

22   you're welcome to make them, I'm not telling you you can't

23   object, but please try and limit them to the most -- to things

24   that really matter, just because it's hard to keep track of, on

25   the screen, who's talking at the same time and so forth.
                                                                       10

1             And also, raise your hand if you don't mind, while

2    you object, so I can have a visual clue, as well.    We're not in

3    a courtroom, so standing up won't have the same effect as it

4    would in court.

5             All right.   Before we proceed, are there any

6    questions about any of that?

7             MS. WHITE:   No, Your Honor.

8             THE COURT:   All right.   And now, of course, as I

9    said, we're going to limit the objections to one attorney per

10   party, but I understand for the testimony of Ms. Bruce, of

11   course, Mr. Young, you're free to object, as well as the

12   appropriate party for the -- you know, either the city or the

13   plaintiff.

14            And with respect to Officer Davies, I suppose,

15   Mr. Jensen, the same goes for you.

16            Everyone got that?     All right.   As I said -- and

17   then, Mr. Young, if you have an objection, raise your hand

18   first and then take -- and I think just for -- if we have

19   enough -- if we can keep the ambient noise down, I think the

20   people who might potentially be raising objections during

21   testimony should probably take their microphones off mute as

22   well as the witness and the questioning lawyer.    Sometimes in

23   the heat of action, it's easy to forget that you're on mute.

24   And, you know, if you do have an objection, you might not be

25   noticed if we can't hear you.
                                                                           11

1             So with that, Mr. Sykes, I will let you proceed, you

2    know, essentially, as if we were in court.       You can call them,

3    the witnesses, one at a time and then either engage in direct

4    with Ms. Bruce or with cross with the others.

5             MR. SYKES:   I would call Tali Bruce.      Do you want to

6    have her sworn in here?

7             THE COURT:   We will.

8             And, Michelle, can you do that?

9             THE COURTROOM DEPUTY:      Yes.

10            Raise your right hand, please.

11            You do solemnly swear that the testimony you shall

12   give in the case now before the Court to be the truth, the

13   whole truth and nothing but the truth, so help you God?

14            THE WITNESS:     I do.

15            THE COURTROOM DEPUTY:      Thank you.   If you will please

16   state your full name and spell it for the record.

17            THE WITNESS:     My full name is Natalie Bruce.    I go by

18   Tali Bruce.

19            Do you want me to spell "Natalie" or "Tali"?

20            THE COURTROOM DEPUTY:      Natalie, please.

21            THE WITNESS:     N-A-T-A-L-I-E, B-R-U-C-E, Bruce.

22            THE COURTROOM DEPUTY:      Thank you very much.

23            MR. SYKES:   Okay.      And just for the record, you spell

24   Tali T-A-L-I?   That's your nickname?

25            THE WITNESS:     Yes.
                                                                          12

1                MR. SYKES:   Now, I've got Michelle front and center

2    on my screen.    I'm not seeing the witness at all.    Is there

3    something we can do about that?

4                THE COURT:   Usually there's a setting where you can

5    adjust so that you have everyone's picture on the --

6                MR. SYKES:   I've got speaker view.

7                MR. YOUNG:   Bob, I think she'll pop up once we start

8    speaking.

9                MR. SYKES:   That's good.   That's good.   I've got it

10   now.   Thanks.

11                            NATALIE B. BRUCE,

12   called as a witness for and on behalf of the plaintiffs, being

13   first duly sworn, was examined and testified as follows:

14                            DIRECT EXAMINATION

15   BY MR. SYKES:

16   Q.     Ms. Bruce, just by way of background for the Court, where

17   did you grow up, how long have you been in Utah, how old are

18   you, that sort of thing?

19   A.     I was born and raised in Utah.   I grew up in Sandy.   I'm

20   52 years old.

21   Q.     Okay.   I would have thought 32 but --

22   A.     Thank you, Bob.

23   Q.     Was your maiden name Curtis?

24   A.     Curtis.

25   Q.     Greg Curtis is your brother; right?
                                                                        13

1    A.   He is.

2    Q.   Where were you educated and how far did you go in

3    education?

4    A.   I attended Brighton High School, graduated from Alta High

5    School, and graduated from Brigham Young University with a

6    business management degree.

7    Q.   Okay.    What year did you graduate from BYU?

8    A.   1991.

9    Q.   And you couldn't get into the U so you went there?   Second

10   choice?

11   A.   I started at the U, Bob, I started at the U.    I graduated

12   from the Y.

13   Q.   Tell us about your experience in business, if you would.

14   A.   I currently own seven sports pubs called Bout Time Pub &

15   Grub and one Italian --

16   Q.   Bout Time?

17   A.   Bout Time.

18   Q.   Are they all the same name, Bout Time?

19   A.   Yeah.    They're all doing business as Bout Time Pub & Grub.

20   Q.   Where are they located generally?

21   A.   Mostly in the Salt Lake Valley, one in Ogden, one in

22   Kimball Junction.

23   Q.   And to whom are you married?

24   A.   I'm married.

25   Q.   What?
                                                                       14

1    A.   I'm married.

2    Q.   And to whom?

3    A.   Oh.   William Bruce is my spouse.

4    Q.   Tell us briefly about your city council service, when you

5    got elected and when you served.

6               MS. WHITE:   Your Honor, I've not objected and given

7    quite a bit of leeway, but as Your Honor mentioned at the

8    outset, we really are focused in on the video recording, and it

9    seems like we're just getting far afield of that.

10              THE COURT:   All right.   Well, Ms. White, I'm going to

11   give -- this seems like kind of harmless introductory material

12   and I'll let Mr. Sykes go on with it for a little bit more, but

13   we do need to eventually get to the video.

14              MR. SYKES:   We will.   And I would just say, Judge,

15   her city council service -- the defendant raised the objection

16   that comments made about the video were outside the scope of

17   her service as a city council person, and I'm laying the

18   foundation to show that they were not.

19              THE COURT:   All right.

20              MR. SYKES:   It's highly relevant.

21              THE COURT:   Okay.   You can proceed, Mr. Sykes.

22   BY MR. SYKES:

23   Q.   Go ahead, Ms. Bruce.   Tell us about your city council

24   service, when you were elected and what you've done in the city

25   council, just very quickly.
                                                                      15

1    A.   I was sworn into office January of 2018.

2    Q.   Okay.

3    A.   I represent District 3 in the city.

4    Q.   District 3?   Which generally is where?

5    A.   East of Highland Drive, kind of between I-215 and Bengal

6    Boulevard.

7    Q.   Okay.   And is it a four-year term?

8    A.   It's a four-year term.

9    Q.   You ran for office in 2017, were elected in November of

10   2017?

11   A.   Yes.

12   Q.   And your term expires in November of 2021; right?

13   A.   January 1, 2022.

14   Q.   '22, okay.

15        And in the course of your experience in the city council,

16   did you take an interest in police reform?

17   A.   Yes.

18   Q.   Okay.   Did you take an interest in government

19   inefficiency?

20   A.   Yes.    Yeah, government efficiency.

21   Q.   Did you take an interest in reform of the Cottonwood

22   Heights Police Department as part of that process?

23   A.   Yes.

24   Q.   Okay.   Did you make a recommendation at some point that

25   the city, Cottonwood Heights -- there are five council people;
                                                                       16

1    right?

2    A.   Four and a mayor, yes.

3    Q.   Four and a mayor, okay.

4    A.   People voting, yes.

5    Q.   Okay.    Equal voting for all five; is that right?

6    A.   Correct.

7    Q.   And you have a city manager?

8    A.   Yes.

9    Q.   Okay.    So just so the Court has an understanding, that's

10   called a weak mayor form of government, isn't it?

11   A.   Correct, yeah.

12   Q.   The city manager does the day to day and the mayor is a

13   figurehead?

14   A.   Yes.

15   Q.   Okay.    All right.

16   A.   He's a voting member.

17   Q.   Pardon me?

18   A.   He's a voting member.

19   Q.   Voting member, okay.

20        And did you make a recommendation at some point that the

21   city look at contracting out its police functions to the

22   Unified Police Department?

23   A.   I did not make the recommendation but I did advocate that

24   we do a cost benefit analysis.

25   Q.   Okay.    Now, tell us briefly about your relationship with
                                                                         17

1    Tiffany James.

2         When did you meet and what were the circumstances?

3    A.   I met Tiffany James in the summer of 2020.      She reached

4    out to me to inquire if I would be supportive of police reform

5    policies that she was advocating for.

6    Q.   Okay.   Do you remember about what month -- we'll talk

7    about June, July, August, what month?

8    A.   June, early June, I believe.

9    Q.   Okay.   And can you tell us briefly, by way of foundation

10   here, what kind of things you were discussing at that time?

11   A.   Yeah.   She wanted to bring some legislation.     She was also

12   reaching out to Senator Reibe and Councilwoman Mikell, and she

13   wanted support.

14   Q.   For some legislation to do what, if you can remember?

15   A.   Just modify police policy.

16   Q.   Okay.   Was it specifically -- was part of that discussion

17   you were having to modify police policy in Cottonwood Heights?

18   A.   I believe she wanted to pursue statewide modifications.

19   Q.   Okay.   Was part of it Cottonwood Heights also?

20   A.   Yes.

21   Q.   Did you discuss this with her in your official capacity as

22   a Cottonwood Heights city council member?

23               MS. WHITE:   Objection to the qualification of

24   "official capacity," calls for a legal conclusion.

25               THE COURT:   All right.   Let's see.   Mr. Sykes, why
                                                                        18

1    don't you -- you can ask her whether she -- you know, you can

2    ask her about that, just in terms of her own understanding.    I

3    think at least --

4    BY MR. SYKES:

5    Q.   Ms. Bruce, what was your understanding, as you were having

6    these discussions, as to what your capacity was as you were

7    having the discussions?

8    A.   She reached out to me because I was her city councilwoman.

9    She would not have reached out to me otherwise.

10   Q.   Was she in your district?

11   A.   That's in my district.

12   Q.   Okay.   All right.

13        And what kind of -- just generally -- this is my last

14   question on the foundation, but generally, what kind of

15   reforms, if you can remember, were in the discussion milieu?

16   A.   I know that she wanted to advocate for better training,

17   requirement of body cam usage, deescalation tactics, things of

18   that nature.

19   Q.   Okay.   Did you become aware at some point that she was the

20   mother of a young man that was shot by Cottonwood Heights

21   police?

22   A.   I did, yes.

23   Q.   Okay.   When did you come to that knowledge and how?

24   A.   I believe Anna McNamer invited her to speak at the police

25   reform rally.   And she was there in the capacity of the mother
                                                                         19

1    who was -- of the teenager that was shot.

2    Q.     Would you spell Anna's last name?

3    A.     M-C-N-A-M-E-R.

4    Q.     Thank you.

5           Now, I'm going to ask you about three possible videos of

6    three possible incidents.    I'm going to name them one, two and

7    three so we can be very clear.    Okay?

8           I'm going to ask you if you've seen any of these in just a

9    minute, okay, and how you saw them.     But number one would be a

10   video of a 2017 nonfatal shooting by Cottonwood Heights Police

11   Department at night under a bridge.     I'll call that number one,

12   2017.   Okay?

13   A.     Okay.

14   Q.     Have you ever seen a video of that, ever, and how?

15   A.     Yes, I have, via the Internet.

16   Q.     Over the Internet, okay.   That's posted publicly, is it

17   not?

18   A.     Yes.

19   Q.     Okay.   Number two would be a video on 5/29/2018, of the

20   Zane James shooting.    If a video exists, I know that's

21   contested here, but that would be number two and I'll ask you

22   about that in a minute.

23          And number three would be 5/29/18, the aftermath of the

24   shooting when Officer Harris, I think it is, arrives and takes

25   a video of Zane on the ground.    That would be number three.
                                                                      20

1    Okay?

2         So are you clear about that, one, two and three?

3    A.   Yes.

4    Q.   Okay.    Have you seen number three --

5    A.   Yes.

6    Q.   -- of the aftermath?

7    A.   Yes.

8    Q.   Where did you see that and what were the circumstances?

9    A.   Oh, we were shown, I believe, June 12th in the closed

10   session at city council.

11   Q.   Let me go to that June 12th meeting.     You're talking about

12   the Cottonwood Heights city council met on June 12th, 2018; is

13   that correct?

14   A.   Correct.

15   Q.   Almost exactly two weeks after the Zane James shooting; is

16   that right?

17   A.   Yes.

18   Q.   Okay.    And by the way, have you ever been deposed or

19   examined before like this ever?

20   A.   No.

21   Q.   And you're doing a good job.   You just need to make sure

22   you answer everything audibly because when you shake your head

23   I can understand that, the Judge can, but the record might not.

24        So there was a closed meeting on that day, was there?

25   A.   Yes.
                                                                          21

1    Q.   Was there an open meeting that preceded the closed

2    meeting?

3    A.   Yes.

4    Q.   And what was represented to you and by whom with respect

5    to why this meeting needed to be closed?

6    A.   To the best of my recollection, it was to assess the

7    character and competency of Officer Davies.

8    Q.   Okay.   That's what you were told?

9    A.   That is my recollection of my -- the reasoning in my head.

10   Q.   And [inaudible] at this meeting, Ms. Bruce, did you see a

11   video of the shooting of Zane James?

12               MR. YOUNG:   Bob, you're kind of crackling.

13               THE WITNESS:   Your microphone is a little crackly.

14               MR. YOUNG:   Are other people having that issue or is

15   that on our end?

16               THE COURT:   No, I'm hearing it as well.   I think

17   we're having some feedback or maybe you're not close enough to

18   your microphone.

19               MR. SYKES:   Is that better?

20               MR. YOUNG:   No.   Bob, do you have two speakers going

21   on in that room?   Because it sounds like feedback.

22               THE COURT:   And it was very clear until after just a

23   few -- just a couple of minutes ago, so something is --

24               (Discussion held off the record.)

25               MR. SYKES:   Tell you what.    Give me half a second.
                                                                         22

1    I'm going to switch.    I've got my TV in the background and I'm

2    going to switch to [inaudible].

3               Can you hear me now?

4               THE COURT:   Not well.

5               MR. SYKES:   Can you hear me now?   Can you hear me

6    now?

7               MR. YOUNG:   Same issue.   I don't know what you

8    changed.   It barely started.   The first part of the examination

9    was fine and then we started getting the feedback or the

10   crackling.

11              MR. SYKES:   Can you hear me now?

12              THE COURT:   Keep speaking a little bit.

13              MR. SYKES:   Is that better now?

14              THE COURT:   It seems to be.

15              MR. SYKES:   Perfect.    Let me try that.   I'm sorry

16   about that.

17   BY MR. SYKES:

18   Q.     Let me reask that question.

19          I'm talking about now video number two, a potential video

20   of the shooting of Zane James.      Did you see a video like that

21   in the June 12th meeting?

22   A.     Yes, I did.

23   Q.     Okay.   Would you describe for the Court what you saw,

24   please.

25   A.     The video of the shooting began with an image of a
                                                                       23

1    crumpled motorcycle on the right-hand curb of the street and it

2    quickly panned to the left, where you could see Zane James

3    hobbling on the grass.   He was attempting to run away, but was

4    clearly injured and hobbling.   His right arm was visible,

5    extended down the side of his body.   His left arm was quite

6    folded and held up, clearly indicating an injury.

7         He -- his pants were sliding down on his hips, you could

8    see the waistband of his underwear.   And his left arm went

9    back, to me it looked evident that he was going to pull up his

10   pants, which were dropping as he was attempting to flee.

11        At that point, you hear, pow-pow, pow-pow, and he went

12   down, face down into the grass.   The officer approached the

13   body and in my mind, I was thinking check for a pulse, check

14   for a pulse, but he immediately began to search the pockets,

15   pulled out a gun and threw it on the grass with a flick of his

16   wrist, demonstrating there's a gun.   And the video ended after

17   that.

18   Q.   Was the video a first-person video, meaning the shooter,

19   or was it like from a car or another person standing to the

20   side?

21   A.   I believe it was first person.

22   Q.   Okay.   So your belief is that the person -- that the video

23   camera was on the person doing the shooting?   Is that what

24   you're saying?

25   A.   I believe so.
                                                                        24

1              MS. WHITE:   Objection.

2              THE COURT:   Okay.    Ms. White, go ahead.

3              MS. WHITE:   Objection, calls for speculation.

4              THE COURT:   Right.

5              Mr. Sykes, why don't you ask just what -- why she

6    thinks that and what she saw about it, and the way it appeared

7    that made her believe that.

8              MR. SYKES:   I'm having trouble hearing you now,

9    Judge.   Would you state that again?   I'm sorry.   I apologize.

10             THE COURT:   Right.   Why don't you ask Ms. Bruce just

11   the basis for why she thought it was a first-person video.     You

12   know, what it was about the video, you know, things of that

13   sort.

14   BY MR. SYKES:

15   Q.   What's the basis of your view that it was a first-person

16   video and not [inaudible] side or something like that?

17   A.   Right.   The video was in motion.   I do recall seeing a gun

18   in the bottom left peripheral of the view.    And like I said,

19   the video was in motion, approaching the body.

20   Q.   Okay.    I know it's been two years.   Did you hear the

21   officer that did the shooting utter any warning, like, "stop or

22   I'll shoot," anything like that?

23   A.   He absolutely did not because I remember thinking -- at

24   the time, I held a belief from my white privileged childhood

25   that officers always say "stop or I'll shoot," and he did not
                                                                      25

1    say anything.   There was no verbal command.

2    Q.   No warning of any kind?

3    A.   No warning of any kind.

4    Q.   Was Zane James shot in the back?

5    A.   He was.

6    Q.   Did he have a weapon in his hands?

7    A.   He did not.

8    Q.   Did you see a weapon tucked in his pants that were falling

9    down?

10   A.   You could not see a weapon.

11   Q.   Did he appear to be injured as he was hobbling away before

12   he got shot?

13   A.   He was clearly injured.

14   Q.   How close was he, approximately, in your mind to the

15   shooter?

16   A.   Maybe 35 feet.   It was -- he was quite close.   In my mind,

17   I thought he could tackle him.

18   Q.   And I think we all agree it was Zane that got shot, so

19   I'll use his name.

20        Was Zane James showing any aggression to anybody, anybody

21   at all, when this shot -- when these shots were fired?

22   A.   No.

23   Q.   How did you feel as a person when you saw this shooting?

24   A.   I watched the video through the lens of a mother, the

25   mother of a teenage son.   I felt devastated.
                                                                             26

1    Q.    I think you already said you saw video number three, the

2    aftermath that same night; right?

3    A.    Yes.

4    Q.    Tell us about the conversations.      If you need to take a

5    minute, take a minute.

6                 MS. WHITE:   I can't hear anything.

7                 MR. YOUNG:   I can't hear anything either.

8                 MR. SYKES:   Just a second.

9    BY MR. SYKES:

10   Q.    Can you hear me now?

11   A.    Yes.

12   Q.    Is it coming through clearly?

13                THE COURT:   It is.   Before you proceed, I'm going to

14   ask whichever user is on as Blake, RIP Zane, you're going to

15   have turn off your video.     We're not going to have signs during

16   the Zoom conference.      Thank you.

17                MR. SYKES:   Okay.    Judge, and I apologize.   I've had

18   a lot of -- I've got an iPhone and a black screen in front of

19   me.   I can't see the witness again, but I've had a lot of Zoom

20   depositions and hearings and never had this problem before, so

21   I do apologize for that.

22   BY MR. SYKES:

23   Q.    Now, Ms. Bruce, if you could say something, I want to get

24   you back on the screen in front of me.       I'm seeing "iPhone."

25         Yeah, that's good.    Thank you.
                                                                        27

1         Okay.    Now, tell us if you would, did you have

2    conversations in, say, July and August of 2020 with Tiffany

3    James about the shooting you've just described?    In other

4    words, video number two, the first-person shooting, did you

5    have conversations with Tiffany James over here?

6    A.   Yes.    Yes, in August.

7    Q.   Okay.    Tell us about the first conversation you remember

8    with Tiffany James where you talked about this video.

9                MS. WHITE:   Objection, hearsay and relevance.

10               MR. SYKES:   Judge, I'm sorry, I am not hearing you.

11               THE COURT:   I don't know why -- I was muted there for

12   a minute.    I don't know why.

13               I don't think it's hearsay if she's talking about a

14   conversation that she participated in and what she said and

15   heard, so I'm going to overrule that.

16               MR. SYKES:   Thank you.

17               THE COURT:   On relevance, I -- to the extent it

18   corroborates the existence of a video, it might be relevant.

19   I'll reserve ruling on that and see where we go.

20   BY MR. SYKES:

21   Q.   Okay.    Ms. Bruce, go ahead and answer that question.    Tell

22   me about the conversations with Tiffany James about video

23   number two, the first-person shooting that you talked about a

24   minute ago.

25   A.   On August 2nd, there was a rally held to commemorate Zane
                                                                       28

1    James.   And there was a brief exchange between she and I where

2    video was referenced.   I don't recall the exact words that were

3    exchanged and it didn't register to me as profoundly

4    significant in that moment because, as of August 2nd, it was

5    beyond my comprehension that she did not have in her possession

6    the video of Zane James's shooting.   But that was our first

7    exchange.

8        August 3rd, you, Bob, held a press release at the same

9    park to talk about the event of August 2nd.   That day, you

10   approached me and asked if I had seen the actual shooting of

11   Zane James.   Between August 2nd and August 3rd -- sorry, the

12   evening of August 2nd, I saw Aaron James in the news.    And he

13   was talking about the importance of body cam usage and the fact

14   that it would have been significant for them to have had video

15   of the shooting of their son.   And it was the evening of

16   August 2nd that I made the realization that they did not have a

17   copy of that video.

18       So August 3rd, you asked me to confirm if I had seen that

19   video.   And I told you at the park that I could not confirm or

20   deny what I had seen in closed session, and it was now

21   registering to me that you and the family did not have that

22   video in your possession.

23       And then approximately a week later, Tiffany James brought

24   me Utah Code that explained that you're free to talk about

25   something that you witness or hear in a closed session if you
                                                                       29

1    believe that it is tied to a crime.   And so she presented me

2    with that code, I read that code very closely, and I confirmed

3    to her that I had seen the video of her son being shot.

4    Q.   The only time you and I talked was on that, I think,

5    August 3rd time?

6    A.   August -- August 3rd, yes.

7    Q.   Very briefly, as you've described; right?

8    A.   Right.

9    Q.   Okay.    All right.

10        Now, did you have other conversations with Tiffany just

11   briefly about the existence of video number two?

12   A.   Yeah, a half dozen times, we've spoken.

13   Q.   All right.    Now, since that, what's developed since that

14   time, have there been any efforts by anybody to change your

15   mind about what you saw and gaslight you, so to speak, into

16   thinking you saw a different video?   Has that happened?

17   A.   Oh, considerable efforts in that regard, yes.

18   Q.   Please give us a few chapters of that book briefly.

19   A.   When I became aware that the video was not in the hands of

20   the family, I contacted the city manager that we now have, who

21   is different than the city manager at the time, and I asked him

22   to research whether there was a video shown that night.

23   Q.   Now, that would be Tim Tingey?

24   A.   That would be Tim Tingey, yes.   Yeah.

25   Q.   Just before you go on, he wasn't at the original
                                                                      30

1    meeting --

2    A.   Correct.

3    Q.   -- on the 12th of June 2018; right?

4    A.   Right.

5    Q.   It was a different gentleman, John Park?

6    A.   Right.

7    Q.   So continue on.    Tim Tingey.

8    A.   Tim Tingey came back to me, and his story kind of evolved

9    as he was saying it.    First he suggested that what I was

10   recalling was a different video, and he said it was the video

11   of the shooting of the teenager in the underpass that occurred

12   in 2017.

13        And --

14   Q.   That would be video number one --

15   A.   Yes.

16   Q.   -- from my definition?

17   A.   Yes.    Correct.

18   Q.   Okay.    Keep going.   Keep going.

19   A.   And then I told him I wasn't even on council in 2017.   And

20   then he evolved to say, "Well, you're recalling the after- --

21   the aftermath video?"   But it was the way that that

22   conversation was delivered, it very much felt like gaslighting.

23        Subsequently, the former mayor has called into city

24   council meeting for public comment and aggressively tried to

25   gaslight me regarding having seen this video.
                                                                       31

1    Q.   Okay.

2    A.   And it was --

3    Q.   I'm sorry, I didn't mean to cut you off.

4    A.   No, I -- no, I'm good.   Sorry.   Go ahead.

5    Q.   Any other attempts to persuade you that you saw a

6    different video?

7    A.   Yes.    I mean just repeatedly, amongst staff and council,

8    it has been back to me that I'm confusing the video I saw with

9    the video of after.

10   Q.   Give some examples.   You said staff and council.

11   A.   Oh, I don't remember exact exchanges as clearly as I do

12   the exchange with Tim Tingey and then the exchange -- or then

13   the delivery of the message from Mayor Cullimore, previous

14   Mayor Cullimore.

15        I did have a brief exchange with Christine Mikell, I

16   believe it was August 3rd at the park.   She came to me and

17   said, "There is a video; right?   I'm not crazy.   Right?"

18        And I said, "You're not crazy, there is a video."

19        And then she subsequently changed her story.

20   Q.   But that day, you're telling the Court that Christine

21   Mikell -- by the way, it's M-I-K-E-L-L; right?

22   A.   Mikell.

23   Q.   She says Michael (pronouncing) not Mikell; right?

24   A.   Correct.

25   Q.   Mikell, okay.
                                                                         32

1         Christine Mikell acknowledged to you that there was a

2    video, video number two, of the actual shooting; right?

3                MS. WHITE:   Objection, Your Honor, hearsay.

4                THE COURT:   Overruled.   It's a conversation she was

5    party to, it's -- I'm not going to consider it for the truth of

6    the matter asserted, but I can consider it and will consider it

7    for the fact that the statement was made.

8    BY MR. SYKES:

9    Q.   Go ahead and answer.

10   A.   Yes.    Yes.   Correct.

11   Q.   Did any other items of -- was -- were you harassed over

12   this by anybody?    If you were -- in other words, harassed

13   because you told people there was a video of the actual

14   shooting.

15        Did you suffer harassment by Cottonwood Heights personnel

16   of any kind?

17   A.   So throughout 2018, well, to present, really, I have kept

18   a journal of abuse by CHPD.    And the night of June 12th, when

19   we saw the videos, our council meeting, which started I believe

20   at 6:00 p.m., we did not get out until after 1:00 in the

21   morning --

22   Q.   Wow.

23   A.   -- on the -- yeah, on the 13th.

24        As I left the building that night, I was harassed in the

25   parking lot by CHPD.     As I went to leave --
                                                                      33

1    Q.   Now, by the way, and maybe you were going to get to this,

2    when you say you were harassed, I want you to tell the Court

3    everything about that harassment that you can remember, please.

4    It would be the morning of June 13th, early in the morning,

5    right, after midnight?

6    A.   Correct.

7    Q.   So tell the Court everything about that incident of

8    harassment, please.

9    A.   There was some hooting and noises as I left the building

10   and entered my vehicle.   And then as I went to leave the

11   parking lot, an officer truck pulled out immediately in front

12   of me.   And then as we proceeded forward, another one pulled

13   out immediately behind me, and a third was shining its brights.

14   And as we left the parking lot, the two trucks sandwiched me.

15   And I thought maybe they're going somewhere, even though it's

16   after 1:00 in the morning, but they didn't turn on their lights

17   or accelerate or head away, they just sandwiched my vehicle as

18   we proceeded down 2300 East.

19   Q.   By "sandwich" you mean like if you're an ice cream

20   sandwich, you're the white ice cream in the middle and they're

21   the chocolate on each side of the ice cream sandwich; right?

22   A.   Correct.

23   Q.   That closely?

24   A.   Yes.

25   Q.   And how far did that -- was that just 100 feet or was it
                                                                            34

1    more than that?

2    A.   It was multiple blocks.

3    Q.   Multiple blocks.    How did you feel about that?

4    A.   I was incredibly intimidated, terrified.     I began to

5    question if our city council room was bugged.     Why would these

6    officers know the exact minute that I was leaving the building

7    when their department and offices are in an opposite corner of

8    the building?

9    Q.   Okay.   Any other harassment by Cottonwood Heights PD?

10               THE COURT:   Your opposing counsel isn't objecting

11   here, but this does seem like it's pretty far afield.

12               MR. SYKES:   But it's related.   I'm sorry.

13               THE COURT:   Well, are there incidents after the

14   discussion of the video became disputed in August?        That would

15   be more interesting to me if there's something like that.

16               MR. SYKES:   Good question.

17   BY MR. SYKES:

18   Q.   I'd like you to jump ahead to August 3rd, okay?       After it

19   became known to the James as you have described, about the

20   existence of the shooting video, video number two.

21        Have there been incidents of harassment by Cottonwood

22   Heights PD after that time?

23   A.   There have.   I would have to refer to my notes.      There's

24   been so many incidences that they blur in terms of the

25   timeline.
                                                                       35

1    Q.   Okay.   Give us your best estimate of about which month and

2    what happened.   Give us the top two or three or four.

3    A.   I mean I've had a lot of patrol vehicles on my street when

4    it's -- my street is a horseshoe-shaped street, it doesn't lead

5    to anything.   There's been an abundance of patrol vehicles on

6    our street after August.   Gosh, yeah, I'm just drawing a blank

7    on dates.

8    Q.   Has Chief Robby Russo done anything to intimidate you?

9    A.   Yeah.   So there was an occasion where I was leaving for

10   city council and an officer was parked right on my curb.    And

11   as I -- so I backed out and then proceeded this direction,

12   pulled adjacent to him, window to window, and he pretended to

13   take a cellphone call and refused to look at me.   It was like a

14   telltale indicator that he was just there to intimidate me as I

15   headed to city council.

16        When they had the conversation about whether Chief Russo

17   should get a $17,000 pay increase, the back of the room was

18   lined with officers and it felt intimidating as the voice

19   speaking out that we should have a job performance evaluation.

20        But, no, I'm sorry, you asked if Chief Russo directly --

21   it was not him on the curb or at the back of the room.

22   Q.   Okay.   Let me ask you one final question.

23        How certain are you that on the evening of June 12th, or

24   the morning of June 13th at city council in a closed meeting,

25   how certain are you that you saw a video of the actual
                                                                        36

1    shooting, video number two?    How certain are you?

2    A.   I'm 100 percent certain.     I watched it through a very

3    critical lens.   I made judgments about the video as it

4    transpired.    I gauged that he was close enough that he could

5    have been tased.    I gauged that he was close enough that he

6    could have been tackled.   I gauged that he was wounded and not

7    moving very fast.   I perceived that he was reaching to pull his

8    waistband up when his left arm moved backward.    The shots rang

9    out immediately after that.    I watched him fall face first into

10   the grass.    I'm 100 percent certain that I saw a video that

11   night.

12            MR. SYKES:    That's all I have, Your Honor.

13            You know, Your Honor, could I have just ten seconds

14   to consult at counsel table?

15            THE COURT:    You may.

16            MR. SYKES:    Okay.

17   BY MR. SYKES:

18   Q.   Okay.    I do have one more question for you, if I could.

19        Did Chief Russo threaten to arrest you on August 2nd or

20   August 3rd?

21   A.   He did.

22   Q.   Tell us the circumstances.

23   A.   The group that was there to honor Zane James had the

24   intention to walk from the park to the home where he was shot

25   and then back to the park.     We had left the park and were
                                                                        37

1    immediately met by officers.     There was a brief discussion

2    about whether or not the group could occupy the street or the

3    side -- or had to be on the sidewalk.

4         There were conflicting messages about whether the group

5    could spill into the street.     The group proceeded to move

6    again.   I had now fallen to the very back of the group.   I saw

7    Chief Russo turn the corner and approach the group from behind.

8    And I approached his vehicle to the passenger's side window to

9    try to clarify from his perspective, could the group occupy the

10   street or did it need to be on the sidewalk?

11        He immediately met me with a very agitated response,

12   hostiley, telling me, "Get on the sidewalk or I will arrest

13   you."    He threw his car into park and jumped out and charged me

14   to the sidewalk.

15        Dan Bartlett had to somewhat physically turn him away from

16   me with his arm around his shoulder.    I had no idea what was

17   about to transpire.     And --

18   Q.   We have a video -- we have a video of that and you're on

19   the sidewalk, are you not?

20   A.   I am, yes.

21              MR. SYKES:   No further questions.

22   BY MR. SYKES

23   Q.   Sorry, I didn't mean to cut you off.    Go ahead.

24   A.   I was live streaming the whole time, so there is video

25   that I took of the entire incident.
                                                                          38

1             MR. SYKES:    Okay.   No further questions, Your Honor.

2             THE COURT:    All right.   Thank you, Mr. Sykes.

3             Before I turn the time over to Ms. White, again,

4    we're in a virtual courtroom here and I don't allow, in any

5    case, signs or things of that nature.   So, again, I'm going to

6    ask -- we have a participant in the call, Mr. Braden Stevenson,

7    you have a picture of -- yeah.    Let's take that -- you have a

8    picture of Zane James showing on the -- on your video.      Please

9    take that down.   Thank you.   It looks like you've done that.

10   No, it's back.

11            Yeah, and again, that's not intended to state a view

12   of the matter.    It's just in my courtroom, either in the actual

13   courtroom or virtually, we just don't allow things in the

14   nature of physical displays of support for one party or the

15   other.

16            All right.    Now, Ms. White, you can proceed with the

17   cross-examination of Ms. Bruce.

18            MS. WHITE:    Thank you, Your Honor.

19                           CROSS-EXAMINATION

20   BY MS. WHITE:

21   Q.   Ms. Bruce, what did you do to -- what did you review in

22   preparation for your testimony here today?

23   A.   I scrolled back through my calendar and reread some of the

24   notes from my Cottonwood Heights journal of abuse.

25   Q.   Did you review your September 17, 2020, declaration?
                                                                        39

1    A.   I did not.

2    Q.   Did you meet with anyone from the James family or anyone

3    from their attorney's office?

4    A.   Sorry.    Ask me the one about the declaration again.

5    Q.   Did you review your declaration?

6    A.   I apologize, yes, I did.    Yeah.

7    Q.   And did you meet with anyone from the James family or

8    anyone from their attorney's office?

9    A.   In preparation for today?

10   Q.   Yes.

11   A.   No, just my attorney, Michael Young.

12               MS. WHITE:   Your Honor, I just want to clarify that

13   we do not need to lay any foundation or move for the admission

14   of any of the declarations as we proceed today?

15               THE COURT:   That's correct.

16   BY MS. WHITE:

17   Q.   Ms. Bruce, let's have you turn to your September 17th

18   declaration.    We're going to show that to you.

19   A.   Okay.

20   Q.   Now, you've reviewed that in preparation for today.

21        In that declaration, you did not say anything in it about

22   seeing a recording of the James shooting, did you?

23   A.   I did not.

24   Q.   In fact, today is the first time you've given a statement

25   under oath about seeing a recording of the shooting?
                                                                       40

1    A.   Under oath, yes.

2    Q.   Okay.   And why didn't you include that information in your

3    declaration of September 17, 2020?

4    A.   I believed I would get the opportunity to tell it in

5    person.

6    Q.   And it wasn't important enough for you to include it in

7    that declaration with the Court; correct?

8    A.   I wouldn't say that.

9    Q.   Now, you testified that you saw a recording of Zane

10   James's shooting on June 12th in a closed session.   June 12th,

11   was that of 2018?

12   A.   2018.

13   Q.   Okay.   And who was there with you in that closed session?

14   A.   The entire council, Chief Robby Russo, Dan Bartlett, Shane

15   Topham, Paula Melgar, Bryce Haderlie, John Park and Dan

16   Metcalf.

17   Q.   And who were the city council members in that session?

18   A.   Myself and Christine Mikell, Mike Shelton, Mayor Peterson

19   and Scott Bracken.

20   Q.   How long was the video that you saw that you've described

21   that has been identified to you as video two, the actual

22   shooting of Zane James?

23   A.   Oh, I don't know the exact length but it was not very

24   long.

25   Q.   Well, can you give us an estimate?
                                                                      41

1    A.   Just a few minutes.

2    Q.   Three minutes?

3    A.   Yeah, maybe less.

4    Q.   Okay.   And does that include the recording number three

5    that you identified in your direct testimony, the aftermath of

6    the shooting?

7    A.   No, the aftermath video was a separate video.

8    Q.   And how long was the aftermath video?

9    A.   Oh, again, I'm not sure.

10   Q.   Do you have any type of an estimate?

11   A.   I don't.

12   Q.   Okay.   Were recordings two and three separate or were they

13   one continuous recording?

14   A.   No, they were separate, distinctly separate videos.

15   Q.   And was there a point at which you could tell video two

16   cut off and video three began?

17   A.   I don't think they were even shown sequentially.   I

18   believe there was conversation after each.

19   Q.   Tell me about what format you saw the recording in.

20   A.   They were projected on to a screen.

21   Q.   And did anyone narrate or explain as you reviewed it?

22   A.   Not as we reviewed it.   It was -- the video was set up

23   before it was shown.   I believe it was Dan Bartlett that gave

24   the explanation.

25   Q.   And do you recall what Lieutenant Bartlett said?
                                                                      42

1    A.   I recall him explaining that the law affords an officer

2    the right to shoot a suspect if that officer knows assuredly

3    that that suspect has just been involved in an armed robbery

4    and is leaving the scene of such incident, such that that

5    officer knows they are carrying a weapon; that the officer may

6    shoot them to stop them from potentially putting the public in

7    harm's way.

8    Q.   And so all the people that you have named that were

9    present during that closed city council session would have seen

10   this as well; correct?

11   A.   Yes.

12   Q.   Now, 18 months of city council minutes and recordings have

13   been produced to plaintiffs' counsel from the date of the

14   shooting through 2019.

15        Did you review any of those in preparation for your

16   testimony today?

17   A.   I did, yes.

18   Q.   And who provided those to you?

19   A.   Paula Melgar.

20   Q.   When did you obtain them?

21   A.   Just about a month ago.

22   Q.   And did anything in them refresh your recollection of what

23   was shown?

24   A.   No, none of them talked about the specifics.   There are no

25   specific meetings of a closed session when you're discussing an
                                                                      43

1    individual.

2    Q.   Okay.    Now, all the other people who would have been in

3    the same meeting with you have testified that they never saw

4    such a recording.

5         Do you have any explanation for that?

6    A.   I'm very familiar with the power of gaslighting.

7    Q.   What -- you used that term on direct.

8         What is gaslighting?

9    A.   When an individual makes you feel crazy for believing

10   something that you saw.   It's quite effective when someone that

11   you admire accuses you of being crazy for knowing that you saw

12   something.

13   Q.   And you claim that people have done that to you?

14   A.   Attempted to, yes.

15   Q.   Who are those people?

16   A.   Fellow council members, city manager, former Mayor

17   Cullimore.

18   Q.   Give us their names specifically, please.

19   A.   Specific incidents that I recall were with Tim Tingey

20   and --

21   Q.   Specific names.

22   A.   Tim Tingey and Kelvyn Cullimore.

23   Q.   And what did Tim say to you to gaslight you?

24   A.   That I -- that I must be mistaken, that the video I'm

25   recalling is of a different shooting, that the video I'm
                                                                      44

1    recalling is of an aftermath, not the active shooting.

2    Q.   Is that everything?

3    A.   Yes.

4    Q.   What about Mayor Cullimore, what did he say?

5    A.   Mayor Cullimore, on public comment, said that how dare I

6    have the audacity to claim something that the other council

7    members are stating is not true or doesn't exist?   His

8    technique was classic gaslighting.

9    Q.   And could those statements from Mr. Tingey and

10   Mr. Cullimore have occurred because the recording does not in

11   fact exist?

12   A.   I can't speak to that.   I know what I know.

13   Q.   Did you ever discuss the recording of the actual shooting

14   that you've claimed you've seen with anyone, other than Tiffany

15   James?

16   A.   Just Christine Mikell.

17   Q.   And you've relayed everything of the conversations you've

18   had with her about those as well?

19   A.   I believe I've already relayed that.

20   Q.   Have you read the complaint in this case?

21   A.   I think I have, from the complaint that the James family

22   filed.

23   Q.   When did you read it?

24   A.   Within the last couple of weeks.

25   Q.   Did you read it any time before then?
                                                                        45

1    A.   Not that I recall.

2    Q.   Now, you have talked with Tiffany James about the James'

3    version of what they think happened during the shooting;

4    correct?

5               THE COURT:   Let me pause you just for a minute,

6    Ms. White.

7               It looks like our reporter got disconnected just a

8    moment ago and I want to make sure we get a transcript of this

9    so let's get her back on the line.   So if everyone could just

10   hold tight for just a couple of minutes.

11              (Discussion off the record.)

12              MR. SYKES:   Judge, would this be a good time to take

13   a short break, maybe ten minutes?

14              THE COURT:   Yeah, why don't we do that.

15              I apologize, Ms. White, you're kind of in the rhythm

16   and I know it's not great to be interrupted when you're in the

17   middle of your cross-examination so I apologize for that, but

18   we will take a five-minute -- let's even take a ten-minute

19   break to 2:25.   And again, with apologies to Ms. White.   But we

20   need to get our reporter back on and we might as well take a

21   brief break anyway, since we otherwise have to wait.

22              So you can -- please stay on the line, but feel free

23   to mute yourself to stop your video.   And then if you need to

24   take care of anything, you know, you'll have a few minutes.

25              (A recess was taken.)
                                                                           46

1                THE COURT:   All right.   I think we will resume, if

2    everyone is back.

3                Ms. White, looking back through the transcript that

4    I'm seeing from my reporter, it looks like she dropped right

5    before you asked Ms. Bruce to describe her specific

6    interactions with Tim Tingey that you and the witness were

7    referring to as gaslighting.

8                So I'd like, if you could, just to repeat that

9    question.

10               And then, Ms. Bruce, if you could answer that again.

11               Yes, go ahead, Counsel, Mr. Young.

12               MR. YOUNG:   Yeah, during the break, Ms. Bruce sort of

13   raised an issue with me that she had recalled that one of her

14   prior answers was incomplete and so she just wanted an

15   opportunity to clean that up for the record.       We can do that

16   now or if you want to do the pending question first, Ms. White,

17   we can do that.   Either way.   I just wanted to raise that

18   issue.

19               THE COURT:   All right.   Thank you.   I guess what I'd

20   like to do, then, is, Ms. White, why don't you ask about --

21   repeat what we'll refer to as the gaslighting questions with

22   the specific individuals.    And also, why don't you ask if she

23   wants to clarify one of her answers.     In fact, I'll do that

24   first before we go on.

25               Ms. Bruce, I understand that you want to clarify or
                                                                       47

1    complete one of your previous answers.

2             What was the question that you felt that you didn't

3    completely answer?

4             THE WITNESS:   Ms. White asked if I had discussed the

5    video with anyone -- or she asked me to name the individuals

6    that I had discussed the video with.   And besides Tiffany James

7    and Councilwoman Mikell, I also called Sim Gill.

8             After I became aware that the family had not had in

9    their possession the video for the last two years, I called Sim

10   to see if he knew if the video had been lost, if he had had the

11   video in his possession.   And Sim indicated that he was not

12   aware of the existence of a video.

13            So I did make that phone call.   I just wanted to

14   clarify, he would be the third individual that I talked to

15   about the video.

16            THE COURT:   All right.   Thank you, Ms. Bruce.

17            Now, Ms. White, I'm going to return to you.   You can

18   do this in any order that you want, but I'd like you to repeat

19   the questions that you asked about the witness's specific

20   interactions with Mr. Tingey and others that she referred to as

21   gaslighting.   And then also, the question you were asking when

22   I interrupted you.   But basic -- and if you want to follow up

23   on what Ms. Bruce just said about the third individual, you can

24   do that as well, but basically, it's back to you.

25            MS. WHITE:   Thank you, Your Honor.
                                                                     48

1               Can you hear me okay?   We were having some microphone

2    difficulties on the break and I want to make sure that we've

3    resolved those.

4               THE COURT:   I can hear you.

5               Ms. Bruce, can you hear Ms. White all right?

6               THE WITNESS:   Yeah.   Yeah.

7    BY MS. WHITE:

8    Q.   Ms. Bruce, so you had defined for us what gaslighting

9    means to you.   And I had asked you who had tried to gaslight

10   you, and you identified Tim Tingey and Mayor Cullimore.

11        Please explain to us what conversation you had with Tim

12   Tingey that led you to conclude that he was gaslighting you.

13   A.   The way he phrased the questioning, "Are you sure it's not

14   this other video of this other teenager that you're recalling

15   having seen?" trying to change the narrative in my mind.   I

16   felt like it was gaslighting.

17   Q.   Did he ever threaten you?

18   A.   No.

19   Q.   Did he ever tell you to change your testimony?

20   A.   No.

21   Q.   Or your statement?

22   A.   No.

23   Q.   And what did Mayor Cullimore tell you?

24   A.   He called in to public comment and used stronger

25   gaslighting techniques, very accusatory, "How dare you have the
                                                                       49

1    audacity to say that something exists when all of these other

2    people are signing sworn statements that it does not exist?"

3    It was very classic in his technique, like trying to make me

4    feel crazy.

5    Q.   When did that occur?

6    A.   It was a council meeting late this summer.

7    Q.   And he was no longer the mayor at that point; correct?

8    A.   Correct.

9    Q.   Is it possible that Mr. Tingey and Mayor Cullimore, former

10   Mayor Cullimore, would have said those things to you because

11   the video does not -- of the actual shooting does not exist?

12               MR. SYKES:   Objection, speculation.   I don't know how

13   she would know what Cullimore is thinking.

14               THE COURT:   Okay.   I'll sustain that.

15   BY MS. WHITE:

16   Q.   All right.   So did you ever read the complaint in this

17   case?

18   A.   Yes.

19   Q.   When did you first read the complaint?

20   A.   I don't honestly recall.

21   Q.   Well, do you have some type of an estimate that you can

22   provide to us?

23   A.   No.

24   Q.   Was it -- you can't tell us whether it was more than a

25   year ago?
                                                                        50

1    A.   It definitely was more recent than that.    I don't -- I

2    don't know that there was a case a year ago.

3    Q.   All right.   So you're not even sure when this case was

4    filed?

5    A.   No.

6    Q.   And did you read the complaint before the August 2nd,

7    2020, protest?

8    A.   No.

9    Q.   So it was sometime after that that you first read it?

10   A.   I believe so.

11   Q.   When did you first hear that a complaint had been filed?

12   A.   I don't recall.

13   Q.   And what do you recall hearing about what the Jameses were

14   claiming in their complaint?

15   A.   I remember the James family expressing that they initially

16   just very much wanted a conversation with the city, that they

17   wanted --

18   Q.   [Inaudible] I want to back up and ask that question and

19   make sure you respond to that one.

20        My question is --

21               MR. YOUNG:   Let's let her finish her answer first and

22   then if you've got another question, go ahead.

23               MS. WHITE:   Well, that wasn't responding to my

24   question.

25               THE COURT:   It's cross-examination, so I will allow
                                                                        51

1    Ms. White to control the questioning.    So please go ahead,

2    Ms. White.

3                MS. WHITE:   Thank you, Your Honor.

4    BY MS. WHITE:

5    Q.   My question was:    When did you first learn about what the

6    Jameses were claiming had happened to Zane in their complaint?

7    A.   There was a police reform rally in June and Tiffany James

8    was a speaker at that event.    And that's when I heard her

9    narrative.

10   Q.   Okay.    And what do you recall that narrative being?

11   A.   That their son had had negative interactions with the

12   police force, that they felt some of their rights had been

13   violated.    Police had entered their backyard without

14   permission.   Their son felt targeted and harassed and not

15   supported in his earnest efforts to be clean from drugs and

16   move forward with his life.

17   Q.   And that was approximately, then, two years after you saw

18   the recording of the actual shooting of Zane James; correct?

19   A.   Correct.

20   Q.   All right.    And during that time, did you ever report to

21   the James family that you had seen a copy of a recording

22   showing the actual shooting?

23   A.   It was beyond my wildest imaginations that they did not

24   have that video.

25   Q.   So the answer to the question is no?
                                                                      52

1    A.   No.    I hadn't even met the James family until 2020.

2    Q.   And had you ever mentioned it to anyone else?

3    A.   No.

4    Q.   Did you ever have any conversations with Aaron James about

5    a recording of the shooting of Zane James?

6    A.   Not that I recall.

7    Q.   When did you first meet Tiffany James?

8    A.   When she was a speaker at the police rally.

9    Q.   And that was in June of 2020?

10   A.   Correct.

11   Q.   How many times have you talked with her since then?

12   A.   Half a dozen probably.

13   Q.   And what have you talked about?

14   A.   Well, she did have questions about my witnessing the

15   shooting.   We've also talked about police reform in general and

16   the legislative efforts that she was pursuing.   And we talked

17   about her and her husband's consideration of opening a

18   restaurant, being that that's my industry.

19   Q.   And police reform was one of the things you talked about

20   with her?

21   A.   Yes.

22   Q.   And did you tell Tiffany James that you had seen a video

23   of the actual shooting of her son?

24   A.   I did eventually tell her that, yes.

25   Q.   When did you first tell her that?
                                                                      53

1    A.   After she provided me the Utah code language, that I could

2    speak about what I had seen in closed session.

3    Q.   When did that happen?

4    A.   Approximately a week after the August 2nd rally.

5    Q.   Where were you when you told her that?

6    A.   At a coffee shop.

7    Q.   A coffee shop?   Was that yes?

8    A.   Yes.   Yes.

9    Q.   And was anyone else present with you for that discussion?

10   A.   No.

11   Q.   What prompted you to tell her about it?

12   A.   I thoroughly read the code that she provided and felt it

13   was appropriate to be honest.

14   Q.   And why didn't you tell her about it sooner?

15   A.   I had seen it in closed session and our first brief

16   encounter about the video, I think I had mistakenly let her

17   know of the existence of the video.    It was beyond my

18   comprehension that she didn't know about the video.   So our

19   first exchange was confusing and brief.

20   Q.   Are there any other members of the James family that

21   you've talked to?

22   A.   I've met two of their children.

23   Q.   And have you talked with them about the recording at all?

24   A.   No.

25   Q.   What about other city officials?   You've mentioned already
                                                                      54

1    Tim Tingey and Mayor Cullimore.    Did you talk with any of those

2    other people who were in the city council meeting with you on

3    June 12th, when you saw the recording of the actual shooting?

4    A.   No.

5    Q.   Why not?

6    A.   We don't talk about things that we've seen in closed

7    session.

8    Q.   You never discussed whether there was a crime that was

9    committed, I believe you described it on your direct

10   examination?

11   A.   I was unaware that this video was not in its proper

12   channels until the summer of 2020.

13   Q.   All right.   Well, let's talk a little bit about that.

14        I want to go to the District Attorney's Office.   You are

15   aware that the District Attorney's Office had concluded the

16   shooting was justified; correct?

17   A.   I believe I was aware of that.

18   Q.   Okay.   When did you become aware of that?

19   A.   I don't recall exactly.

20   Q.   Do you have some sort of estimate that you can provide us?

21   A.   I would be guessing.

22   Q.   Let me pull up the District Attorney's October 8th, 2018,

23   report and see if that helps refresh your recollection.

24        Do you see this letter that is on the screen for you?

25   A.   Yes.
                                                                        55

1    Q.   Your counsel has been provided copies of these, so he may

2    have those.   Do you need me to scroll through that letter or do

3    you have a copy that you can take a look at?

4    A.   Can you scroll through?

5    Q.   Yes.

6         Did you ever read -- well, do you recognize that document?

7    A.   Before that -- it looks familiar.    I -- I did not read it

8    back in 2018.

9    Q.   But you have read it at some time?

10   A.   I'm not entirely sure.    I mean the letterhead looks

11   familiar.

12   Q.   Okay.    And you're not sure if you've read it or not?

13   A.   I'm not sure.

14   Q.   Do you need a minute to read through the letter to see if

15   that will help refresh your recollection?

16   A.   Okay.

17               MS. WHITE:   Mr. Young, can you provide her with a

18   copy of the letter so that she can read through it?

19               MR. YOUNG:   I'll have to pull out the exhibits, if

20   you guys want to take a break.    I mean I think she's already

21   said she doesn't really have a recollection, but we can

22   either --

23               THE WITNESS:   I'm familiar that Sim Gill -- to the

24   best of my knowledge, there's never been a police officer in

25   the state of Utah that's been found in the wrong in shooting to
                                                                        56

1    kill or shooting and killing.

2    BY MS. WHITE:

3    Q.   Well, that's not really my question and it's really off

4    topic.   So what my question to you is:   I want to know if you

5    need to read through this to help refresh your recollection if

6    you've ever read it.

7              MR. YOUNG:    Your Honor, at this point, I'd ask for a

8    little guidance here.   My understanding is she would be

9    responding to questions about her declaration and the documents

10   that were provided therein.   We understood generally what this

11   hearing was about.   I don't -- I mean if you want us to take a

12   minute and have her read letters and then answer questions

13   about letters that she's now testified she doesn't recall

14   reading, we can, but this feels a bit outside the scope of what

15   I understood we were here to do today.

16             THE COURT:    All right.   Ms. White, please let me --

17   you may be heard, Ms. White, go ahead.

18             MS. WHITE:    The purpose of this is to go to the

19   credibility of her testimony that she has seen the body camera

20   and her reporting or failure to report that.    And it's clearly

21   relevant to her credibility of the testimony that she's given

22   today.   And she went far afield of her declaration on the

23   direct examination and I am cross-examining her on that

24   statement, on that testimony that she gave here today.

25             THE COURT:    All right.   How long is this letter or
                                                                        57

1    report?

2              MS. WHITE:    It is, I think, about ten pages and it

3    details what the DA found.

4              MR. YOUNG:    And again, I would just respond that I'm

5    not sure how a letter from a third party to another third party

6    is within the purview of what she was here to testify about

7    today.

8              MS. WHITE:    Well, and I'll get to that, I'll hook

9    that up, Your Honor, if -- and that's why I provided these

10   exhibits to all counsel yesterday.

11             THE COURT:    Ms. White, can you find the -- does she

12   have to look through the whole thing?   Are there specific

13   passages that might refresh her recollection?

14             MS. WHITE:    Well, I suppose we could that.

15   BY MS. WHITE

16   Q.   Let's go to page 10.    And you can see where we've

17   highlighted on there a portion where the DA says, "Officer

18   Davies was not wearing a body worn camera during the OICI" in

19   the October 2018 letter.

20        Do you recall reading that?

21   A.   No, I do not.

22   Q.   And he also states that there was no recording of the

23   shooting, only after.   Can you see that?   The next sentence.

24   It's not highlighted.

25   A.   Okay.
                                                                         58

1    Q.   Do you see that in the report?

2    A.   Okay.

3    Q.   Is that yes?

4    A.   I see it, yes.      I see it.

5    Q.   And did you ever read -- does that help refresh your

6    recollection if you've ever read the report?

7    A.   Yeah, I have not read the report.

8    Q.   Okay.   So if you haven't read the actual report, did you

9    ever hear from anyone that the DA had concluded there was no

10   body camera or recording, other type of recording of the

11   shooting?

12   A.   I had not heard that or, if I did, it didn't register --

13               MR. SYKES:   Your Honor, this is Bob Sykes.   I object.

14   That misstates the evidence.     What he says is, "No video

15   recording of the OICI exists as far as they know at this time,"

16   is what it says.    Not that they found that there was no

17   recording, they didn't know of any at the time they wrote it.

18   So it's --

19               THE COURT:   All right.

20               MR. SYKES:   -- misstating the evidence.

21               THE COURT:   All right, Mr. Sykes.   I think, though,

22   the witness has testified that she didn't read that or doesn't

23   recall reading that.

24               And so, Ms. White, I will let you ask if she had

25   heard anything about this finding.
                                                                       59

1    BY MS. WHITE

2    Q.   Would you please respond to that question, Ms. Bruce?

3    A.   I don't recall hearing anything about there not being a

4    body cam in existence.    If I did hear something along those

5    lines, it would not have registered as -- it never occurred to

6    me as a possibility, that a video that I knew I saw could

7    vanish and not be in the proper channels and the proper hands

8    moving forward in time.   That was just a possibility that never

9    ever crossed my mind.

10   Q.   That wouldn't have startled you had you heard that?

11   A.   Only if it registered with my brain.   Like I said, it was

12   out of my realm of comprehension.

13   Q.   So are you -- is your testimony that you did learn at some

14   point that the DA concluded Officer Davies was not wearing a

15   body camera and did not locate a recording of the shooting?

16   A.   Well, I think like Bob Sykes just indicated, they didn't

17   conclude that there was not a video.   They concluded that there

18   was no video in their possession at the time of this writing.

19   Q.   That wasn't my question.   My question specifically said

20   that they had not located any type of recording.

21   A.   Sorry.    That's a statement.

22        Can you rephrase the question?

23   Q.   Yes.

24        My question is:    Did you learn at some point that the DA

25   concluded Officer Davies was not wearing a body camera and they
                                                                          60

1    had not located a recording of the shooting?

2                MR. SYKES:   Object to the form of the question,

3    Judge.   That's a false predicate.    There's no evidence in the

4    record that the DA ever concluded that.      What they said was

5    there was no video recording as far as they know at this time.

6    That's what was said in the letter.     So she's putting a

7    false predicate in there and asking the question.

8                THE COURT:   All right.   The first sentence does say,

9    "Officer Davies was not wearing a body worn camera during the

10   OICI."

11               So I'm going to overrule that.   I don't want to

12   spend -- I'll let you get the answer to this question, but at

13   that point, Ms. White, you know, absent some evidence or

14   indication that the witness recalls ever seeing this, I don't

15   want to go much further down this path, I don't think.

16               So you can get an answer to the question you just

17   asked and then let's -- and then we'll see where you want to go

18   from there.

19               MS. WHITE:   Thank you, Your Honor.

20   BY MS. WHITE

21   Q.   My question was, Ms. Bruce, did you ever learn at some

22   point that the DA concluded Officer Davies was not wearing a

23   body camera and the DA had not located any recording of the

24   shooting?

25   A.   Oh.    What I learned was directly from my conversation with
                                                                         61

1    Sim Gill in August of this year.     After August 2nd, when I

2    became aware that the family did not know a video existed, I

3    called Sim Gill and he indicated that he also was not aware

4    that a video existed.   So at that time, I learned that Sim did

5    not believe that a video existed.

6    Q.   And that was the first time you had learned from any

7    source that that is what the DA had concluded?

8    A.   I didn't even go to the point in the conversation that I

9    knew that there was a conclusion.    I'm sorry.   I didn't really

10   follow the case and know that conclusions had been drawn versus

11   open and out there.   I didn't know the status.

12            THE COURT:     Ms. White, if I may, I just -- I'll just

13   ask Ms. Bruce.

14            Have you heard anything about what she's asking now,

15   about what the DA -- anything that the DA said or found about

16   the camera or the video footage?     Had you heard anything about

17   that before the hearing today?

18            THE WITNESS:    I don't think so.

19            THE COURT:     All right.   Okay.   Thank you.

20            I think -- Ms. White, I think that's the answer you

21   were looking for.

22            MS. WHITE:     Thank you, Your Honor.

23   BY MS. WHITE:

24   Q.   And so you claim that you called Mr. Gill in August of

25   2020, after August 2nd of 2020, to talk to him about the
                                                                         62

1    recording, is that what I understand?

2    A.    Yeah.   I called him to question if his office also did not

3    have the recording as I had learned that the family had not

4    seen it.

5    Q.    All right.   And when did you contact him, do you recall?

6    A.    Somewhere in the second week of August.

7    Q.    Okay.   Of 2020?

8    A.    Yes.

9    Q.    And who did you speak with?

10   A.    Sim Gill.

11   Q.    And was that by telephone?

12   A.    Yes.

13   Q.    Did he ever interview you about that recording that you

14   now claimed exists, that he had earlier found did not -- a body

15   camera video that he found did not exist?

16   A.    We had that phone conversation.   That was it.

17   Q.    So he never followed through with you about getting a copy

18   of that recording from you?

19   A.    I wouldn't have a copy of that recording.

20   Q.    My question is:    He never followed through with you about

21   your claim that a recording existed?

22   A.    We had the phone conversation and that was the extent of

23   it.

24   Q.    And he's never reopened, to your knowledge, the

25   investigation of that?
                                                                     63

1    A.   Not that I know of.

2    Q.   Have you ever personally spoken with Attorney Robert Sykes

3    or anyone in his office?

4    A.   I had that brief exchange with Bob Sykes August 3rd, at

5    the press release.

6    Q.   And you're referring to a press conference that occurred

7    following the August 2nd, 2020, protests?

8    A.   Correct.

9    Q.   I want to show you a photo of you with him and the James

10   family at that and ask you some questions about that.

11        Is that you on the right-hand side?

12   A.   Yes.

13   Q.   And then who is sitting to your right in the photograph?

14   A.   Aaron James.

15   Q.   And then to his right is Mr. Sykes?

16   A.   Correct.

17   Q.   And then Tiffany James is on the far right?

18   A.   Yes.

19   Q.   Okay.

20               MS. WHITE:   You can take that down, Jennifer.

21   BY MS. WHITE

22   Q.   The press conference took place on August 3rd, the day

23   after the protest; correct?

24   A.   Correct.

25   Q.   And how did you learn about it?
                                                                        64

1    A.    I'm not sure.   I think -- it might have been a phone call

2    or a text.    I really don't remember.

3    Q.    Who informed you about it?

4    A.    I'm not entirely sure on that one either.    I just remember

5    there was a lot of activity that day.

6    Q.    Okay.   And you have no idea who may have told you about

7    there being a press conference?

8    A.    It was probably Tiffany but I'm speculating.

9    Q.    And why did you appear?

10   A.    I was -- the press conference was related to the

11   August 2nd event.

12   Q.    What was your purpose of being there?

13   A.    I wanted the truth to come out about the August 2nd event.

14   Q.    And who invited you to sit at the table?

15   A.    I think it was Bob.

16   Q.    And why did you sit at the table with Mr. James,

17   Ms. James, and Mr. Sykes?

18   A.    I wanted the truth to come out about the August 2nd event,

19   so I was willing on take questions if they were applicable to

20   me.

21   Q.    Have you ever sent or received any e-mails from Mr. Sykes

22   or anyone in his office?

23   A.    Not that I recall.

24   Q.    And I want to be crystal clear about this.   You swear

25   under oath today that you have never sent to or received any
                                                                          65

1    e-mails from the Jameses' attorney, Robert Sykes?

2    A.   I know that I intend to reach out to his office.       He had

3    two paralegals that were in attendance August 2nd, and I wanted

4    to capture their statements regarding that event.

5         I can't remember if I've already e-mailed the office or if

6    it's still on my to-do list, but there's not an exchange that's

7    jumping out.

8    Q.   So I think -- and you correct me if I'm wrong, I thought

9    you testified that you have not exchanged any e-mails with

10   Mr. Sykes or anyone in his office.     Is that correct?

11   A.   I may have and I'm just not remembering.

12   Q.   So initially you thought you didn't, but now you think you

13   may have?

14   A.   I still think I probably haven't.        I don't recall.

15               MS. WHITE:   Your Honor, we're receiving some

16   background noise and maybe I think it's best to wait to ask

17   questions until the person who is on is off -- is muted.

18               THE COURT:   Yeah.   Let's --

19               MR. SYKES:   Judge, it was Eden Taylor and they

20   just muted it so I think we're okay.

21               THE COURT:   Okay.   Very good.

22               All right.   You can proceed.

23               MS. WHITE:   All right.

24   BY MS. WHITE:

25   Q.   Now, if I'm not mistaken, the first time you mentioned
                                                                        66

1    anything about seeing the recording of the shooting, the actual

2    shooting, was to Tiffany James at the August 2nd, 2020,

3    protest; is that right?

4    A.     I believe so.

5    Q.     All right.   Now, after you were elected in November 2017

6    to your current position as a city council member, you proposed

7    looking into eliminating the city's police department and

8    contracting out for law enforcement services; correct?

9    A.     I did not propose that action.    I proposed that we do a

10   cost benefit analysis of keeping our own force versus merging

11   with UPD.

12   Q.     Yeah, that was my question.    You proposed looking into

13   that?

14   A.     I did.

15   Q.     Okay.    And that created some contention with the police

16   department, didn't it?

17   A.     It did.

18   Q.     Including with the chief?

19   A.     Yes.

20   Q.     And then after that, you publicly posted on social media

21   that the city lost the case that cost the city $60,000, didn't

22   you?

23   A.     I posted that.

24                 MR. YOUNG:   Your Honor, I'm going to lodge an

25   objection as to relevance.      There is another lawsuit pending
                                                                        67

1    between Mr. Russo, the City of Cottonwood Heights and

2    Ms. Bruce.   I'm having a hard time figuring out the relevance

3    of this, vis-a-vis whether there was a video or not, which is

4    what I understood Ms. Bruce was here to testify about.      So

5    we're going to -- I'm going to object on the basis of

6    relevance.

7              THE COURT:   All right.   Thank you, Mr. Young.

8              Ms. White, please respond.   Why is this relevant to

9    what we're discussing today?

10             MS. WHITE:   We have numerous individuals who have

11   testified via declaration that this recording never existed and

12   they've never seen it.   This goes to Ms. Bruce's motive to

13   state that she either -- that she saw a video that doesn't

14   exist.   It goes to her credibility.   It is admissible under

15   Rule 613 as a prior statement that she has made.   And it's

16   critical to show that she has a motive to make this up when all

17   the other people and the logs of -- the camera logs themselves

18   are showing this recording never existed.

19             THE COURT:   All right, Ms. White.   How many -- I

20   understand, for want of a better word, that there's some

21   history or some bad blood here between Chief Russo and

22   Ms. Bruce.   How long do you intend to spend on this?   How much

23   do you have here?   Because it seems like -- I understand what

24   you're saying, but it also seems like to get into too many of

25   the particulars of it might not be a very productive use of our
                                                                       68

1    time.

2               MS. WHITE:   I just have a few questions on the face

3    of the post.   There are some other issues as well that I want

4    to go into that also establish the motive and credibility.

5               MR. YOUNG:   And, Your Honor, we're happy to proffer

6    and stipulate that Chief Russo and Ms. Bruce are currently in a

7    lawsuit against each other.   They clearly probably have no

8    great feelings towards each other.   To the extent, you know,

9    that lawsuit would motivate Ms. Bruce in a way Ms. White is

10   suggesting, she can argue that.

11              The issue I have is we're now eliciting testimony

12   that's going to touch upon issues in another lawsuit that

13   really has a significant chance to prejudice Ms. Bruce in that

14   lawsuit.   And so I think that, you know, the merits weigh

15   against delving into this testimony when we all know they don't

16   like each other.   That's fine.

17              The fact that they don't like each other may provide

18   her a motive, that's fine, we could stipulate to that as well.

19   I just don't want to put my client in a position where she's

20   prejudiced by what is really tangential questioning to the

21   issues that we're here to talk about today.

22              MS. WHITE:   Your Honor, this is not tangential.   This

23   is critical to her motive.    And the plaintiffs have claimed

24   that all of these people are engaged in a great conspiracy to

25   hide and destroy and corrupt information, and it is crucial to
                                                                       69

1    the defenses against those assertions.

2             MR. YOUNG:    Yeah, and I think --

3             THE COURT:    Mr. Young, tell me specifically how these

4    lines of questioning might be problematic for your client in

5    the other lawsuit.

6             MR. YOUNG:    Well, because you have the very claims

7    that Chief Russo has raised regarding defamation.    And

8    candidly, they're a bit unclear and those claims are subject to

9    a motion to dismiss right now, but claims of defamation and

10   essentially sabotage of his position at the city.    Ms. Bruce,

11   of course, has counterclaims, specifically an anti-SLAPP claim,

12   that speaks to his claims in that lawsuit as well.

13            So at this point, we're eliciting testimony that

14   would speak to motivations of both of the parties, whether it

15   be defamation under Mr. Russo's claims or the anti-SLAPP claims

16   that Ms. Bruce has raised.

17            And again, I would be sympathetic to Ms. White's

18   position if we were before a jury.   I think Your Honor is fully

19   capable of understanding the context and the dynamic here

20   between the parties.   And in an effort to preserve Mrs. Bruce's

21   rights in the other lawsuit, I think we should just avoid this

22   line of questioning with an understanding that they don't like

23   each other, and that's fine.

24            THE COURT:    All right.   And, Mr. Young, just to be

25   clear, are statements like this, the one that's on the screen
                                                                       70

1    right now, potentially the statements that, in the other

2    lawsuit, Chief Russo might be saying constitutes defamation?

3             MR. YOUNG:   I would assume so.

4             Now, if Chief Russo is willing to stipulate here

5    under oath that he is not going to use any of the statements

6    that Ms. White -- or any of the evidence that Ms. White intends

7    to put forward today, as evidence in the other lawsuit, then

8    I'm happy to let Ms. Bruce answer questions about this, but

9    when we start talking about the context of that lawsuit versus

10   the hearing today, we've got to be careful about how things can

11   sort of get spun out down the road, particularly in what I --

12   like I said, I think is sort of a tangential issue.

13            THE COURT:   All right.    Ms. White, what I'd like to

14   do is why don't you show us, without asking questions, any of

15   the statements or documents that you would like to ask

16   questions about.   I see one.   Why don't you just walk -- just

17   walk me through them and then I'll decide whether I'm going to

18   let you pursue this or not.     I see this one here.

19            MS. WHITE:   Well, first is this Facebook post,

20   Your Honor, which misstates facts in a way that shows that

21   Ms. Bruce was upset with Chief Russo and the police department,

22   and thought that the police department was costing the city

23   more money than the alternatives, which she has said she wanted

24   to explore.

25            It also shows on credibility that she misstates what
                                                                        71

1    happens, which goes to her credibility here.    The city did not

2    lose the case, it settled it.   And her statement that it lost

3    the case was not a true statement.

4             THE COURT:   All right.   So that's that post.   Do you

5    want to walk me through anything else that you --

6             MS. WHITE:   Yes, Your Honor.

7             The other, I just wanted to confirm with her that

8    Chief Russo filed a lawsuit against her in May 2020, alleging

9    that she has harassed him in his efforts to run the Cottonwood

10   Heights Police Department, and that she deleted or redacted

11   emails he sought in a GRAMA request.   In response, on

12   August 5th, 2020, she asserted a counterclaim against him,

13   alleging he harassed and intimidated her because of her efforts

14   to disband the Cottonwood Heights Police Department.

15            THE COURT:   All right.   Thank you.

16            Mr. Young --

17            MR. YOUNG:   Yeah.

18            THE COURT:   Would you stipulate to the fact that that

19   was Ms. Bruce's Facebook post that we just saw?

20            MR. YOUNG:   Yeah, we're happy to stipulate to the

21   Facebook post, as well as the complaint and the counterclaims.

22   I would just request that it's made clear on the record that

23   Your Honor is not making any determinations as to the

24   characterizations that Ms. White has sort of made associated

25   with that evidence, whether it was a misstatement, untruth or
                                                                          72

1    whatever.   We're happy to stipulate that these documents exist.

2                THE COURT:   Right.   And do you think that -- leaving

3    aside the Facebook post, I certainly understand why you

4    wouldn't want to stipulate to her characterization of it.       Do

5    you think that Ms. White's -- and I'm asking you, not your

6    client, so this is not binding on her.      She is not answering

7    it.   Do you think Ms. White accurately -- reasonably accurately

8    stated the positions of the two parties in the other case?

9                MR. YOUNG:   Yes, I think that's fine.   I mean I think

10   the documents probably speak for themselves and whoever wants

11   to -- you know, you can pull out of the documents what you want

12   in terms of what they mean.       But yes, he sued for harassment,

13   she sued -- he sued for defamation and harassment, she's

14   countersued for harassment and anti-SLAPP.      That's a fair

15   characterization of the lawsuit.

16               THE COURT:   All right.   I think -- Ms. White, I think

17   I understand what's going on here in terms of why there would

18   be potentially, you know, some tension and some bad blood

19   between Ms. Bruce and Mr. Russo and I think you're free to

20   argue based on that, you know, if you feel like that

21   establishes a motive for Ms. Bruce to -- you know, to

22   perhaps -- you're free to argue that that casts some kind of a

23   cloud on her testimony, but I don't -- given that -- I'm not

24   going to have her testify under oath here about things that

25   could, you know, potentially be evidence in a pending lawsuit
                                                                      73

1    in another case.

2             MS. WHITE:   Your Honor, I would like to move for the

3    admission of the Facebook post here.

4             THE COURT:   Unless -- is there any objection from --

5    either from Mr. Sykes or Mr. Young to that?

6             MR. SYKES:   I have no objections.   This is Bob Sykes.

7    I have no objection to it.

8             THE COURT:   Mr. Young, I assume you don't either

9    since you stipulated it was her post.

10            MR. YOUNG:   Yes.    And I guess -- I guess in

11   conferring with my client, I just needed to clarify one thing.

12   She mentioned that she did later correct the post on the issue

13   that it was settled, not that they lost the lawsuit.

14            THE COURT:   Okay.   All right.   And if -- you know, if

15   you want to -- if you or Mr. Sykes wants to offer that post,

16   you know, I'd accept that, too.

17            All right.   Anyway -- and I assume the filings in the

18   other case are public records, I assume.   I could take judicial

19   notice of them, whether I admit them or not, but absent any

20   objection, I will admit those as well.

21            Mr. Sykes, Mr. Young, do either of you object to my

22   either taking judicial notice of or admitting those filings

23   that Ms. White showed in the other case?

24            MR. SYKES:   We have no objection, Judge.

25            MR. YOUNG:   We have no objection either.   If
                                                                        74

1    Your Honor would like, we can also provide the motion to

2    dismiss that's pending.

3                 THE COURT:   All right.   Very well.   Thank you.

4                 All right, Ms. White, why don't you move to other

5    lines of questioning if you have them.

6                 MS. WHITE:   Thank you.   I want to move to the

7    August 2nd, 2020, protest related to the shooting of Zane

8    James.

9    BY MS. WHITE:

10   Q.     Did you participate in the organization of it, Ms. Bruce?

11   A.     [No audible response.]

12                MR. YOUNG:   Answer again.

13                THE WITNESS:   Sorry, I did not, no.

14   BY MS. WHITE

15   Q.     Did you speak at it?

16   A.     No.

17   Q.     You created a video recording of what transpired when

18   Cottonwood Heights Police Department officers arrived, didn't

19   you?

20   A.     I started the video well before their arrival.

21   Q.     And that included what transpired when Cottonwood Heights

22   Police Department officers arrived?

23   A.     It did.

24   Q.     I'm going to play just a short portion of one of the

25   recordings for you and ask you some questions about it.
                                                                           75

1                MS. WHITE:   Jen, could you play that now, please.

2                (Playing video.)

3                MS. WHITE:   Jennifer, you can stop it now.    Jen, can

4    you stop the recording now, please.     Thank you.

5    BY MS. WHITE:

6    Q.   All right.   So the recording that you hear yelling

7    throughout that, things such as, "Oh, my gosh, that's BS, I

8    don't have to get back," that's your voice, isn't it?

9    A.   It is.

10   Q.   And this is what you recorded on your phone?

11   A.   Yes.   This is some time into the recording, but yes, I

12   recorded this.

13               MR. SYKES:   Judge, this is Bob Sykes again.   I don't

14   really see how this is relevant.     You know, this was set for a

15   three-hour hearing.      Ms. White's been going over an hour and a

16   lot of this is totally irrelevant.     I mean I think it helps us,

17   but I think it's irrelevant.     I want to get on with the

18   hearing.

19               THE COURT:   I'll let her ask some questions about the

20   video, but you make a fair point, Mr. Sykes, that this has been

21   going on for a while.     I think there's no question that

22   Ms. Bruce's testimony is -- I mean she's one of the key

23   witnesses here, so -- but yeah, I understand.     So let's --

24               You can ask some questions about this, Ms. White, but

25   tell me about how much more you have for Ms. Bruce.
                                                                        76

1             (Outside audio interference.)

2             MS. WHITE:   Sorry.   We've --

3             THE COURT:   Let's -- we need the people who are not

4    participating here to be on mute.    All right.

5             All right.   Ms. White, do you have an estimate of

6    about how much more time you're likely to need with Ms. Bruce?

7             MS. WHITE:   Probably about a half an hour, and I

8    believe Mr. Sykes went about an hour.     We also have to remember

9    that we had a ten-minute break, so I haven't been going nearly

10   as long as he went with Ms. Bruce.

11            THE COURT:   And then, Mr. Sykes, you wanted to

12   call -- remind me who you wanted -- you wanted to talk to

13   Ms. Mikell; right?   Mr. Sykes?

14            MR. SYKES:   Yes.    I wanted to -- Ms. Mikell, but

15   these are very brief, by the way.    I want to do Officer Davies

16   and Chief Russo and Betenson, but I've got less than five

17   minutes, more like three minutes of questions for each.

18            THE COURT:   Okay.    I think we're okay for a little

19   bit longer, Ms. White, but you know -- and I recognize that

20   Ms. Bruce's testimony is important, so you can have a little

21   bit longer, but do be mindful that, you know, we're well into

22   the allotted time here.

23            MS. WHITE:   Yes, Your Honor.    Thank you.

24   BY MS. WHITE:

25   Q.   And that was you, Ms. Bruce, arguing with the officers
                                                                       77

1    about their authority, wasn't it?

2    A.   No.   I was not arguing about their authority.   I very much

3    wanted to see who they were tasing at the top of the driveway.

4    I was very concerned for the safety and well-being of my

5    constituents.

6    Q.   Well, that's an interesting point you make because you

7    claim that the officer right in front of you was tasing

8    someone, didn't you?

9    A.   No, the officer right in front of me was not the one with

10   the taser.

11   Q.   Who were you claiming was tasing someone?

12   A.   At the top of the driveway, you can pause it and see the

13   taser streams coming off the body.

14   Q.   Okay.   But you were arguing with the officers about their

15   authority to do so, weren't you?

16              MR. YOUNG:   I'm going to lodge an objection.   It

17   misstates the evidence.

18              Go ahead.

19              THE COURT:   All right.   I'll let Ms. Bruce just

20   respond by saying what she thinks was going on, if she thinks

21   that's an inaccurate characterization.

22              THE WITNESS:   Yeah, I was not arguing about police

23   authority.

24   BY MS. WHITE:

25   Q.   Really?    Because I heard you say, "You have no right to do
                                                                         78

1    this."   Do you not hear that on the recording?

2    A.   I would agree that that was an overreach of power, to tase

3    and arrest people because of water droplets from a squirt gun.

4    Q.   But my question to you was:      You were arguing with them

5    about their authority to do what they were doing in the moment,

6    weren't you?

7    A.   I don't know.    I've never characterized it that way in my

8    own mind.

9    Q.   And you were interrupting them as they were trying to

10   address a very hostile and volatile crowd, weren't you?

11   A.   Can I consult with my lawyer for a second?

12   Q.   No.    There's a pending question.   You need to answer.

13               THE COURT:   All right.   You can answer the question

14   and then you can consult.

15               MR. YOUNG:   Your Honor, I'm going to have to lodge an

16   objection.   The city has lodged criminal charges against

17   Ms. Bruce that touch upon this very instance.     And so I think

18   I'm probably obligated to tell her not to answer, given that

19   she has a right to a defense in that case.     And I don't --

20   again, I'm straining to find the relevance to the issues that

21   we're talking about here today.

22               MR. SYKES:   Your Honor, this is Bob Sykes.   I would

23   add to that objection.     I think Ms. White's gone far afield,

24   far afield on this.      It's a desperate attempt to try to make

25   someone look bad who is telling the truth.
                                                                        79

1               MS. WHITE:   Your Honor, we don't have a problem with

2    her not answering the question based on the instruction of her

3    counsel to plead the Fifth, but we are entitled to an adverse

4    inference then to specific questions that we ask.

5               THE COURT:   You're entitled to request an adverse

6    inference.

7               MS. WHITE:   [Inaudible] Your Honor.

8               THE COURT:   All right.   Okay.   And I think that's

9    fair enough, if there's potentially criminal charges relating

10   to that.   You know, what I said with regard to the civil

11   lawsuit would apply with even greater force here then.

12              So I listened to the video, I heard what I heard.

13   Ms. White, I'll let you, if you want to take one minute to kind

14   of make -- point out anything that you want me to notice about

15   the video, that's fine, but I'm not going to require the

16   witness to answer specific questions given that it might be

17   relevant to a criminal case.

18              MS. WHITE:   Okay.   So, Your Honor, the adverse

19   inference that we would ask the Court to take is that Ms. Bruce

20   was hostile and interrupting the officers as they were trying

21   to deal with a very hostile and volatile crowd.     She was

22   expressing her displeasure with their actions, arguing with

23   them about their authority, and that she continued to advance

24   on them and not follow their instructions to stay back as they

25   were trying to get the crowd under control.
                                                                        80

1             THE COURT:     All right.   Thank you.   I'll take that

2    request under advisement and you can continue with your

3    cross-examination.

4             MS. WHITE:     We would also move for the admission of

5    the recording.

6             THE COURT:     Are there any objections to that,

7    Mr. Sykes, Mr. Young?

8             MR. SYKES:     This is Bob Sykes, Judge.   I'm sorry

9    Michael, I didn't want --

10            MR. YOUNG:     Go ahead, Bob.

11            MR. SYKES:     Okay.

12            I object on the grounds of relevance.      I do not see

13   how that is relevant to whether this woman saw a video on

14   July 12th or -- June 12th or 13th, 2018.

15            THE COURT:     All right.   Thank you.   I'll take that

16   under advisement.

17            MR. YOUNG:     Your Honor, and I'm sorry, I don't mean

18   to gum up the works, but I'm not Ms. Bruce's defense counsel.

19            I think a ruling on an adverse inference in this

20   case, again, could be used in the other civil lawsuit.      I'm not

21   sure how it could potentially be used in a criminal case

22   because I'm not a criminal lawyer.    I'm wondering if Your Honor

23   would indulge a ruling on just the relevance of that

24   questioning.   If Your Honor finds that it's not relevant today,

25   then I don't have to instruct her not to answer and then we
                                                                         81

1    don't have this adverse inference issue.

2             Otherwise, I think I'm going to have to request leave

3    to brief the adverse inference issue because I don't, again,

4    want to prejudice Ms. Bruce in either the criminal or the other

5    pending civil lawsuit for questions that, again, we did not

6    anticipate being asked about today, given that her declaration

7    was very narrow.

8             THE COURT:    All right.   No, I understand.

9             All right, Mr. Young, if you would like to submit a

10   brief on that, you may do so, no later than -- well, we have

11   Thanksgiving coming up.

12            Do you think you could provide whatever you think is

13   necessary by close of business next Wednesday or do you need

14   more time than that?

15            MR. YOUNG:    We'll get it done.

16            THE COURT:    All right.   Thank you.   Then you're free

17   to submit a brief on that by that point.

18            The city is free to respond, let's say within --

19   let's say a week from November 30th, so I'm not going to make

20   you work over Thanksgiving, Ms. white.   So if Mr. Young submits

21   a brief on the 25th, I'd ask you to submit any response, if you

22   have one, by December 7th.

23            MS. WHITE:    And is that on the admission of the

24   recording that we just played, Your Honor?

25            THE COURT:    I think it's on whether or not an adverse
                                                                         82

1    inference of any sort is appropriate here.

2               MS. WHITE:   Okay.

3               MR. SYKES:   Judge, Bob Sykes here.    I'm not invited

4    to respond to that, am I?   I don't want to.

5               THE COURT:   You're welcome to if you'd like but

6    you're not required to.

7               MR. SYKES:   I'll pass.   Thank you.

8               THE COURT:   Okay.   Thank you.

9               Okay, Ms. White, please proceed.

10              MS. WHITE:   Your Honor, I've moved for admission now

11   of the recording that we just showed of the section of the

12   protest.

13              THE COURT:   And Mr. Sykes has objected on the grounds

14   of the relevance and I've said I'll take that under advisement.

15              MS. WHITE:   Okay.   And may I please add the bases for

16   why I think it is admissible in response to Mr. Sykes?

17              THE COURT:   You may.

18              MS. WHITE:   It is admissible under Rule 613 as a

19   prior statement.   It is relevant to show her credibility and

20   her motive under 404(b)(2).     And it is also admissible under

21   803(1) as a present sense impression.

22              THE COURT:   All right.   I don't understand Mr. Sykes

23   to be really disputing the points of its potential

24   admissibility, other than just on the grounds of its -- what he

25   says is its fairly attenuated relevance, but I understand your
                                                                        83

1    response to that is it would create a motive, perhaps --

2             MS. WHITE:   Thank you.

3             THE COURT:   -- to be less than candid.    Thank you, I

4    understand your argument.

5             MR. SYKES:   Yeah, I would just say, Judge, under

6    613 -- hold on a second.    Let me just get myself -- excuse me,

7    Judge, I'm just a country lawyer.   I'm still getting used to

8    this Zoom stuff.

9             THE COURT:   You say that a lot.   You say that a lot.

10            MR. SYKES:   But a prior statement has to be

11   inconsistent with something she's saying here today to come in

12   under that rule and it's not.   You know, it's a totally

13   different event.   It's an event about police misconduct on

14   August 7th to try to squelch a protest, you know.   And it has

15   nothing to do with anything she said about the existence of a

16   video of the Zane James shooting, which has been covered up.

17   And so I don't see the relationship there and I don't think 613

18   applies for that reason.

19            THE COURT:   All right.    Thank you.

20            MR. SYKES:   That's my humble country lawyer opinion.

21            THE COURT:   All right.    Thank you, Mr. Sykes.

22            Again, I'm not going to rule on that right now, but

23   I'll take it under consideration with the points that both of

24   you have made.

25            MR. SYKES:   Thank you.
                                                                        84

1             THE COURT:    Ms. White, please move on.

2             MS. WHITE:    Yes.    Thank you, Your Honor.

3    BY MS. WHITE:

4    Q.   All right.   Ms. Bruce, you also recorded yourself leaving

5    the protest, didn't you?

6    A.   Leaving the protest?     Sorry.   There was a bleep.

7    Q.   You also created a recording of yourself as you were

8    driving away, leaving the protest; correct?

9    A.   Correct.

10   Q.   All right.   I want to play that for you and ask you a

11   couple of questions about that.

12            MS. WHITE:    Jennifer, can you please play that?

13            MR. YOUNG:    And again, your Honor, I'm happy for her

14   to ask her questions but I'm just -- we're straining relevance

15   at this point.    So I'm just going to renew the objection for

16   the same reasons of the previous video.

17            THE COURT:    Understood.     I'll listen to this and then

18   I'll decide.

19            MR. SYKES:    Judge, I just want to also add my

20   objection.   I think it's irrelevant and possibly prejudicial to

21   this witness who has sacrificed a lot to come here, in view of

22   all the threats and the intimidation she's had.     I just don't

23   think it's relevant.

24            THE COURT:    Okay.   I understand.   I'm going to listen

25   to it, though, and I'll let Ms. White say why she thinks it's
                                                                          85

1    relevant and then I will decide about that as well.

2             (Playing video.)

3             MS. WHITE:     Your Honor, I'm wondering if I, instead

4    of asking the questions, need to proffer what it is we think

5    this shows and how it's relevant.

6             THE COURT:     Why don't you proffer that first and then

7    we'll decide.

8             MS. WHITE:     All right.

9             We are offering this recording and would move for its

10   admission, because it shows that -- contrary to the prior

11   recording, she claimed in the prior recording she almost fell

12   to the ground.   In this recording, she claims she was punched

13   in the throat and shoved to the ground.     And so her statement

14   in this recording, that she was shoved to the ground, is not

15   true and shows her -- and it goes to her credibility as well as

16   the motive for her statements.

17            THE COURT:     Okay.   Mr. Sykes, do you want to respond

18   to that, or Mr. Young?

19            MR. SYKES:     Yeah, I object, Your Honor.   I think,

20   number one, it's irrelevant, and number two, it isn't connected

21   up to whether or not there's a video.      I mean, you know, maybe

22   she lied -- maybe she lied and said she voted for Joe Biden but

23   she really voted for Trump.     So what?   It doesn't make any

24   difference, you know.

25            And so this is really irrelevant and takes us far
                                                                          86

1    afield on a day where we're consuming precious court time.       I

2    object.

3                THE COURT:   Thank you.   And to the extent that the

4    purpose is just to show some inconsistency between the

5    statements in the two videos, I do think that is too far afield

6    to be helpful.

7                To the extent that, you know, this is further

8    evidence of, you know, potential bad blood, if you will,

9    between Ms. Bruce and the police department, sure, it shows

10   that, but this is getting awfully cumulative.

11               Ms. White, do you want to speak to that?

12               MS. WHITE:   Yes, Your Honor.

13               If she makes a statement just moments -- about a

14   recording that happened just moments earlier, that she had a

15   copy of it, and that wasn't true, then how are we to believe

16   what she said she saw, an alleged recording of a shooting

17   almost two and a half years earlier was true?

18               THE COURT:   All right.   Thank you.   I understand your

19   argument.   But, no, I'm not -- I think both of these videos are

20   taken at a time of emotional stress, which is obviously a lot

21   going on.   If there's some inconsistencies with them, I'm just

22   not going to -- I'm not going to make too much of that.      I

23   think in the heat -- you know, when things are unfolding,

24   people sometimes describe things in different ways.

25               And I don't see some kind of really huge discrepancy
                                                                         87

1    that would -- that seemed -- certainly not enough to be

2    particularly relevant here.     I will -- you know, I'll consider

3    this as well, you know, along with the other video for

4    relevance, to just potential motive.      But as I said, I think

5    we're getting pretty close to cumulative stuff at this point.

6             MS. WHITE:     Okay.

7             THE COURT:     Ms. White, do you have anything else?

8             MS. WHITE:     Well, yes, she made a complaint that she

9    referenced to the DA.   And in it, she made additional

10   inconsistent statements about what happened, claiming what the

11   officers did.   And so I mean I'd like to go into that, but I'm

12   concerned that the Court, you know, is -- I don't want to --

13            THE COURT:     If you want to -- within seven days, if

14   you want to just outline what you think the inconsistencies --

15   I assume -- are there any -- well, okay.      I mean other than

16   under relevance, I understand you're going to object, but,

17   Ms. White, if you want to just make a proffer, just showing on

18   the face of these documents why you think they're inconsistent

19   with one another, you're welcome to do that, the document and

20   the two videos.

21            MS. WHITE:     Okay.   And the complaint to the DA and

22   the DA's declination?

23            THE COURT:     Yes.    Right.   You can address any

24   inconsistencies between the complaint and the two videos.

25            MS. WHITE:     Do you want me to do that now or in
                                                                         88

1    writing later?

2               THE COURT:   You can just do it now.   You can show me

3    the complaint and tell me what the inconsistencies you think

4    are.

5               MS. WHITE:   All right.

6    BY MS. WHITE:

7    Q.     So, Ms. Bruce, on August 5th, 2020, you submitted a

8    complaint to the District Attorney's Office about your

9    treatment at the protest; correct?

10              THE COURT:   I'm not going to have her answer that.

11              You don't have to answer that, Ms. Bruce.

12              Just show me the complaint.    I assume you have it as

13   an exhibit and tell me why you think it's inconsistent.

14              MS. WHITE:   All right.

15              MR. SYKES:   By the way, Judge, I join in that

16   objection.    This is Bob Sykes.

17              THE COURT:   And the objection -- actually, there

18   hasn't been an objection, but I'm assuming that you and

19   Mr. Young are going to object on the grounds of relevance

20   again.   Is that correct?

21              MR. SYKES:   Yes.    And unduly cumulative also.

22              THE COURT:   Yeah.   And I'll take those under

23   advisement.

24              Go ahead.    Show me what you think is inconsistent,

25   Ms. White.
                                                                        89

1             MS. WHITE:   Jennifer, can you scroll down please to

2    where she states that -- that she claims the officer "walked

3    briskly towards me and shoved my left shoulder," causing her to

4    stumble backwards."

5             She says nothing about an officer punching her in the

6    throat or shoving her to the ground as she claimed in the

7    recording she made in the car leaving the protest.

8             THE COURT:   All right.

9             MR. YOUNG:   Other than she does say that above.

10            MS. WHITE:   I'm sorry, what?

11            MR. YOUNG:   I mean this is sort of the issue; right?

12   We're being forced to litigate really issues that are unrelated

13   but, literally, in the document right above, she talks about

14   getting shoved in the throat.   So -- and this is why -- you

15   know, we can brief adverse inferences and stuff like that, but

16   now we're kind of getting forced to litigate stuff that --

17            THE COURT:   Yeah.

18            MR. YOUNG:   -- quote-unquote, is relevant because it

19   may speak to her credibility?

20            THE COURT:   Yeah, it does say right there.    It says,

21   "At that point Kelly Taylor yelled get back and inserted his

22   left arm, striking me in the neck under my jaw."

23            MR. SYKES:   Judge, Bob Sykes.   I want to join in that

24   objection.   I mean this is really beyond the pale.

25            THE COURT:   Yeah, we're getting far afield.   Okay.
                                                                      90

1    I'll consider this -- I'll consider -- I'll take this and both

2    videos under advisement, Ms. White.    But what else do you have?

3             MS. WHITE:     Okay.   Thank you.

4             The last one is a recording of her at a police rally

5    on police reform.   And this goes to the heart of her motive,

6    and it's important for us to be able to show this recording and

7    ask about it.   It doesn't have anything to do with the

8    August 2nd protest or any criminal charges related to that.

9             THE COURT:     What's the date of the video or of the

10   event that's being videoed?

11            MS. WHITE:     I need to ask her those questions.

12            THE COURT:     All right.   How long is the video?

13            MS. WHITE:     It's four minutes long.

14            THE COURT:     Okay.   I'll let you show it, but I'll

15   reserve -- are there objections, first of all?    Again,

16   Mr. Sykes, Mr. Young?

17            MR. SYKES:     Yes, Your Honor --

18            MR. YOUNG:     I don't know what the video is.

19            MS. WHITE:     We provided copies of it to you

20   yesterday.

21            MR. SYKES:     This is your favorite country lawyer, Bob

22   Sykes, and I object for all the same reasons that we've already

23   stated, Your Honor.   We're going far afield.

24            And by the way, we got dropped on us, I don't know, a

25   whole bunch of videos and other things just yesterday, and your
                                                                         91

1    order was to provide it last week, you know.      And so I object

2    to all this and trying to ambush a witness with something that

3    has no relevance to what she saw, you know.       And so I object

4    for all those reasons.

5             THE COURT:     All right.   Thank you.

6             I'll let you show it and then I'll decide what to

7    make of it.   I don't -- I haven't seen the video either, so...

8             MS. WHITE:     And, Your Honor, if I may respond to

9    Mr. Sykes's objections, it's impeachment and we're not required

10   to provide it, but out of an abundance of caution, to be open

11   and transparent, did provide it yesterday ahead of time, even

12   though we weren't required to under --

13            THE COURT:     Okay.   Thank you.   You can show the

14   video.

15            MS. WHITE:     Jennifer, can you please play that now.

16            (Playing video).

17            THE COURT:     Okay.   We've seen that now, Ms. White.

18   Why is that relevant?    I mean I don't think anyone here would

19   dispute, number one, that Ms. Bruce is an advocate for police

20   reform or, number two, that, you know, she's had some specific

21   issues and disagreements with Chief Russo and the Cottonwood

22   Heights police, but what does this video add to that?

23            MS. WHITE:     Because it encapsulates the entire theory

24   that when he said "starting over," she agreed with it.      And

25   that starting over, with the Cottonwood Heights Police
                                                                       92

1    Department, would be easier for her to accomplish if she were

2    able to show that the Cottonwood Heights City Police Department

3    lied about the existence of a recording of the Zane James

4    shooting, if they failed to provide it, if they destroyed it,

5    if they assaulted peaceful protesters and they criminally

6    charged peaceful protesters.    And proving all those things

7    would help her accomplish her goal of disbanding the Cottonwood

8    Heights Police Department.

9             THE COURT:   All right.    I understand your theory.

10   I'll take -- I'm going to decide whether I consider these

11   various videos and recordings and so forth, but I'll ask

12   Ms. Bruce a couple of questions after you finish.    Well, I'll

13   let Mr. Sykes see if he has recross -- or redirect.    But do you

14   have any additional questions for Ms. Bruce?

15            MS. WHITE:   The only thing, Your Honor, is to move

16   for the admission of the recording that we just played,

17   referencing Karl Moore and Tali Bruce.

18            THE COURT:   All right.    I'll take that under

19   advisement.

20            MS. WHITE:   Thank you, Your Honor.     With that, I

21   don't have any further questions.   Thank you.

22            THE COURT:   Thanks.

23            Mr. Sykes, do you have any redirect?     Do you have

24   any --

25            MR. SYKES:   Yes, Your Honor.   Briefly.
                                                                       93

1                             REDIRECT EXAMINATION

2    BY MR. SYKES:

3    Q.    Ms. Bruce, have you been threatened by anybody since

4    August, or even before, I guess, but with some kind of adverse

5    legal action if you told the public or anybody about that video

6    number two, the actual Zane James shooting?     Were you

7    threatened?

8    A.    No.

9    Q.    Did anybody say that it was illegal for you to talk about

10   it?

11   A.    No.   Illegal?

12         Sim Gill, when I discussed it with him, cautioned me to

13   consult my attorney regarding closed session.

14   Q.    Okay.    Did Shane Topham ask -- now, that's the city

15   attorney for Cottonwood Heights; right?

16   A.    Right.

17   Q.    Okay.    And he's a lawyer; correct?

18   A.    Correct.

19   Q.    Yeah.    Did he ask you to sign a statement to the effect

20   that you had not seen a video of the shooting?

21   A.    Yes, he did.

22   Q.    Okay.

23               MR. SYKES:   A couple more questions, Judge.

24   BY MR. SYKES

25   Q.    In your declaration that you filed in this court you said,
                                                                         94

1    "Why was a taser not used in the pursuit?"

2         Okay?   Now, I think this is a day or two -- let me

3    double-check that.

4    A.   It was the morning after.

5    Q.   Yeah.   I'm looking at your e-mail of June 13th at

6    8:13 a.m., and that is Exhibit 2 to your declaration; correct?

7    A.   Correct.

8    Q.   Okay.   You say, "Was a taser not an option with the

9    pursuit?"

10        Why did you ask that?

11   A.   I had tossed and turned all night after having watched the

12   video, wondering why he didn't just tase him when he was in

13   such close proximity.    And I -- I was so mentally and

14   emotionally exhausted by the time we left, at 1:00-something in

15   the morning.    So when I woke up the next morning, I sent that

16   e-mail.

17   Q.   And this e-mail was addressed to Mayor and Council, right,

18   and copied to Robby Russo; is that correct?

19   A.   Correct.

20               MR. SYKES:   No further questions.   Thank you.

21               MR. YOUNG:   Your Honor, you're muted.

22               THE COURT:   I apologize.   There was some background

23   noise that I was trying to avoid.

24               Now, Ms. White, that probably went beyond the scope

25   of your cross and should have been on direct, so do you have
                                                                       95

1    anything you want to ask about those specific topics or --

2                MS. WHITE:   Yes, just briefly, the affidavit that

3    Mr. Topham asked Ms. Bruce to sign.

4                             RECROSS-EXAMINATION

5    BY MS. WHITE:

6    Q.    He asked you that.   Did he threaten you in any way when

7    you declined to sign it?

8    A.    No.   I guess we were talking about gaslighting.   There was

9    some pressure like, hey, everyone else is signing, but no,

10   there was no threat.

11   Q.    And in fact, Mr. Topham asked you then, "what would you

12   like to put in your declaration," didn't he?

13   A.    I don't recall him asking.

14   Q.    Well, you don't recall specifically, either by e-mail or

15   by conversation, Mr. Topham or someone else [background

16   noise] giving you an opportunity to [inaudible]?

17   A.    I don't remember Mr. Topham asking.

18               MR. SYKES:   Heather, would you mind re-asking that

19   question.   We had some interference from Ben I, whoever that

20   is.   So would you mind re-asking that question.

21               MS. WHITE:   Sure.

22               MR. SYKES:   Thank you.

23   BY MS. WHITE:

24   Q.    Do you deny that you were given an opportunity to say

25   anything you wanted to in the declaration to submit to the
                                                                        96

1    Court?

2    A.   I don't deny that.

3             MS. WHITE:   Okay.     Nothing further.   Thank you.

4             THE COURT:   All right.     Thank you.

5             Ms. Bruce, I'm just going to ask you two or three

6    questions in a way that doesn't in any way prejudice your other

7    litigation and so forth.

8             I gather you don't dispute that you're an advocate of

9    police reform and that you've been quite critical on occasion

10   of the Cottonwood Heights police force; correct?

11            THE WITNESS:     Correct.

12            THE COURT:   And you don't dispute that you've had

13   some specific negative interactions with Chief Russo and some

14   of the other officers; is that correct?

15            THE WITNESS:     Correct.

16            THE COURT:   Is that -- does your advocacy -- does

17   your desire to see the Cottonwood Heights police force

18   reformed, or perhaps eliminated and merged into the Unified

19   force, or just more general, your desire for police reform, has

20   that colored your testimony in any way today about the video?

21            THE WITNESS:     No.   Absolutely not.    I have a hard

22   time seeing how these are even associated.    Officer Davies

23   works for Herriman and has for a couple of years now.

24            THE COURT:   All right.     Thank you.    And have the

25   negative interactions that you've had with Chief Russo or --
                                                                           97

1    and other -- you know, potentially other members of the

2    Cottonwood Heights police force, has that colored your

3    testimony in any way today?

4             THE WITNESS:     No, absolutely not.

5             THE COURT:   Okay.    All right.   Thank you.

6             I think, Mr. Sykes, if you want to move on to your

7    next witness, we'll do that.

8             MR. SYKES:   Judge, will it be possible to take a

9    five-minute break?

10            THE COURT:   Yeah, it would.   Absolutely.

11            MR. YOUNG:   And, Your Honor, I understood the

12   exclusionary rule has been invoked.    I don't know if that

13   necessarily excludes Ms. Bruce, but I think we're prepared to

14   log off unless you need us.

15            THE COURT:   Ms. White or Mr. Sykes, is there any

16   reason why we can't let Ms. Bruce go at this point?

17            MS. WHITE:   No, Your Honor.

18            THE COURT:   All right.   Well, Ms. Bruce, thank you

19   for your testimony today.

20            MR. SYKES:   We have no objection, Judge.       We have no

21   objection.

22            THE COURT:   All right.   Thank you.   Ms. Bruce, thank

23   you for your testimony.   You're excused now and I appreciate

24   your willingness to speak with us today.    Thank you.

25            THE WITNESS:     Thank you.
                                                                        98

1             MR. YOUNG:   Thanks, Your Honor.

2             MS. WHITE:   Could we please know who the next witness

3    is so that we can get that person ready?

4             THE COURT:   Let's do that.

5             Mr. Sykes, why don't you let them know and then we'll

6    take our break.

7             MR. SYKES:   Judge, I was thinking Christine Mikell.

8             MS. WHITE:   We'll have her ready to go then.

9             THE COURT:   All right.   Very well.   Thank you.

10            MS. WHITE:   Thank you.

11            THE COURT:   We will come back at -- how about at

12   4:00.

13            (A recess was taken.)

14            THE COURT:   All right.   Mr. Sykes, why don't you

15   formally call the witness and then we'll have the courtroom

16   deputy place her under oath.

17            MR. SYKES:   Okay.    I call Christine Mikell.

18            THE COURTROOM DEPUTY:     Please raise your right hand.

19            You do solemnly swear that the testimony you shall

20   give in the case now before the Court to be the truth, the

21   whole truth and nothing but the truth, so help you God?

22            THE WITNESS:   I do.

23            THE COURTROOM DEPUTY:     Thank you.   If you'll please

24   state your full name and spell it for the record.

25            THE WITNESS:   Christine Watson Mikell,
                                                                         99

1    C-H-R-I-S-T-I-N-E, Watson, W-A-T-S-O-N, Mikell, M-I-K-E-L-L.

2             THE COURTROOM DEPUTY:     Thank you.

3                           CHRISTINE MIKELL,

4    called as a witness for and on behalf of the plaintiffs, being

5    first duly sworn, was examined and testified as follows:

6                           CROSS-EXAMINATION

7    BY MR. SYKES:

8    Q.   Ms. Mikell, if you could just briefly tell us who you are.

9    And by the way, do you have an attorney representing you here

10   today?

11   A.   I do.

12   Q.   Who is that?

13   A.   Heather Smith.

14   Q.   Heather who?

15   A.   Oh, White.   I'm sorry.   Oh, my gosh.   Heather White,

16   sorry, with Snow, Christensen & Martineau.      I'm sorry.   I've

17   never had to do one of these before.   I apologize.

18   Q.   She goes by a lot of names.

19        So Heather White is your attorney for this proceeding?

20   A.   That's correct.

21   Q.   All right.   And just tell the Court briefly, if you would,

22   a little bit about your background, your -- you know, your

23   business background, et cetera.

24   A.   Sure.

25        As I said, my name is Christine Mikell and I'm a small
                                                                       100

1    business owner in Sandy, Utah.    I have my own renewable energy

2    company that I've had for about -- almost ten years.    Before

3    that, I worked for a smaller developer.    Before that, I worked

4    for the State of Utah and started their renewable energy

5    program for the state.

6    Q.   Try to do a better job this winter so we have better air

7    to breathe, if you would.   Okay?

8    A.   Yes.

9    Q.   Just teasing.

10        All right.   Have you had conversations with anybody about

11   the existence of a video -- did you hear my examination of

12   Ms. Bruce?

13   A.   I did not.

14   Q.   Okay.   I'm going to refer to three possible videos, three

15   incidents.

16        Number one would be a 2017 incident where a young

17   African-American male was shot by Cottonwood Heights police

18   under a bridge at night.    That's video one.   Okay?

19        Video two is the one that we're contesting here, would be

20   a video of a shooting of Zane James on May 29, 2018.

21        Video three would be a video of the aftermath of the

22   shooting when Zane is on the ground.    Okay?

23        Those are three incidents.     So if I refer to video one,

24   two and three, you know what I'm talking about.    Okay?

25   A.   Yes.
                                                                     101

1    Q.   Does that make sense?   Thank you.

2         Talking about video two now, okay, the allegation that

3    there is a video of Zane James's shooting by a Cottonwood

4    Heights police officer, have you had -- have you told people at

5    any time that there was such a video?

6    A.   No.

7    Q.   Never?

8    A.   Of video two, you're asking me?

9    Q.   Video two, yeah, of Zane James's shooting.

10   A.   No, I have not.   If I had seen a video like that, that

11   would be indelible in my mind and I could not ever erase it.

12   Q.   Okay.    Didn't you tell Mayor Petersen, at a -- at some

13   point, that you had -- at least you thought you had seen such a

14   video?

15   A.   I don't recall that, sir, no.

16   Q.   You don't recall, okay.

17        Did you ever tell Tali Bruce that you had seen such a

18   video?

19   A.   No, sir.

20   Q.   Okay.    Hold on one second here.

21        What about Tiffany James, did you ever tell her you'd seen

22   such a video?

23   A.   Tiffany and I had a discussion and in the discussion I had

24   mentioned that I had seen a shooting incident or something like

25   that.    And that discussion, as soon as it came out of my mouth,
                                                                       102

1    I realized that was -- I'd seen something in a closed session.

2    And so I quickly was scared and nervous, because I'm not one

3    who likes to get in trouble, and I knew that if I had said

4    something out of a closed session, that that's cause for some

5    type of litigation potentially.

6         And so as soon as I said that, I became nervous.   And she

7    said she hadn't seen a video, and that's what I remember in the

8    call, and my mind spinning, because I thought, whoa, she hasn't

9    seen a video.

10        After that, I went and did some research and found that

11   that video that I had seen, video number three, was in fact the

12   video that I had seen by doing Google search.   It was shown at

13   the Deseret News.   It was widely shown on YouTube.   So then I

14   felt better that I did not share with others this idea of a

15   video two.

16   Q.   Let me see if I understand what you said here.

17        When you initially had the conversation with Tiffany

18   James, you told her that there was a video of the shooting but

19   then you later determined that that was an error; is that a

20   fair statement?

21   A.   No.   I feel badly that perhaps my statements have been

22   misinterpreted by Ms. James.   I feel badly that it's led to

23   this meeting here, with so many people having to spend days on

24   a comment I'd made.   If Ms. James had reached out to me, other

25   than saying things like, you know, you need to -- "you're
                                                                      103

1    allowed to say what you saw," I never saw the actual shooting

2    of James, video two, as you call it.   What I saw in the closed

3    session was video three.

4    Q.   Who told you that you could not talk about a video of a

5    police shooting just because it was shown to you in a closed

6    meeting?   Who told you that?

7    A.   No one told me that.

8    Q.   You said you got real nervous, thinking you had

9    violated some --

10              MS. WHITE:   Mr. Sykes, let her finish her answer,

11   please.

12              THE WITNESS:   What we're told, when we have a closed

13   session, that the contents of that meeting are to stay in that

14   meeting.   That's what we're told.   Those are private

15   discussions and we are not to share those discussions, because

16   they're of importance that need to be confidential.

17   BY MR. SYKES:

18   Q.   Well, you're in court and you can share it now.     Okay?

19        Now, what happened in that closed meeting on June 12 and

20   June 13, 2018?   What happened that day?

21   A.   I don't recall the exact date of the closed meeting.    I

22   remember -- and this was a couple of years ago.   I believe I

23   was a new council member.   This is not something that we think

24   of as happening in Cottonwood Heights, a small town.     And I

25   recall seeing a video and being told by our chief of police
                                                                        104

1    what happened that day.

2           I think that for all of us, it was a sad day.   I know it

3    was.   I think all of us probably had tears in our eyes to see

4    the aftermath of this.    And that's what I recall, is a

5    terrible -- all I remember is seeing the woman and hearing the

6    steps of the police officer and ripping the shirt and that was

7    what I saw.

8    Q.     Why was -- I guess what I'm asking, why was the meeting

9    closed?    What is it about seeing a video of -- by your

10   testimony, of the aftermath of a shooting that would cause this

11   to be a closed meeting, please?      Tell me.

12              MS. WHITE:   Objection.   It calls for a legal

13   conclusion.   She can -- I think she can testify as to her

14   understanding, but as to why it was actually closed,

15   Your Honor, I think that's a legal conclusion.

16              THE COURT:   That's fair.

17              Mr. Sykes, why don't you just modify your question to

18   ask about her understanding.

19              MR. SYKES:   Yeah.

20   BY MR. SYKES:

21   Q.     You were apparently told it was a closed meeting and you

22   couldn't talk about it; right?

23   A.     Sir, I -- it's been a few years, but I believe that's

24   what -- I'm testifying I believe that's what it was, a closed

25   session.   I wasn't allowed to talk about it when I was speaking
                                                                        105

1    to Ms. James.   When I mentioned it, I was horrified that I

2    wasn't supposed to say anything.   And that's -- that's how it

3    occurred in my memory, so --

4    Q.   Give us your best recollection of what was told to you and

5    by whom on the night of June 12th, 2018, when this meeting

6    started --

7    A.   I'm sorry.

8    Q.   -- about closing it.

9    A.   I don't recall what the contents of that were.    I assume

10   that Shane Topham said that we're about to see something that

11   occurred in our -- you know, within our police force, and this

12   is a closed meeting.   And when I hear "closed meeting," that

13   means that that's -- those contents are supposed to be

14   maintained in my brain and not shared with others.

15   Q.   So your recollection is that Shane Topham said something

16   about it at the closed meeting and you relied on his opinion;

17   is that the idea?

18   A.   That's -- yes.    He's our city attorney, he sits at all of

19   our meetings and usually reminds us, if it's a closed meeting,

20   what the requirements are from us.

21   Q.   As you were watching the video, did it ever occur to you

22   at that time that, why on earth would this be closed, the

23   public has a right to know?    Did that ever occur to you?

24   A.   I believe I was elected at the end of 2017.     I was sworn

25   in in 2018.   I was a fairly new elected official.   As I said,
                                                                         106

1    I'm a small business owner.    I have three children and this is

2    a city council position, I take it seriously, but I -- I would

3    assume that my city attorney would tell me [inaudible glitch in

4    audio] and that's what I was relying on.

5    Q.    Okay.   Now, let me ask you this:   When Tiffany James

6    approached you and wanted to talk to you, was her stated

7    objective to talk to you about police reform in general?

8    A.    That's correct.

9    Q.    Did she also say, "I want to talk to you about police

10   reform in Cottonwood Heights City"?

11   A.    I don't recall exactly what she said.

12   Q.    Okay.   Now, let me read you something from her declaration

13   and see if that refreshes your recollection.

14         Now, this is a declaration she filed a few days ago, last

15   week.   And if you have it there, I'm on page 8.     I don't think

16   I can call that up easily, but --

17             MS. WHITE:    I have a copy.    Hold on, let me pull it

18   up.

19             MR. SYKES:    It's a very short passage.

20             MS. WHITE:    Are you referring to the November 9th

21   declaration, Bob?

22             MR. SYKES:    Yes.

23             MS. WHITE:    And what page are you and what paragraph?

24             MR. SYKES:    Page 8.

25             MS. WHITE:    Page 8 and what paragraph?
                                                                      107

1              MR. SYKES:    There's -- that many fingers, page 8.

2    Okay?

3    BY MR. SYKES

4    Q.   Bottom paragraph, I'm going to read this to you, and ask

5    you if this refreshes your recollection of a conversation.

6         This is Tiffany now talking about a conversation with you.

7         "I was explaining," and I think she means to you, "how

8    there was no mention to the media by CHPD or in the District

9    Attorney's report that Zane was shot twice in the back, and

10   that neither Officer Casey Davies nor the other three officers

11   were wearing body cameras or had car cameras on during the time

12   of the shooting."

13        Okay?    Are you with me?

14   A.   I am with you, yes, sir.

15   Q.   "As I explained this, Christine seemed to become more

16   frustrated.    At one point she interrupted asking pointedly,"

17   and this is in quotation marks, "'So you have not seen the

18   video?'   Because I had fully accepted both CHPD's and the DA's

19   statements to our family, that there was no body camera video

20   of the shooting, I felt confused and asked," this is in quotes

21   now, "'do you mean of the actual shooting?   We were told there

22   was no video of the actual shooting, just after the shooting.'"

23        "Christine answered very sarcastically and scoffed, 'Oh,

24   yeah, there is a video.'"

25        Do you see that?
                                                                     108

1    A.   I do, sir.

2    Q.   Do you recall that conversation?

3    A.   I think I shared with you what was going through my mind.

4    I think of myself as an honest person and I am the type of

5    person that feels passionate about things.   And if there was an

6    actual video of the shooting, I would fight for Ms. James or

7    for Zane and his family with all of my heart.   I think anybody

8    who knows me would know that about me, that I would do that,

9    but that's not what I saw.   I saw a video, video number three.

10        I'm not -- I don't believe that I'm going to respond

11   sarcastically or scoffing, I don't believe that's me.   There

12   could be several things going on when she called me, but I

13   don't believe that to be me.   And I mentioned that once I

14   mentioned this video, I felt very uncomfortable, thought I may

15   have revealed confidential information.

16            THE COURT:   Yes, Ms. White?

17            MS. WHITE:   We couldn't hear Bob for a minute.     Were

18   we the only people that lost that sound?

19   BY MR. SYKES:

20   Q.   Have you ever read the play Hamlet?

21   A.   Have not.

22   Q.   My question was very simple.

23        Did you or did you not say the things that I just quoted

24   you from Tiffany James's sworn affidavit?

25   A.   I've read Tiffany James's sworn affidavit and I would say
                                                                       109

1    that there are many items in her affidavit that I don't recall

2    or believe are accurate.   Some of the detail that she provides

3    in here I am quite certain I was never privy to or heard from

4    her.   And when I read it, it seemed to be new information.

5           I know Ms. James is suffering.   This is a horrible time

6    for everyone, but I don't believe -- as I said, as we -- as I

7    read the contents of her affidavit, I don't believe that some

8    of the things that she said in here were said to me.    So I

9    don't believe that that is the kind of reaction I would have,

10   in terms of scoffing and feeling frustrated.

11   Q.     That's your answer to my question.   Right?

12   A.     That's my answer.

13   Q.     Me thinkest thou protesteth too much.

14              MR. SYKES:   Judge, can I have one second?

15              MS. WHITE:   Your Honor --

16              MR. SYKES:   I'm almost done.

17              MS. WHITE:   Objection, argumentative, Your Honor.

18              MR. SYKES:   I'll withdraw it.

19              THE COURT:   All right.   You can have a second,

20   Mr. Sykes.

21   BY MR. SYKES:

22   Q.     I have another question for you but it will be very brief.

23          Mayor Petersen's declaration, okay, and I think he's the

24   current mayor, and not the past mayor, says, and I quote, "At a

25   separate closed session of the Cottonwood Heights City Council,
                                                                       110

1    I heard Councilmember Mikell say that she had seen a video of

2    the shooting of Zane James."

3         Now, is he mistaken when he said under oath that he had

4    heard you say you had seen a video of a shooting of Zane James?

5    Is he mistaken?

6    A.   I believe he is mistaken.     I've never -- I don't recall

7    ever talking to him about this case at all.

8    Q.   I think it's document 50 or 56 -- document 50, dash,

9    whatever, Judge, I think it's 11 -- but anyway, it continues on

10   then, Ms. Mikell --

11              MS. WHITE:   Your Honor, hold on.   Can I pull up a

12   copy of this?   Because I think it may have been misquoted and I

13   need to --

14              MR. SYKES:   I hope not.

15              THE COURT:   What's the paragraph number and the --

16   it's the -- you know which declaration it is, Ms. white;

17   correct?   What's the paragraph number?

18              MR. SYKES:   Give me a half a second, Judge.

19   Paragraph 4 -- paragraph 5.     I'll read it again.

20              MS. WHITE:   Hold on.   Can you wait until I get to it,

21   please.

22              MR. SYKES:   Sure.   Absolutely.   Absolutely.

23              MS. WHITE:   Thank you.

24              MR. SYKES:   Absolutely.

25              MS. WHITE:   And are you referring to the August 13th
                                                                         111

1    or the November 4th?

2                MR. SYKES:   I think it's November 4th, November 4th.

3                MS. WHITE:   Sorry, that's Doug Petersen.   You're

4    referring to Michael Petersen?

5                MR. SYKES:   Michael Petersen.   Looking right at it.

6                MS. WHITE:   November 2nd or August 13th?

7                MR. SYKES:   He signed it November 2nd.

8                MS. WHITE:   November 2nd, okay.   And what paragraph?

9                MR. SYKES:   Exhibit 11, paragraph 5.

10   BY MR. SYKES

11   Q.   I'm going to read this again, Ms. Mikell.

12        Are you with me?    Are you with me?

13   A.   Yes.

14   Q.   Okay.    Good.

15        "At a separate closed session of the Cottonwood Heights

16   City Council, I heard Councilmember Mikell say that she had

17   seen video of the shooting of Zane James."

18        Now, my question was:    Is that an accurate statement by

19   Michael Petersen, Mayor?

20   A.   I don't recall ever saying that I had seen the shooting of

21   Zane James.    The only thing that I could think of that would be

22   where somebody could have misconstrued what I said is something

23   along the lines of -- and I believe that this could have

24   happened to Tali, if she read the brief, was if you read the

25   brief that was written by the James family about the shooting,
                                                                        112

1    that you could conjure up what it would look like.     But I've

2    never said, to my recollection, to Mr. Mike Petersen, that I

3    had seen the shooting of Zane James.     And if I had, then

4    perhaps he misunderstood it for what I call video three.

5    Q.   Isn't it true that what happened that night, at that

6    meeting that Mike Petersen is referring to, is that they

7    gaslighted you and convinced you that you had seen a video of a

8    September 2017 shooting?   Isn't that what happened that night?

9    A.   I'm -- I'm a very independent person.    I'm from

10   New Jersey.   I played soccer in college.   I was a center

11   halfback.   I'm short, but I'm feisty.   I'm not going to let

12   somebody gaslight that.    I think anybody who knows me, who sits

13   in council meetings, know that.

14        I was not gaslighted.   Tali called me at one point and

15   said, "They got to you, they called you, you've been gaslit."

16   Nobody's ever called me to tell me that I shouldn't say that --

17   you know, to say there's no video.     I've not heard from

18   anybody.    There is no gaslighting.   And that's --

19   Q.   I'm sorry, were you done?    I didn't mean to interrupt you.

20   Were you done?

21   A.   There has been no gaslighting.    There's been no

22   intimidation.

23   Q.   Let me read you the rest of the paragraph.

24        The same page, paragraph-- page 2, paragraph 5.     "To the

25   best of my recollection, one or more members of the city
                                                                      113

1    council clarified that such video did not exist and that she

2    must have been either referring to footage of the post-shooting

3    response or else footage related to a separate officer-involved

4    shooting in September of 2017."

5         That's what Mayor Petersen said under oath.    Do you agree

6    or disagree with that?

7    A.   I don't recall the session where we discussed this, but I

8    have told you repeatedly that the video that I've seen is video

9    three, the aftermath.

10   Q.   Okay.   Did you have a conversation with Tali Bruce about a

11   possible video shown that night, video number two?

12   A.   I don't recall.    I believe she tried to -- the only

13   recollection I have is what I would identify as her trying to

14   convince herself that there was a video number two in a call

15   that we had.

16             MR. SYKES:    Judge, I'm sorry, I accidentally hit the

17   wrong button here.   Can I have just ten seconds?   Hold on a

18   second.

19             THE COURT:    You may.

20   BY MR. SYKES:

21   Q.   Let me ask you this -- oh, did we lose your attorney?

22   Shall I wait?

23             THE COURT:    Wait just one moment.   Okay.   Very well,

24   you may proceed now.

25
                                                                     114

1    BY MR. SYKES:

2    Q.   I'm sorry.   Did you or did you not have a conversation

3    with Tali Bruce, on or about August 3rd, about the existence of

4    the shooting video, video two?

5    A.   I don't recall a date or time of when I had a conversation

6    with Tali.    My recollection is that she told me I had been

7    gaslighted.   And it seemed to me that she kept trying to

8    convince herself that there was a video two there, and it

9    seemed like she was doubting herself.   I even said, "Well,

10   Tali, maybe you read the briefing of Ms. James and that's what

11   you're recalling, sort of merging the two."

12   Q.   Let me ask -- I'm sorry.

13   A.   My recollection is that Tali Bruce was trying to recall

14   that there was a video two, and I didn't get the impression

15   that she really believed there was a video two.    And I told her

16   repeatedly that I had seen the aftermath of the shooting, as

17   I've shared with you.

18   Q.   You're giving me very long answers to some things I'm not

19   even asking but let me be -- and it's probably just because I'm

20   a country lawyer and don't know how to ask the question, but

21   let me try again.   Okay?   And I'll be very specific.

22        Did you tell Tali Bruce, on August 3rd, okay, as I think

23   she just testified to, that you told her, "Was there a shooting

24   video or am I just crazy?"

25        Didn't you make that comment to Tali Bruce?
                                                                      115

1    A.   I don't believe I did so, sir.

2               MR. SYKES:   No further questions.

3               THE COURT:   All right.   Thank you, Mr. Sykes.

4               Ms. White, do you have any -- I guess at this point

5    we call it redirect?

6               MS. WHITE:   Yes, just a couple, Your Honor.

7                            REDIRECT EXAMINATION

8    BY MS. WHITE:

9    Q.   Ms. Mikell, when you had discussions with others about the

10   video relating to the James incident, what term did you use to

11   describe it?

12   A.   I think I probably referred to it as the James shooting

13   incident or something like that.

14   Q.   Okay.   And when you were using the words "the James

15   shooting incident or something like that," to what were you

16   referring of the videos Mr. Sykes has asked you about, video

17   one, two or three?

18   A.   Video three.

19   Q.   Okay.   Now, have you seen a recording of the actual

20   shooting of Zane James?

21   A.   No.

22   Q.   And do you have any information that one exists?

23   A.   I do not.

24              MS. WHITE:   I have nothing further.   Thank you.

25              THE COURT:   All right.   Thank you.
                                                                     116

1             Mr. Sykes, do you have anything else you need to ask?

2             MR. SYKES:   Nothing further, Judge.

3             THE COURT:   All right.

4             Ms. Mikell, thank you for your testimony.    We

5    appreciate it and you're excused.

6             THE WITNESS:   Thank you.

7             MS. WHITE:   Is Officer Betenson next?

8             THE COURT:   Mr. Sykes, who would you like next?

9             MR. SYKES:   Officer Davies.   Officer Davies.

10            MS. WHITE:   Okay.   What I'm handing Officer Davies is

11   just the attachments of the exhibits to the brief, in case he

12   needs those for reference.

13            THE COURT:   All right.    Mr. Sykes, do you want to

14   formally call him and we'll have the courtroom deputy swear

15   Officer Davies in.

16            MR. SYKES:   I'd like to call Officer Casey Davies, I

17   think of the Herriman Police Department.

18            THE COURT:   All right.

19            THE COURTROOM DEPUTY:     Raise your right hand, please.

20            You do solemnly swear that the testimony you shall

21   give in the case now before the Court to be the truth, the

22   whole truth and nothing but the truth, so help you God?

23            I assume that was a yes?

24            THE WITNESS:   Yes, I do.

25            THE COURTROOM DEPUTY:     Thank you.
                                                                       117

1              Will you please state your full name for the record

2    and spell it.

3              THE WITNESS:    Casey Allen Davies, that's C-A-S-E-Y,

4    A-L-L-E-N, D-A-V-I-E-S.

5              THE COURTROOM DEPUTY:     Thank you.

6                            CASEY ALLEN DAVIES,

7    called as a witness for and on behalf of the plaintiffs, being

8    first duly sworn, was examined and testified as follows:

9                             CROSS-EXAMINATION

10   BY MR. SYKES:

11   Q.   Officer Davies, you -- on May 29, 2018, you shot Zane

12   James in the back, did you not?

13             MR. JENSEN:    Objection, Your Honor.   This has not

14   been permitted by Your Honor at the outset of this hearing.

15   We're not going to get into what my client -- my client's body

16   cam and the use of it.

17             THE COURT:    Right.   I am going to sustain that,

18   Mr. Sykes.   You are going to need to confine yourself to the

19   things that are specific to the camera, especially with Officer

20   Davies.

21             MR. SYKES:    Okay.    Let me do this, if I can find it.

22   Where is it here?

23             Hold on one second, Judge.     I need to find this.

24             (Discussion off the record.)

25             MR. SYKES:    Just one second, Judge, I'm working
                                                                        118

1    through a screen sharing problem here.      Just give me half a

2    second.

3               THE COURT:   All right.

4               MS. WHITE:   Bob, if you're trying to reference any of

5    the exhibits that you attached to your brief, we have them

6    right here in hardcopy form.

7               Bob, do you want to tell me what you're looking for

8    and I can pull it up?    Can you hear us?

9               MR. SYKES:   Yeah.   I wanted to show the Judge

10   document 31.3.     And I'm trying to find it but I can't seem to

11   find it.

12              THE COURT:   What is that document, Mr. Sykes, just --

13              MR. SYKES:   Well, here.   I'll just go without showing

14   it.   He can look at it there and I will just narrate it.     Okay?

15              MS. WHITE:   Can you tell me what it is, please.

16              MR. SYKES:   Yeah.

17   BY MR. SYKES:

18   Q.    Officer Davies, did you sign a declaration on August 14,

19   2020, Document 31-3?    Do you have it there in front of you?

20   A.    Yeah, I believe I do.

21   Q.    Okay.   Turn to paragraph 3 of that.

22   A.    I'm there.

23   Q.    Okay.   Let me read what you wrote there.

24         "I was not wearing my body camera during the incident

25   involving Zane James on the morning of May 29, 2018.     I had
                                                                       119

1    been on my way to work at the time and had not yet gotten to

2    the police station to pick up my body camera."

3           Is that what you wrote?

4    A.     I actually didn't write it.   I just signed the document

5    that I was asked to sign.

6    Q.     Was that a falsehood when you signed it?

7    A.     I'm sorry, what?

8    Q.     Was that a false statement?

9    A.     No, it wasn't a false statement.   The way, when I read

10   that, I understood that as I hadn't picked up my body camera

11   yet.

12          Right above it, in paragraph No. 2, where it stated I was

13   an employee with Cottonwood Heights, I fixed that and put my

14   initials on it.    And then at the bottom, when I read that, I'd

15   have to apologize to you that I misunderstood what that was

16   saying, but I had not picked up my body camera yet but I was at

17   the police department.

18   Q.     You misunderstood what you were saying here?

19   A.     I misunderstood what I was reading, yes.

20   Q.     This is a two-page declaration; right?

21   A.     Yes, sir.

22   Q.     Okay.   And you knew it was under oath; right?

23   A.     Yes, sir.

24   Q.     And you wrote, "I was not wearing my body camera during

25   the incident involving Zane James on the morning of May 29,
                                                                      120

1    2018.    I had been on my way to work at the time and had not yet

2    gotten to the police station to pick up my body camera."

3         That's what you signed; correct?

4    A.   Yes, sir, that's what I signed.

5    Q.   Okay.   Why did you lie to the Court?

6               MS. WHITE:   Objection, Your Honor.   It's

7    argumentative.

8               THE COURT:   Sustained.

9    BY MR. SYKES:

10   Q.   Why did you make a false statement to the Court?

11   A.   I wasn't making a false statement.   What I understood when

12   I read that -- what I understood that I was signing was the

13   fact that I thought we were addressing the issue I hadn't

14   picked up my body camera yet, because I was getting ready for

15   work.

16   Q.   Well, the statement that you signed under oath says that

17   you were on your way to work and you hadn't picked it up yet;

18   right?

19   A.   Yes, sir.   And like I said, I'd have to apologize that I

20   misunderstood that numbered paragraph.

21   Q.   Are you aware that that same story went out to the press

22   under Lieutenant Bartlett's statement and under Chief Russo's

23   statement in 2018?

24              MS. WHITE:   Sorry, you cut out, Bob, halfway through

25   your question.   Could you please ask it again.
                                                                        121

1    BY MR. SYKES:

2    Q.   Are you aware that that same statement went out under

3    Lieutenant Bartlett's signature or a statement to the press, as

4    did a similar statement at a different time go out under Chief

5    Russo's --

6             MS. WHITE:    Objection, hearsay and relevance.

7             Go ahead.

8             THE COURT:    You can ask if he's aware of that, yeah.

9    So overruled.

10   BY MR. SYKES:

11   Q.   Are you aware of that?

12   A.   Can you repeat your question?

13   Q.   Yeah.   Well, Exhibit -- just a minute here -- 4, from our

14   memorandum, page 3, and this is -- was this Bartlett or Russo?

15   Bartlett, on June 13th to KSL News, "No video was recorded of

16   the officer, who was on his way to work, firing at James after

17   police say he fled on a dirt bike, and then on foot the morning

18   of May 29th."

19   A.   So what's your question, sir?

20   Q.   Well, that's what Lieutenant Bartlett said to the press.

21   "No video is recorded of the officer who was on his way to

22   work."

23        Is that untrue?

24   A.   I can't really say what he said, if it is or not.     I can

25   tell you that day I hadn't talked to him yet, so I'm not aware
                                                                        122

1    what he knew or what he didn't know.

2    Q.   Okay.   Let me read to you Exhibit 5, Chief Russo, and that

3    was on October -- it's our Exhibit 5, October 9th, 2018,

4    page 3, Cottonwood Heights Police Chief Robby Russo said,

5    "Davies was on his way to work when the shooting happened -

6    he'd not yet made it to the police station to pick up his

7    camera."

8         Now, was Chief Russo wrong about that?

9    A.   I would have to say he was wrong.

10   Q.   Yeah.   Isn't it true that you regularly misrepresented

11   what happened that morning, telling multiple people that you

12   hadn't yet been to work and that's why you didn't have your

13   camera on?

14              MR. JENSEN:   Objection, calls for speculation,

15   Your Honor, we don't know what multiple people or multiple

16   situations are.

17              THE COURT:    Do you want to be more specific,

18   Mr. Sykes?

19   BY MR. SYKES:

20   Q.   Isn't it true, that you regularly misrepresented to

21   multiple people that you didn't have your camera on at the time

22   of the shooting because you were on your way to work?

23              MR. JENSEN:   Same objection, Your Honor.

24              THE COURT:    What's the basis of the objection?

25              MR. JENSEN:   Lack of clarity, Your Honor.   We don't
                                                                      123

1    know who's -- who he's referring to, what people [inaudible]

2    situation.

3             THE COURT:     Well, why don't you just say "did you

4    tell anyone that" or something like that.   Why don't you

5    clarify it just a little bit, Mr. Sykes.

6    BY MR. SYKES:

7    Q.   Well, didn't you tell multiple people?

8             THE COURT:     That's the problem that he's objecting

9    to, is the "multiple people."

10   BY MR. SYKES:

11   Q.   Well, didn't you tell Chief Russo that you were on your

12   way to work and, therefore, you didn't have your camera?

13   A.   No, I didn't.   I remained silent the day it happened.

14   Q.   Well, you told them that afterward, didn't you?

15   A.   That what?

16   Q.   All right.   And isn't it true you told Lieutenant Bartlett

17   that you didn't have your camera on because you were on your

18   way to work?

19   A.   That's not true.

20   Q.   Okay.   Now, I don't think I can call this up.   Your

21   counsel gave us this just yesterday.

22            MR. SYKES:     And, Judge, I learned this yesterday

23   afternoon.   That's how recently it is.   Okay?   And I'm

24   referring to the defense exhibits, Exhibit 10.

25
                                                                      124

1    BY MR. SYKES:

2    Q.   Interview with Casey Davies, June 18, 2018, okay?   He

3    had -- this is what they call a Garrity interview.   And I think

4    you know what that is, but he had his attorney with him named

5    Bret Rawson.    Okay?

6         Officer Davies, turn to page 1 of that exhibit, would you,

7    please.

8    A.   Yes, sir.

9    Q.   And I'm down to about line 36.   Okay?   Actually, line 30.

10   Okay, so that morning --

11             MR. SYKES:    And, Judge, it might be helpful, because

12   I can't show it on the screen, if you can find that.   I think

13   it would be easier for you to follow it if you have it handy.

14   BY MR. SYKES

15   Q.   Okay, line 30.

16        "So that morning, I think it was Tuesday morning, I came

17   in a little bit earlier than normal on my day off to work a

18   ten-hour -- to work a ten-hour seatbelt shift.   So I was -- all

19   my -- all my gear and my uniform I keep in the locker room."

20        Did I read that accurately?

21   A.   Yes, sir.

22             MR. JENSEN:   Your Honor, my client is not going to

23   respond to any inquiries obtained from here in a statement.

24   The purpose of Garrity v. New Jersey, which is a 1967 case, is

25   to protect what is stated in that interview from being used in
                                                                         125

1    a criminal proceeding.

2               Now, in the event any inquiries are made of my client

3    in this proceeding, and my client addresses those, he is waving

4    that Garrity protection.

5               THE COURT:    All right.   So you're going to instruct

6    your client not to respond to questions about the content of

7    that interview; correct?

8               MR. JENSEN:   That is correct, Your Honor.

9               THE COURT:    All right.   Well, I'm going to sustain

10   that objection.

11              MR. SYKES:    Okay.   Let me read a little bit more, if

12   I could.

13              MR. JENSEN:   Your Honor, my objection is going to be

14   the same for that entire Garrity document.

15              MR. SYKES:    Your Honor, I don't think that Garrity

16   protects him from having to answer questions in a civil

17   context.   Okay?   I've seen no law on that that he's claiming.

18   And what I would recommend -- this is extremely important, it

19   goes right to the heart of the video.     Okay?   Let me ask the

20   questions, take it under advisement and then make your ruling

21   at a later time.   Because we have very little time here, I'd

22   like to ask these questions --

23              THE COURT:    Can you ask the questions without reading

24   them from the interview?

25              MR. SYKES:    I could but it's helpful to read it from
                                                                       126

1    the interview, you know.    I could do it either way.

2              THE COURT:    The problem is, my understanding of the

3    nature of the objection is that there's a potential waiver

4    issue.   And I guess my concern there is, yes, ordinarily, where

5    I'm not sure about admitting evidence, I can take it under

6    consideration but, you know, if there really is a waiver issue,

7    as Mr. Davies's lawyer is arguing, the cat would be out of the

8    bag once he answers the questions, I gather.

9              MR. SYKES:    Well, let him object and tell him not to

10   answer then.

11             THE COURT:    Okay.

12             MR. JENSEN:   Okay.

13             MR. SYKES:    Tell him not to answer.

14             THE COURT:    All right.

15   BY MR. SYKES

16   Q.   And if you want to answer of some these, you can.     If you

17   don't, you don't have to.    Okay?

18        Line 36, "So I came in a little bit early, got ready for

19   work, was getting changed.      While I was putting my uniform on,

20   I heard Officer Betenson call out that he was following a

21   motorcycle that was believed to have been the same one that ran

22   from Officer Croft, I believe."

23        Now, I've read lines 36 through 39.     Did I read that

24   accurately?

25             MR. JENSEN:   Your Honor, my client's not going to
                                                                        127

1    answer that question.

2             MR. SYKES:     Okay.

3             THE COURT:     All right.

4    BY MR. SYKES:

5    Q.   Let me continue, just like a few minutes more and we're

6    done.

7             MR. JENSEN:    Your Honor, I --

8    BY MR. SYKES:

9    Q.   Lines 43 through 45.

10        "At that time, I just continued to get ready because I was

11   listening to the radio where, but at the time, if it was going

12   to -- a chase again, I figured it's going to get shut down.      I

13   mean I'm not going to hurry out just for nothing.    So --"

14        Did I read that accurately?

15            MR. JENSEN:    He's not going to answer that question,

16   your Honor.   And with my objection I would ask that these

17   questions be stricken [inaudible] and that the articulation

18   also be stricken from the record.

19            THE COURT:     Why is that?

20            MR. JENSEN:    (Inaudible.    Two people talking at the

21   same time.)

22            MR. SYKES:     Judge, let me just say, too, that this

23   has already been provided to us so I think they've waived --

24            THE COURT:     Just a moment, the reporter is having

25   trouble so let's be careful.    I guess we're talking over each
                                                                      128

1    other.

2               So to be clear about the basis of your objection for

3    even having the questions answered, or -- even having them

4    asked, or even have the document read, what is the basis for

5    that, Mr. Johnson [sic]?    Is it Jensen or Johnson?   I wrote

6    two.

7               MR. JENSEN:   You're fine, Your Honor.

8               It goes against the holding in Garrity v. New Jersey.

9    Again, it opens my client up to potential litigation.     When

10   this is read into the record, that makes it part of this civil

11   matter, and that's going to be able to be obtained from anybody

12   who wants to get access to it.

13              Like I said, the holding in Garrity protects my

14   client so what he says cannot be tainted and used in another

15   proceeding.   And I understand that's specifically a criminal

16   proceeding, but by it now being read into the record in this

17   civil proceeding, my concern is it is opening that criminal

18   proceeding.   Hence, my objection, and hence, the reason I ask

19   that it be stricken.

20              If Your Honor wants to take this document under

21   advisement and make a ruling on it at a later time, I think

22   that would be more appropriate, rather than having this thing

23   read into the record.    It will also preserve the judicial

24   economy.   We're getting close to the 5:00 hour.

25              THE COURT:    All right.   Now, the -- I guess the
                                                                        129

1    defendant has already provided this document to the Court and

2    to Mr. Sykes.   So is it not already in the record?

3             MR. SYKES:   It is.

4             MS. WHITE:   I don't know that it's in the record,

5    Your Honor.   It hasn't been admitted.     We haven't asked any

6    questions about it.   It's been provided to counsel.

7             THE COURT:   It's on the docket sheet; right?

8             MS. WHITE:   It is not.

9             THE COURT:   It is not on the docket sheet?

10            MR. SYKES:   Of course, it would be.     It was submitted

11   yesterday.

12            MS. WHITE:   No, we -- we gave courtesy copies of

13   potential exhibits to counsel yesterday.     Nothing has been --

14            THE COURT:   Right.   So it hasn't been admitted.

15            MR. SYKES:   I would move to admit it, Your Honor,

16   it's extremely important.

17            THE COURT:   Well, it sounds like Mr. -- that

18   Mr. Davies's counsel is going object to that.     And honestly,

19   that's something -- these are significant enough issues being

20   raised that I would probably want to have briefing on that or

21   have a little bit more inquiry.    So --

22            MR. SYKES:   I need about another two or three minutes

23   and I'm done with this witness.

24            THE COURT:   Right.   Is there a way of just asking

25   what happened that morning without reading through this
                                                                         130

1    document?    Because I think under the circumstances, where it's

2    effectively been lodged but not been admitted into evidence,

3    and there's a pretty strenuous objection, I'm not inclined to

4    let you proceed further reading with it at this time.

5                MR. SYKES:   Can I proffer what it says?   It's pretty

6    important, Judge, right to the heart of the document, right to

7    the heart of the matter.

8                THE COURT:   Okay, Mr. Sykes, I'm having trouble

9    understanding why you can't just ask him what happened.

10               MR. SYKES:   Well, because he's going to lie.   He's

11   going to lie, Your Honor.    And I mean he's already lied, he

12   said --

13               MS. WHITE:   Your Honor, that's offensive.

14               MR. SYKES:   Let me finish.   Heather, let me finish.

15   I don't interrupt you, okay?

16               MS. WHITE:   Yeah, well, I don't call you --

17               MR. SYKES:   He's already lied about it.   He's -- he

18   said several times, including August of this year, that he was

19   on his way to work and that's why he didn't have his camera,

20   but this document shows he was at work.     And the next thing I'm

21   going to read is about the camera that he saw on his way out

22   the door, allegedly.     And, you know, this is extremely

23   important.

24               THE COURT:   Why don't you proffer the document and I

25   will -- why don't you even proffer it and highlight what you
                                                                       131

1    think is important and I will look at it.    And then I will

2    allow Mr. Davies's counsel an opportunity to address whether or

3    not it would be improper to admit that.    But rather than read

4    it on the record, why don't you just -- you can take that

5    document, you can highlight what you want me to read and you

6    can proffer that.   And I'll -- you know, you can lodge it with

7    the Court and I'll look at it and decide.

8             MR. SYKES:     Okay.   Let me ask Officer Davies this.

9    BY MR. SYKES:

10   Q.   Is it true that you were in the station that morning,

11   getting dressed and getting ready for work, before you heard

12   about Zane James?

13   A.   I'm sorry, you broke up.    Can you repeat?

14   Q.   Isn't it true that you were in the station that morning,

15   getting ready for work, getting dressed, when you heard the

16   call come out about Zane James?

17   A.   Yes, sir.

18   Q.   Okay.   Why did you tell -- state in your earlier

19   declaration that you were on your way to work when you knew you

20   were already at work?   Why?

21   A.   Like I already told you, I misunderstood that paragraph.

22   I was under the impression it was talking about picking up the

23   body camera.

24   Q.   Okay.   Isn't it true that on your -- when you heard the

25   statement about the chase and the alleged armed robbery, okay,
                                                                       132

1    that you rushed to get out of there and you saw your camera in

2    the dock, your statement; is that true?

3    A.   That's not true.

4             MR. SYKES:     Well, may I read this?

5             THE COURT:     You may not if it's from the report.   You

6    may highlight it and lodge it.

7             MR. SYKES:     All right.

8    BY MR. SYKES

9    Q.   Now, is it true that as you were chasing Zane James, you

10   pulled up parallel to his motorbike several times --

11            MS. WHITE:     Objection, Your Honor, this goes beyond

12   the scope of the --

13            MR. SYKES:     It's very, very, very, very important.

14            THE COURT:     Why?

15            MR. SYKES:     Why?   Because --

16            THE COURT:     I understand it's important to your case,

17   but why is it important to whether or not he had his body

18   camera or there's a video?

19            MR. SYKES:     Because, Your Honor, he intentionally --

20   he intended to use -- he says it, and you won't let me read it

21   but he says it in here, on page 7, that he intended to use

22   deadly force and knock him off of his bike and did it.   He did

23   it, knocked him off of his bike, intended to kill him.   He used

24   deadly force.   Okay?

25            That never appears anywhere in any of the other
                                                                       133

1    records at all.   It's totally silent.   That was withheld from

2    us and everybody else.   Okay?   I learned about it yesterday.

3    Okay?

4             THE COURT:    You can lodge the document, you can

5    highlight anything in it you want, and you can ask him

6    questions today, but you may not quote from the document today.

7    BY MR. SYKES:

8    Q.   Did you intend to run him over?

9             MR. JENSEN:     Objection, Your Honor.   This does not go

10   to what Your Honor indicated would be permitted at the outset

11   of the hearing.   Questions specific to that body cam had

12   nothing to do with running anybody over.

13            THE COURT:    All right.    Can you tie that to the body

14   camera, Mr. Sykes?

15            MR. SYKES:    Yes, I can.

16            THE COURT:    Please try and ask him in a way that does

17   that.

18            MR. SYKES:    Okay.

19   BY MR. SYKES

20   Q.   You intended to run him over, and then, when he was

21   injured, he got up and staggered away and you caught it all on

22   your body camera; isn't that true?

23   A.   I didn't have a body camera so I'm not sure what you're

24   talking about.

25   Q.   And then you stated -- or did you -- did you state to
                                                                    134

1    anybody that you wanted to finish the job that you didn't

2    succeed in doing when you hit him?

3              MR. JENSEN:   Objection, Your Honor, he's not going to

4    answer.

5    BY MR. SYKES

6    Q.   Isn't that what you said?

7              THE COURT:    That objection is sustained.

8              MR. SYKES:    Judge, I need about two minutes to

9    consult with my fellow counsel.      I think I'm done.

10             THE COURT:    Sure.

11             (A brief recess was taken while still connected to

12   Zoom.)

13             MR. SYKES:    Back on the record, Judge.

14             THE COURT:    Yes.    Please proceed.

15   BY MR. SYKES:

16   Q.   Is it true that your camera, body camera video, starts

17   with a crumpled motorcycle?

18   A.   No, sir.   I didn't have a body camera.

19   Q.   All right.

20             MR. SYKES:    No further questions.

21             THE COURT:    All right.   Thank you.

22             Ms. White, do you have any redirect?

23             MS. WHITE:    Just a few, Your Honor.

24

25
                                                                      135

1                            REDIRECT EXAMINATION

2    BY MS. WHITE:

3    Q.    Officer Davies, we've gone through your August 14, 2020,

4    declaration, what you said, and it was pointed out on

5    cross-examination that there was a statement in there that

6    wasn't accurate.     And I think you've already explained how that

7    occurred.

8          Did you do anything subsequently to correct that mistake?

9    A.    Yeah.   Yes.   We filed a different one that fixed the

10   verbiage to make it more clear that I was at the office.

11   Q.    Okay.   And are you referring to the November 4th, 2020,

12   declaration?

13   A.    I'd have to see it but I believe that was the day.

14   Q.    Let me have you turn to the Plaintiffs' Exhibit 7 here and

15   ask you if that was it.

16   A.    Yes, ma'am.

17   Q.    And is that -- what paragraph do you see that correction

18   in?

19   A.    Number three.

20   Q.    Okay.   And what did you explain?

21   A.    On this one, I clarified that I -- while I was -- oh,

22   sorry.   I was not yet on duty and had not yet picked up my body

23   camera from its docking cradle at the police station.

24   Q.    Okay.   And did you ever have a body camera on from the

25   time that you got to work that morning through the shooting
                                                                        136

1    incident with Zane James?

2    A.     No.   Immediately after the incident occurred, I was

3    sequestered by the sergeant and then taken to kind of a room

4    similar to this, kind of a briefing room.       And the sergeant --

5    and Sergeant Dailey maintained visual, I guess I should say --

6    Q.     Uh-huh.

7    A.     -- until my attorney could get present.

8    Q.     Okay.

9    A.     So, no, I never had the camera there.

10   Q.     Okay.   And did you have a dash camera recording in your

11   car?

12   A.     At the time I was in a loaner car, so I don't know if

13   there was a camera or not.        If there was, I wouldn't have

14   access to it.

15   Q.     Okay.   And do you recall anything -- do you recall ever

16   hearing about or being told about a dash cam or a recording or

17   anything?

18   A.     No.   I'm going off my memory, but I don't even believe

19   there was a camera in that car.

20   Q.     Okay.   You don't recall there being a camera in that car?

21   A.     Yeah, I don't recall.

22   Q.     Okay.

23                MS. WHITE:   Okay.   I don't have anything further.

24   Thank you.

25                THE COURT:   All right.   Thank you.
                                                                         137

1              Mr. Sykes, do you have any recross specific to what

2    Ms. White asked?

3              MR. SYKES:   No.

4              THE COURT:   All right.    Thank you.

5              Officer Davies, I have just one question for you.

6              THE WITNESS:   Yes, sir.

7              THE COURT:   I'm trying to understand the factual

8    sequence a little bit.   Is it fair to say -- and just tell me

9    yes or no, and if it's no, explain why.

10             Is it fair to say that you'd arrived at the police

11   station and were in the process of getting ready for work when

12   the call came in, that you were getting in your uniform and so

13   forth?   Is that what happened?

14             THE WITNESS:   Yes, sir.   We have a locker room and at

15   that time, I was accustomed to responding to work in civilian

16   clothes and then I'd switch into my uniform.      And then at the

17   end of the shift, I would shower and clean up and then drive

18   home in my civilian clothes.

19             THE COURT:   Okay.   So what you're telling me is what

20   was going on when this call came in, was you were in the

21   process of getting changed into your uniform; is that correct?

22             THE WITNESS:   Yes, sir.   And I had the radio on that

23   was in my locker at the time.

24             THE COURT:   All right.    Okay.   Thank you.

25             All right.   Well, thank you for your testimony, and I
                                                                        138

1    think you can be excused now.

2               THE WITNESS:   Thank you, Your Honor.

3               THE COURT:    And I guess if -- do we still have

4    Mr. Davies's attorney?    Was it -- is he still here with us,

5    Ms. White?

6               MS. WHITE:    Yes.    Yes, he's still here.

7               THE COURT:    Okay.   What I'm going to request for both

8    you and Mr. Sykes is, I think I will give you until next

9    Wednesday, Mr. -- again, I wrote too small, is it Mr. Jensen or

10   Johnson?

11              MR. JENSEN:    It's Jensen, Your Honor.

12              THE COURT:    All right, thank you.     Mr. Jensen, I will

13   give you until Wednesday to explain in writing your basis for

14   thinking that any reference to or use of the interview notes,

15   or the transcript of that interview, would be improper in this

16   proceeding.   Is that something you could do?

17              MR. JENSEN:    Yes, Your Honor.

18              THE COURT:    All right.   Thank you.

19              And, Mr. Sykes, I will give you until December 7th,

20   an opportunity to respond to whatever arguments Mr. Jensen

21   makes and explain why you think that the Court can and should

22   consider that interview.

23              MR. SYKES:    Thank you, Judge.

24              THE COURT:    All right.

25              And in terms of the actual interview, you are welcome
                                                                       139

1    to lodge with the court -- in fact, why don't you e-mail to my

2    chambers, copying Ms. White and Mr. Jensen, so that

3    everybody -- so it's not in any way ex parte, kind of a

4    marked-up version of that interview, where you highlight just

5    what you think the key statements are.   And I'm not going to

6    admit it until after I hear from both of you and decide -- you

7    know, decide about whether it's properly admitted, but I'd at

8    least like to see what it is that you think is important.    So

9    if you could submit it to me in that manner.

10            MR. SYKES:   Judge, why don't I submit you both a

11   marked-up version and an unmarked version, so you have both of

12   them?

13            THE COURT:   That's fine.

14            MR. SYKES:   Mr. Jensen, if you could send me your

15   e-mail, I don't know you personally, bob@sykesinjurylaw.com,

16   okay, or bob@countrylawyer.com probably, too, but

17   sykesinjurylaw is a better one.    If you'll send an e-mail and I

18   will have your contact information, I'll send a copy of

19   whatever I send to you.   There's lots of Jensens around so I

20   want to get to the right guy.

21            THE COURT:   All right.   Very well.   And why don't you

22   submit that as soon as possible so that Mr. Jensen has in front

23   of him specifically what you're trying to use, when he submits

24   his brief.

25            MR. SYKES:   Yeah, I can get that out tomorrow, Judge.
                                                                       140

1             THE COURT:   Okay.    Please do.

2             MR. SYKES:   It's kind of late tonight, people are

3    going home in a few minutes, but I'll get it out tomorrow.

4             THE COURT:   Right.    Well, we hope they're going home

5    in few minutes but we still have a few witnesses, I gather.

6             MR. SYKES:   Yeah.

7             THE COURT:   All right.   Thank you.

8             Okay.   Who do you want next, Mr. Sykes?

9             MR. SYKES:   Chief Robby Russo.

10            THE COURT:   All right.

11            THE COURTROOM DEPUTY:     Raise your right hand, please.

12            You do solemnly swear that the testimony you shall

13   give in the case now before the Court to be the truth, the

14   whole truth and nothing but the truth, so help you God?

15            THE WITNESS:   I do.

16            THE COURTROOM DEPUTY:     Thank you.   If you'll state

17   your full name, please, and spell it for the record.

18            THE WITNESS:   Ernest Robert Russo, R-U-S-S-O.

19            THE COURTROOM DEPUTY:     Thank you.

20            MR. SYKES:   Chief, good to see you.     How are you?

21            THE WITNESS:   I'm well, sir.      How are you?

22            MR. SYKES:   Good.

23                         ERNEST ROBERT RUSSO,

24   called as a witness for and on behalf of the plaintiffs, being

25   first duly sworn, was examined and testified as follows:
                                                                    141

1                             CROSS-EXAMINATION

2    BY MR. SYKES:

3    Q.   I have just one question for you and maybe Ms. White -- is

4    Ms. White representing you today?

5    A.   Yes, sir.

6    Q.   Okay.

7               MR. SYKES:   Heather, could you turn to our Exhibit 5.

8    BY MR. SYKES

9    Q.   I'll represent to you that we did a search, Internet

10   search, consulted Dr. Google and found references to various

11   stories about this.     This one is KUTV by Cristina Flores.

12   Okay?    October 9, 2018.

13        Can you see that on page 1?

14   A.   I do.

15   Q.   Okay.   And I think that they attached a link to the

16   video -- the video number three, which is the post-shooting

17   video.   And it says, "No criminal charges for Cottonwood

18   Heights officers who fatally shot robbery suspect."

19        Are you with me so far, Chief?

20   A.   Yes, sir.

21   Q.   Okay.   And then go to page -- and I think, if I'm not

22   mistaken, Chief, that this story was done in response to Sim

23   Gill's letter of the same day, I believe, indicating there

24   would be no criminal charges filed.

25   A.   I believe that's correct, sir.
                                                                          142

1    Q.     Okay.   And on page 3 it says, "Cottonwood Heights Police

2    Chief Robby Russo," which is you, "said Davies was on his way

3    to work when the shooting happened.     He'd not yet made it to

4    the police station to pick up his camera."

5           Did you tell the reporter something to that effect that

6    day?

7    A.     Yes, sir, I did.

8    Q.     Okay.   Were you aware -- by the way, at this point,

9    October, I think it's 8th -- 9th, 2018, were you aware that

10   Officer Davies had attempted to run over and kill Zane Davies

11   with his car?    Were you aware of that?

12              MS. WHITE:     Objection, Your Honor, this again

13   references the statement that has previously been ruled not to

14   be referred to I think at this point.

15              MR. SYKES:     I'm not referencing any statement.   I'm

16   just asking him if he's aware of that.

17              THE COURT:     How is it relevant, Counsel --

18              MR. SYKES:     Well --

19              THE COURT:     -- to whether or not there was a body

20   camera, as opposed to, you know, the actual underlying lawsuit,

21   of, you know, Mr. Davies's liability?

22              MR. SYKES:     That's a very good question.   I think

23   it's relevant because it shows that Davies is probably lying

24   about a lot of stuff, including whether he was on his way to

25   work or not.    And the fact that he tried to use deadly force
                                                                        143

1    prior to shooting, okay, is highly relevant.      So that's why.

2             MS. WHITE:     Your Honor, this goes beyond the scope as

3    well for the hearing.

4             THE COURT:     Yeah, I think -- I understand what you're

5    getting at for credibility, Mr. Sykes, and I think we'll handle

6    it through the procedures we discussed with the underlying

7    document and the briefing from Mr. Jensen and from you, rather

8    than asking about that.   Because it is -- as I said, it may go

9    to credibility and you can make that argument, but it also

10   goes, you know, potentially to the merits of the lawsuit, which

11   you're not entitled to discovery on at this point.

12            It also potentially raises issues of possibly

13   criminal liability or whatever with the -- and waiving the

14   privilege.   So let's not -- let's get to that through other

15   ways.

16            MR. SYKES:     Fair enough.   I have no further

17   questions.   Thank you.

18            THE COURT:     All right.   Thank you.

19            THE WITNESS:     May I be excused?

20            THE COURT:     All right.   Thank you for your testimony.

21   And you're excused, Chief Russo.

22            I guess, Ms. White, I actually didn't give you an

23   opportunity for redirect.   Did you want any?

24            MS. WHITE:     I don't think I had any redirect because

25   I don't -- I think there was maybe one question asked.
                                                                          144

1                THE COURT:   There was one question, so I assumed the

2    answer was no, but I should have asked before I excused the

3    witness.

4                MS. WHITE:   Thank you, Your Honor.    No, the witness

5    may be excused.

6                THE COURT:   All right.   Thank you.

7                MR. SYKES:   Your Honor, Ms. White is in a hurry to

8    get home.   She's got TV programs to watch.

9                THE COURT:   I thought we all watched a streaming

10   service so we could decide what time to watch them now.

11               All right.   Mr. Sykes, do you have another witness?

12               MR. SYKES:   Just one second, Judge.   Just one second.

13               Your Honor, we are done with our questions.    I'd like

14   to take a five-minute break to kind of reorganize things here.

15   I think the only other witness we have, I don't know, is

16   Tiffany James.    She's here.   But we're done with the direct

17   examination of our witnesses.

18               We were going to call Officer Betenson but I think

19   some of the things I would ask him you've already kind of ruled

20   on, that you don't want to hear right now, like about Zane

21   being hit -- being struck by the car and stuff like that.       So I

22   think we're going to just pass on Officer Betenson.

23               THE COURT:   All right.   Thank you.   And so if you

24   need it, we will take a brief break, but, Ms. White, do you

25   intend to call Ms. James for cross-examination?
                                                                          145

1                MS. WHITE:    Yes, Your Honor.

2                THE COURT:    Okay.   Why don't we take a five-minute

3    break.   Let's be back at -- let's see, my -- let's be back at

4    5:18.

5                MR. JENSEN:   And, Your Honor, this is J.C. Jensen.      I

6    believe I need to move the Court to extend my notice of limited

7    appearance now to include this brief.        Can I do that just on

8    the record at this time?

9                MS. WHITE:    Oh, I froze up.

10               MR. SYKES:    No objection.

11               MR. JENSEN:   I'm sorry, Your Honor, we lost audio for

12   a minute.

13               THE COURT:    Yes.    So there's no objection from

14   Mr. Sykes.   Is there any objection from Ms. White to that?

15               MS. WHITE:    No, Your Honor.

16               THE COURT:    All right.   That request is granted.

17               MR. JENSEN:   Thank you.

18               THE COURT:    All right.   And now we will -- now we'll

19   take our recess.

20               (A recess was taken.)

21               THE COURT:    All right.   Ms. White, it sounds like you

22   can proceed.

23               MS. WHITE:    Your Honor, we'd call Tiffany James to

24   the stand.

25               THE COURT:    All right.   The courtroom deputy will
                                                                           146

1    swear her in.

2                  MR. SYKES:   You better say something so they'll see

3    you.   Hello?    Hello?

4                  THE COURTROOM DEPUTY:   Raise your right hand, please.

5                  You do solemnly swear that the testimony you shall

6    give in the case now before the Court to be the truth, the

7    whole truth and nothing but the truth, so help you God?

8                  THE WITNESS:   I do.

9                  MR. SYKES:   Louder.

10                 THE WITNESS:   I do.

11                 THE COURTROOM DEPUTY:   Thank you.   If you'll please

12   state your full name and spell it for the record.

13                 THE WITNESS:   It's Tiffany James, T-I-F-F-A-N-Y,

14   J-A-M-E-S.

15                 THE COURTROOM DEPUTY:   Thank you.

16                                 TIFFANY JAMES,

17   called as a witness for and on behalf of the defendants, being

18   first duly sworn, was examined and testified as follows:

19                                CROSS-EXAMINATION

20   BY MS. WHITE:

21   Q.     Ms. James, do you have a copy of your August 25th, 2020,

22   affidavit?

23   A.     August 25th?   Is that it on the screen?

24   Q.     Yes.

25          Sorry.   Do you have it?
                                                                       147

1    A.   I do.    Yes.

2    Q.   Okay.    We're going to go to paragraph 6.   And it may be

3    easier for you to look at the hardcopy that you have or on the

4    screen, whatever is better for you.     Tell me when you're ready

5    for me to ask you some questions.

6    A.   I'm on paragraph 6, yes.     I'm ready.

7    Q.   In paragraph 6, you reference an August 4th, 2020,

8    conversation you had with Council Member Christine Mikell.

9         Do you see that?

10   A.   I do.

11   Q.   And in paragraphs 6 through 8, you discuss issues that

12   aren't related to your son Zane's shooting; right?

13   A.   We do.

14   Q.   Okay.    And then when we get down to paragraph 9, you talk

15   about a conversation you had with Ms. Mikell on that date,

16   about a recording related to Zane's shooting; correct?

17   A.   I did.    Yes.

18   Q.   And in that August 25th, 2020, declaration, you claim in

19   that conversation, Ms. Mikell said, "So you have not seen the

20   video"; correct?

21   A.   Yes.

22   Q.   All right.      And she responded to you, and you've heard her

23   testimony about that.     And after she responded to you, then in

24   this August 25th, 2020 declaration, you say, "Oh, yeah, there

25   is a video."   Correct?
                                                                        148

1    A.   Yes.

2    Q.   Now, let's go to your November 6th, 2020, declaration,

3    which is paragraph 7.

4         Are you there?

5                MR. SYKES:   One second.

6    BY MS. WHITE:

7    Q.   And go to paragraph 7(c).

8    A.   Ready.     7(c)?

9    Q.   Yes.

10   A.   Yes.

11   Q.   Okay.

12               MS. WHITE:   And, Jennifer, can you scroll down a

13   little bit more on that, please.       Keep going.

14               THE WITNESS:   Is this paragraph 5 -- or page 5?

15   Right?   Yes.   I'm there.

16   BY MS. WHITE

17   Q.   I may have a wrong reference here.      I'm looking for the

18   part in your declaration --

19   A.   It's "e."

20   Q.   It has that same conversation?

21   A.   Yeah, page 6.

22   Q.   Okay.    Thank you.

23   A.   Scrolling down.     We've got two different --

24   Q.   In that declaration, and it's in the November 9th

25   declaration, too, I believe, you changed your testimony to say
                                                                       149

1    that you added the word "actual shooting" when you were talking

2    to Ms. Mikell about the video; correct?

3    A.   I didn't change my testimony.    I added to my testimony,

4    which I think I was asked to do.

5    Q.   You added the word "actual"; correct?

6    A.   Not in quotes.     Can you show me, because you're looking at

7    a different version than I am, the exact sentence that you're

8    thinking of?

9               MS. WHITE:   Jennifer, can you scroll -- I think you

10   need to scroll down just a little, Jennifer.    Where it says

11   "the actual shooting," do you have that, where she has the

12   conversation?   Let me look.

13              THE COURT:   It looks like it's showing up now.   It

14   looks like it's highlighted on the screen.

15   BY MS. WHITE:

16   Q.   There we go.   So you added the words "actual" --

17   A.   I added a full sentence, yes.

18   Q.   Okay.   And you did that because you recognized that

19   without them, it was unclear whether you were referencing a

20   recording of the actual shooting or the events showing the

21   immediate aftermath; correct?

22   A.   No.   You can clearly see that it says, "We were told there

23   was no video of the actual shooting, just after the shooting,"

24   which was in my first declaration.    I added the additional

25   sentence because I was under the impression that the Judge
                                                                     150

1    wanted us to file a new declaration that was more precise from

2    the first one.   And so I added the full conversation.

3    Q.   Okay.   And that was -- that declaration occurred on

4    August 25th, 2020, if you turn back to that.

5                MS. WHITE:   Jennifer, you don't need to do that.

6    BY MS. WHITE

7    Q.   But turn back to that one.    And both times you say

8    something to Ms. Mikell, you say, "the shooting," not the

9    "actual shooting"; correct?

10   A.   And this is the former?

11   Q.   Yeah, the August 25th one.

12   A.   Are you not going to show it?

13   Q.   No, can you just turn to it?    Do you have a hardcopy of it

14   there right with you?

15   A.   I had it.

16               MS. WHITE:   Jennifer, is that too much trouble to put

17   that back up on the screen?

18   BY MS. WHITE:

19   Q.   There you go.   It's back up on the screen now.

20   A.   Yeah.

21   Q.   So both of the comments that you made to Ms. Mikell, that

22   you reference in the August 25th, 2020, declaration say, "the

23   video" or she says "the video" -- "a video"; correct?

24   A.   Would you repeat your question.    I'm sorry.

25   Q.   Yes.    Okay.
                                                                       151

1         So we're going back to the August 25th, 2020, declaration.

2    A.   I'm with you, yeah.

3    Q.   Okay.    And you said that Ms. Mikell told you, said, "You

4    have not seen the video."

5         And you responded, "of the shooting?"

6    A.   Yes.

7    Q.   And then she responded, "Oh, yeah, there is a video."

8    Correct?

9    A.   Yes.

10   Q.   All right.   Now, let's go back to the later, November 6th,

11   2020, declaration.   And you added the words --

12   A.   "Actual."

13   Q.   -- "actual"?

14   A.   Yes.    And an additional sentence, yes.

15   Q.   Right.   And that's because you recognized without those

16   words, it was unclear whether you were referencing a recording

17   of the actual shooting or the events showing the immediate

18   aftermath?

19   A.   No.    As I said, I was being more precise.

20   Q.   Well, you did it in response to Ms. Mikell's August 20th

21   declaration, right, stating you may have misunderstood her

22   reference to the incident or the shooting?

23   A.   No, I don't think so.   I have read Ms. Mikell's -- I've

24   read her statements, her declarations, but I'm going to -- my

25   declarations are based on my memory.   I also am an honest
                                                                       152

1    person, and also take really good notes.   And so I have a

2    record of all my conversations.

3    Q.   So why didn't you include the word "actual shooting" in

4    your first declaration?

5    A.   When we filed our first declaration, there was an

6    understanding to be brief.   And I had one even before that

7    where I didn't even name Ms. Mikell or Tali Bruce, Ms. Bruce.

8    It didn't have as much detail either.    So as we've been asked

9    to provide more detail, I've gone back to my notes and my

10   records and my memory and I've put down what I remember.

11   Q.   Okay.    And Ms. Mikell, when she responded to you, she said

12   nothing about what the recording showed; right?

13   A.   She didn't.

14   Q.   Okay.

15   A.   She --

16   Q.   That's the answer to my question.

17        She said nothing about when she saw it; correct?    She said

18   nothing about when she saw it?    You didn't identify her saying

19   anything about when she saw it?

20   A.   No.   The whole conversation was unsolicited.   She --

21   Q.   That's -- you're going beyond my question so I'm just

22   going to --

23              MR. SYKES:   Well, Your Honor, Your Honor, I object.

24   I think the witness should be able to answer it the way she

25   wants to answer it, not the way Ms. White wants it to come out.
                                                                       153

1    So I'd appreciate it if we would let her answer the question.

2                THE COURT:   You're welcome to follow up on that on

3    redirect, but during cross-examination, I will let the counsel

4    control the questioning.

5    BY MS. WHITE:

6    Q.    Okay.   And you didn't include any of those details in your

7    August 25th, 2020, or November 6, 2020, affidavits, did you?

8    A.    Which details?     The additional details in

9    each declaration?

10   Q.    About Ms. Mikell saying anything about what the recording

11   showed or when she saw it.

12   A.    No.   Her emphasis on "the video" is what I keyed off of.

13   Q.    Okay.

14   A.    She said, "And you've not seen the video," and so I was

15   concerned, because I'm remembering Tali Bruce on August 2nd,

16   before the protest or the march, say the exact same thing to

17   me.   So when I recognized --

18   Q.    Well, let me stop you there.

19         So even you interpreted what Ms. Mikell said as referring

20   to the events of --

21   A.    No, I didn't interpret it.

22   Q.    I wasn't finished with my question.    I wasn't finished

23   with my question.

24   A.    Oh, I apologize.    Sorry.

25   Q.    All right.   So even you, right there, you felt confused
                                                                       154

1    and thought that she was referring to the video recording after

2    the shooting?

3    A.   I asked for clarity.

4    Q.   Okay.

5    A.   And she gave it to me.

6    Q.   Okay.

7    A.   I said --

8    Q.   All right.   I think that answers my question.

9         Now, I want to go to the conversations that you had with

10   Tali Bruce about what she claims the recording of the actual

11   shooting she claims to have seen show, okay?

12        So let's go to paragraph 10 of your August 25th, 2020,

13   affidavit.   And that references, in paragraph 10, a

14   conversation you had with Ms. Bruce on August 6th, 2020;

15   correct?

16   A.   Let's see.   Give me -- what one are you on again?

17   Q.   Paragraph 10 of the August 25th.   It's up on the screen,

18   if that's helpful to you.

19   A.   That is helpful, but I know we had to file a revised one

20   so I want to make sure we're on the right one.

21   Q.   I'm referring to the August 25th right now.

22   A.   Okay.

23   Q.   Paragraph 10.

24   A.   Okay.   I'll just go with what's on the screen.

25   Q.   Yeah.   Okay.   And you called to ask her if she was aware
                                                                      155

1    of a recording of the shooting; correct?   That's what you said

2    in here?

3    A.   I did.   I wanted to confirm that I'd heard this from the

4    council and then --

5    Q.   So I'm going to ask you a bunch of questions that are yes-

6    or-no questions that I don't really think involve explanation.

7    I just want to know -- I just want to confirm that that's

8    what's there.   Okay?

9         And she also expressed concern about disclosing to you

10   information she had received in a closed city council meeting,

11   you included that; correct?

12   A.   She did, yes.

13   Q.   And despite that, you asked her, "If hypothetically there

14   was a video and what would it show?"   Correct?

15   A.   Yes.

16   Q.   Okay.    So read to me what she told you that is in bold.

17   A.   "She said that it would show an officer pull up, get out

18   of his car and shoot four times at a person running away.   I

19   asked if the person had a gun in his hands and she said he did

20   not."

21   Q.   So I want to dissect that a little bit.

22        So she told you -- and I'm going to do a list here for

23   you -- that she saw on this recording an officer pull up -- and

24   I'm just waiting for this list to come up.   It will take just a

25   minute to populate.
                                                                          156

1                MS. WHITE:   Jennifer, can you pull that up, please.

2    BY MS. WHITE

3    Q.   So it showed an officer pull up and then an officer get

4    out of his car, an officer shoot four times at a person running

5    or at a person with a -- with no gun in his hands and that

6    person was running away.

7         Did I get all those things that she said it would show?

8    A.   Yes.

9    Q.   Okay.   Now I want to go to your complaint, and I need to

10   have you look at a hardcopy of that that we delivered

11   yesterday, because I'm going to put some information on the

12   screen about that.   So can you get a copy of that complaint

13   that we delivered yesterday from your counsel, please.

14   A.   Sure.

15               MR. SYKES:   I don't know that I have that handy.   You

16   delivered a lot of things yesterday, less than 24 hours from

17   this hearing.   Now, I have a -- is it document 25 on 5/16/19?

18               MS. WHITE:   Just the complaint, the complaint in this

19   action.

20               MR. SYKES:   Okay.   I have a copy.   It's not the one

21   you gave yesterday, but I have a copy.

22               THE WITNESS:   What page?

23   BY MS. WHITE:

24   Q.   I want you to go to paragraph 34 of your complaint.

25        Do you have that?
                                                                      157

1    A.   Not yet.   Okay.

2    Q.   All right.   So it states -- can you read paragraph --

3    well, maybe I'll read this.   It will be a little bit faster.

4    And you can confirm if I read this correctly or not.

5         Paragraph 34 states, "As Officer Davies pulled up, Zane

6    was running away and his back was to Officer Davies."

7         Did I read that correctly?

8    A.   Yes.

9    Q.   Okay.    And in paragraph 35, you allege, "Officer Davies

10   stopped his police vehicle, got out to pursue, then went back

11   to his car.   Davies then fired four shots fired at Zane."

12        Did I read that correctly?

13   A.   Yes.

14   Q.   And in paragraph 60(b), you allege, "Officer Davies pulled

15   his car to a stop and shot Zane in the back, as he was running

16   away."

17        Did I read that correctly?

18   A.   Yes.

19   Q.   In paragraph 63 it alleges, "Davies drew his handgun and

20   fired four shots at Zane while Zane was running away from him."

21        Did I state that correctly?

22   A.   Yes.

23   Q.   And in paragraph 29, "The BB or airsoft gun was not in

24   Zane's hands, but was tucked away in his clothing."

25        Did I read that correctly?
                                                                      158

1    A.   Yes.

2    Q.   In paragraph 30, you allege, "Zane did not have any

3    weapons in his hands as he ran."

4         Did I read that correctly?

5    A.   What paragraph?

6    Q.   Paragraph 30.    "Zane did not have any weapons in his hands

7    as he ran."

8         Did I read that correctly?

9    A.   Yes.

10   Q.   And then paragraph 60(a), tell me when you're ready for me

11   to read that.

12   A.   Ready.

13   Q.   "Zane did not have a visible weapon."

14   A.   Yes, it does say that.

15   Q.   Okay.    So what this list shows is all the things that

16   Ms. Bruce told you, that we just went through in your

17   testimony, and then what was alleged in the complaints.      So as

18   you look at that list, all of the events Ms. Bruce told you the

19   hypothetical recording would show are included in your

20   complaint; correct?

21   A.   They are.   They're surprisingly consistent, which is what

22   has me concerned.

23   Q.   Okay.

24               MS. WHITE:   So, Your Honor, I'll move for the

25   admission of this PowerPoint list as demonstrative of
                                                                       159

1    Ms. James's testimony.

2               THE COURT:   As a demonstrative only?   All right.

3               Mr. Sykes, do you object to that?

4               MR. SYKES:   No objection.

5               THE COURT:   All right.   I'll allow that.

6    BY MS. WHITE:

7    Q.    Now, let's turn now to paragraph 11 of your August 25th,

8    2020, affidavit.    And Jennifer will put that on the screen so

9    you can see that.

10              MR. SYKES:   I'm sorry, Heather, what are you looking

11   at here?

12              MS. WHITE:   The August 25th, 2020, affidavit.   We're

13   going to paragraph 11.

14              THE WITNESS:   I can see it on the screen.

15              MR. SYKES:   I'm sorry, what was the date on that

16   August again?

17              MS. WHITE:   Twenty-fifth.

18              MR. SYKES:   Twenty-fifth.   Okay.   Gotcha.

19              MS. WHITE:   Jennifer, can you scroll down there for

20   us.

21   BY MS. WHITE:

22   Q.    And then as you read through that, in paragraph 11, you

23   claim Ms. Bruce told you, on August 11th, 2020, that the

24   recording she saw "looked like first-person shooter video."

25         Correct?
                                                                        160

1    A.   Yes.

2    Q.   Okay.   And then other than details about what the houses

3    looked like, she really didn't provide any other details about

4    what the recording would show of Zane or Officer Davies, their

5    actions; correct?

6    A.   No, the conversation was more detailed.   She talked about

7    the neighborhood and she talked about looking like a first-

8    person shooter video.

9    Q.   Right, but we just talked about the first person and we

10   talked about what houses it would show, but she didn't say

11   anything else about what the recording would show Officer

12   Davies doing or Zane doing in that conversation on August 11th;

13   correct?

14   A.   She reiterated in that conversation the previous

15   conversation, yes.

16   Q.   Okay.   So no new details, other than the first-person

17   video?

18   A.   The first statement to me, about first person, was my

19   question to her.

20   Q.   I'm not asking you who said it, I'm just asking you the

21   detail that she gave you.

22        And she told you it looked like a first-person shooter

23   video; right?

24   A.   Yes, she did.

25   Q.   All right.    Now I want you to go to paragraph 12.   We'll
                                                                        161

1    just scroll down there.   And why don't you read that

2    highlighted portion for us.

3    A.   Sure.

4         "She said the officer pulled up in his car, got out and

5    fired four times at Zane without warning as he ran away.    I

6    asked her to confirm again that she did not see a gun in Zane's

7    hand, and she said there was no gun in his hand, he was

8    hobbling as he ran away, and that his hands were moving as he

9    was trying to run away injured."

10   Q.   And that was in a conversation the next day, August 12,

11   2020, that you had with her; correct?

12   A.   It is.

13   Q.   Okay.    So I want to again digest that.   And I'm going to

14   just have you -- we'll just confirm that she told you there

15   that the officer pulled up and got out of his car in that

16   August 12th conversation.   So do you have that -- do you have

17   that affidavit in front of you for paragraph 12?    Because I'm

18   going to do another list.

19   A.   No.   Which one is it, the one we just looked at?

20   Q.   August 25th, 2020, affidavit at paragraph 12.

21   A.   Go ahead and start doing your list and I'll find it.

22   Q.   Okay.    So I'm just going to recap the details that she

23   provided you in that conversation, and that was, "The officer

24   pulled up and got out of his car."

25        That was one of them; right?
                                                                        162

1                MR. SYKES:   Let her find the hardcopy, if you could.

2                MS. WHITE:   Okay.   I'd prefer that, too.

3                THE WITNESS:   This is August 25th.   Yeah, I've got

4    the August 25th.

5    BY MS. WHITE:

6    Q.   Now go to paragraph 12.

7    A.   Okay.   Thanks.     It says, "Not Mistaken, No Warning & No

8    Gun"?

9    Q.   Go down to where you just read, and the information that

10   she gave you was, "The officer pulled up and got out of his

11   car"; right?

12   A.   Yes.

13   Q.   And Zane was hobbling as he ran away from the officer?

14   A.   Yes.    A couple of sentences down, yes.

15   Q.   Okay.   And Zane was injured?

16   A.   Yes.

17   Q.   And Zane did not have a gun in his hand?

18   A.   Yes.    Above that, yes.

19   Q.   Okay.   And Zane's hands were moving as he was running

20   away?

21   A.   Yep.

22   Q.   The officer did not warn Zane as he was going to shoot?

23   A.   Yes.

24   Q.   And the officer shot four times at Zane?

25   A.   Yes.
                                                                      163

1    Q.   Okay.   So now I'm going to do the same thing that we did

2    before and have you turn back to the complaint.   And I'm going

3    to read allegations in your complaint for you and ask you if I

4    read them correctly.   Okay?

5         So go to paragraph 35 of your complaint and tell me when

6    you're there.

7    A.   I'm here.

8    Q.   Okay.   Paragraph 35 says, "Officer Davies stopped his

9    police vehicle, got out to pursue, then went back to his car."

10        Did I read that correctly?

11   A.   Yes.

12   Q.   Okay.   And paragraph 28 says, "Zane was limping seriously

13   as he tried to get away."

14        Did I read that correctly?

15   A.   Yes.

16   Q.   I'm sorry.   Did I -- I didn't give you enough time to turn

17   to 28.

18   A.   Yes.

19   Q.   Okay.   Now go to 60(f) and tell me when you're there.

20   That's a little bit down further.

21   A.   I did not hear the number.

22   Q.   60(f), as in Frank.    Are you there?

23   A.   Yes.

24   Q.   "Zane appeared to be injured and limping as he ran"?

25   A.   Yes.
                                                                     164

1    Q.   Okay.   Now go back to paragraph 29.

2    A.   Yes.

3    Q.   "The BB or airsoft gun was not in Zane's hands but was

4    tucked away in his clothing."

5         Is that right?

6    A.   Yes.

7    Q.   Okay.   And now paragraph 30, "Zane did not have any

8    weapons in his hands as he ran."

9         Did I read that right?

10   A.   It says, "It was obvious, or would have been obvious to

11   any reasonable officer, that Zane did not have a weapon, or

12   weapons, in his hand as he ran," yes.

13   Q.   Okay.   Great.   Now, turn to paragraph 75.

14               MR. SYKES:   Now, is this paragraph 75 of the

15   complaint?

16               MS. WHITE:   Yeah, paragraph 75 of the complaint.

17               THE WITNESS:    Yes.

18   BY MS. WHITE:

19   Q.   "When Defendant Davies fired the shots, Zane had no weapon

20   in either hand"?

21   A.   This is 72, "Before Davies fired the shots, Davies knew or

22   suspected that Zane had been seriously injured in the crashing

23   and skidding of the motorbike"?

24   Q.   No.    Seventy-five.

25   A.   I'm searching.
                                                                       165

1    Q.   That's all right.

2    A.   "When Defendant Davies fired the shots, Zane had no weapon

3    in either hand."

4    Q.   Okay.   And now go to paragraph 82.

5    A.   Okay.

6    Q.   "Zane was not reaching for anything, but was trying to run

7    after a serious injury from the motorbike crash"?

8    A.   Yes, it says that.

9    Q.   Now paragraph 60(c), so 6-0, C.

10              MR. SYKES:   Your Honor?

11              THE COURT:   Yes.

12              MR. SYKES:   I would object at this point.   I don't

13   see any point to this.    You know, comparing a complaint --

14   that's not something that my client drafted, it's something

15   that we drafted based upon what we thought the evidence would

16   provide.   I don't see any point to going through and

17   laboriously comparing complaint paragraphs to the -- you know,

18   to the declaration.     So we're just wasting time, so I would --

19              THE COURT:   Ms. White, I think your point -- let me

20   ask you and make sure I understand what you're trying to do.      I

21   think you're trying to show that all of the details about the

22   shooting that were described by Ms. Bruce can be found in the

23   complaint.   Is that what you're trying to establish?

24              MS. WHITE:   That's correct.   All these conversations

25   that she had with Ms. Bruce, where Ms. Bruce supposedly, and as
                                                                       166

1    she testified today, witnessed this video that allegedly

2    exists, what it showed.

3             THE COURT:   All right.

4             Mr. Sykes, are you willing to stipulate that the

5    details that describe -- the details listed in the Ms. James's

6    declaration of what she was told about the video by Ms. Bruce

7    can all be found in the complaint?

8             MR. SYKES:   I don't know that as I sit here.    All I

9    know is that when we drafted the complaint, we made good faith

10   assumptions based upon what we knew, you know.   We had an

11   eyewitness to the actual shooting.   I relied heavily on that

12   eyewitness.

13            Now, the eyewitness didn't see, you know, Zane get

14   hit by the police car, but the eyewitness saw the officer

15   crouch down and shoot.    And that eyewitness told us that there

16   was no weapon in his hand, that he wasn't, you know,

17   aggressive.   So we relied upon that.

18            Now, that was not drafted by Tiffany.    Okay?

19            THE COURT:   Of course.   Of course.

20            But, Ms. White, how many more of these statements are

21   you going to walk through?   Is this the last one or are there

22   more?

23            MS. WHITE:   There are about five or six more,

24   Your Honor.

25            THE COURT:   That's going to take a while.
                                                                      167

1              But your point is that every detail that Ms. Bruce

2    says has a counterpart in the complaint; correct?

3              MS. WHITE:   Yes.   That's correct.   And I can show the

4    Court the list for each of these with all of the

5    paragraph references as demonstrative of what Ms. James's

6    testimony would be.

7              THE COURT:   Right.   Now, I think Ms. James, based on

8    her declaration, my understanding is she probably won't dispute

9    that.   In fact, she found what Ms. Bruce said concerning

10   precisely because it was consistent with what the eyewitnesses

11   said, whose testimony is -- whose statements are tracked in the

12   complaint.

13             Am I misunderstanding that, Mr. Sykes?

14             MR. SYKES:   I think that's what she's getting at.

15   You know, I -- I think that, you know, that -- the point that

16   we believe here, Judge, I mean it's pretty obvious, we did not

17   have confirmation of any of the things that we had in the

18   complaint.   We believed it in good faith to be true, but Tali

19   Bruce confirmed that there was indeed a shooting.    And that --

20             THE COURT:   Yeah, maybe we can just cut this short by

21   saying, you know -- maybe, Ms. White, you could just ask

22   Ms. James, is she aware of any details that Ms. Tali -- that

23   Ms. Bruce provided that are not in the complaint.

24             MS. WHITE:   Yes.   Let me do that.

25
                                                                     168

1    BY MS. WHITE:

2    Q.   So, Ms. James, are you aware of any details that were

3    provided by Ms. Bruce, when she saw this recording, that were

4    not included in your complaint?

5              MR. SYKES:   Your Honor, I object to that question in

6    the sense that it calls for a speculative conclusion that she

7    may or may not know the answer to.   You know, I don't know that

8    she -- she probably doesn't know that.

9              MS. WHITE:   Then I think I --

10             THE COURT:   Okay.   She can -- I mean, Mr. Sykes, you

11   basically have the choice of letting her ask that question or

12   having her walk through each of these quotes.

13             MR. SYKES:   Okay.   Let her walk through them, I

14   guess.   Sorry.

15             THE COURT:   Okay.

16             MR. SYKES:   I think it's a waste of time but, you

17   know -- I mean I don't -- I don't -- I don't object if

18   Ms. White wants to proffer what she thinks it would be, you

19   know.

20             THE COURT:   Okay.   I mean -- well, I mean I don't

21   know -- I think I might overrule your objection in any event.

22   I mean the witness may not know the answer, but I mean if the

23   question was phrased as is she aware of any details.   So I'm

24   going to overrule that and let you ask that question and let

25   the witness answer it.
                                                                     169

1             MS. WHITE:   Okay.

2    BY MS. WHITE:

3    Q.   So, Ms. James, are you aware of any details that Ms. Bruce

4    provided, that said were shown in the recording of the

5    shooting, that are not included in your complaint?

6             MR. SYKES:   And I'll make the objection that it's

7    overly broad.

8             THE COURT:   Overruled.

9             MR. SYKES:   And there is no foundation.    You're going

10   to overrule it, but I'll make the objection.

11            THE COURT:   I've already overruled it.    Yes.

12            MR. SYKES:   Thank you.

13            THE WITNESS:   Yes.   The details were that it was a

14   first-person video of the shooting, when you could see an

15   officer get out of his car and shoot my son.   And she had

16   details that were very specific and she used language and

17   phrases and recollections and feeling and emotion when she said

18   them that were very similar, if not identical, to what we heard

19   our witness, Heather Dodds, say on video, that Tali hasn't seen

20   because no one has seen it.

21            MS. WHITE:   So, Your Honor, I think I need to go

22   through this then and continue going through the details that

23   she provided in her affidavit about what Ms. Bruce told her and

24   then what the allegations included in the complaint are.

25            THE COURT:   [Inaudible].
                                                                          170

1                MS. WHITE:   I'm sorry, did you say "All right"?

2                THE COURT:   I did.

3                MS. WHITE:   Okay, sorry.

4    BY MS. WHITE:

5    Q.   So let's go to 60(c).     Are you at paragraph 60(c)?

6         And it said, "No effective warning or opportunity to stop

7    was given by either Officer Davies or Officer Betenson."

8         Did I read that right?

9    A.   Yes.

10   Q.   Okay.   And go to paragraph 64.     "Davies did not issue any

11   warning to Zane to 'stop or I'll shoot' before firing four

12   shots."

13        Did I read that right?

14   A.   "Based on information and belief, Davies did not issue any

15   warning to Zane to 'stop or I'll shoot' before firing four

16   shots."

17   Q.   So I read that right; correct?      I'm sorry, I'm having a

18   hard time hearing you now.

19   A.   Yeah.   I said you did.      You did.

20   Q.   Okay.   Now --

21               THE WITNESS:   Can I ask a question to you?

22               MR. SYKES:   To me?    No, not during the examination.

23               THE WITNESS:   Okay.

24               MR. SYKES:   But you can ask her.

25               THE WITNESS:   Can I ask you a question, Heather?
                                                                         171

1                MS. WHITE:   No.

2                THE WITNESS:   Okay.

3    BY MS. WHITE:

4    Q.   Now go to paragraph 35.

5    A.   Okay.

6    Q.   It states, "Davies then fired four shots fired at Zane."

7         Did I read that right?

8    A.   Paragraph again?

9    Q.   Paragraph 35.

10   A.   Yes.    It does say that.

11   Q.   All right.   And then go back to paragraph 63, please.

12   A.   Okay.

13   Q.   "Davies drew his handgun and fired four shots at Zane

14   while Zane was running away from him."

15   A.   Yes.

16   Q.   Okay.   So you see the list of all the things that Tali

17   told you would be shown in the recording corresponded up with

18   the allegations in your complaint.     Do you see that on the

19   screen?

20   A.   I do.

21               MS. WHITE:   Okay.   Your Honor, I would move for the

22   admission of this second list, this demonstrative, of

23   Ms. James's testimony as well.

24               THE COURT:   Mr. Sykes, objection to admitting this

25   only as a demonstrative?
                                                                       172

1             MR. SYKES:     You know, I -- are these

2    paragraph numbers from the complaint, is that what they are?

3             MS. WHITE:     Yes.

4             MR. SYKES:     Okay.   And you're saying these summarize

5    what the complaint says?

6             MS. WHITE:     Those -- the items on the screen on the

7    list, "The officer pulled up and got out of his car, Zane was

8    'hobbling,'" those are, when we went through the affidavit,

9    what Tali told -- what Ms. Bruce told Ms. James.    And

10   then [inaudible due to audio interference] those up with

11   paragraphs where the allegations are made in the complaint.

12            MR. SYKES:     I don't have any objection to this as

13   demonstrative of what Ms. White is claiming here for this

14   examination.   I don't know that they're all accurate -- I don't

15   have the stuff in front of me.    I gave it to my client, but I

16   don't have a problem -- if she says this is demonstrative, I'll

17   take her word for it.

18            THE COURT:     Yeah, I mean it's -- obviously, it stands

19   for a demonstrative of what Ms. White is trying to establish.

20   I mean the paragraphs say what they say and they either match,

21   you know, those statements or they don't.    And those statements

22   either track what Ms. Bruce said or they don't.

23            So I mean this isn't going to establish the truth of

24   any of those underlying -- you know, we're not taking this as

25   necessarily an accurate summary or accurate conclusions.    We're
                                                                         173

1    taking this as a demonstrative, walking through Ms. White's

2    argument.   That's my understanding.    And on that understanding,

3    I'll admit it.

4                MR. SYKES:   Now, another thing, Judge, by way of an

5    objection here, I don't see how this goes to the existence of a

6    video.   You know, I just don't -- I don't get it.      And maybe

7    I'm just a simple country lawyer here, but I don't get that and

8    I just think it's wasting time.     So I object to anymore

9    examination along this line.

10               MS. WHITE:   Your Honor, it relates to some of the

11   other issues that the Court has asked us to talk about, and

12   that is whether there was spoliation, what it might show, was

13   it done in bad faith, and all of those other issues.      So it's

14   critical to those issues that the Court has to determine on

15   Mr. Sykes's motion.      It's Mr. Sykes who has asked for those

16   sanctions, and what we're doing is providing the Court with the

17   evidence that relates to those -- our defenses that relate to

18   those.

19               MR. SYKES:   Let me respond to that briefly, Judge, if

20   I could.    I didn't mean to interrupt you.

21               THE COURT:   No, that's fine.   Go ahead.

22               MR. SYKES:   Yeah.

23               In your minute entry, which I've got -- my client

24   has, you made it very clear that we weren't going to talk about

25   spoliation.   Okay?   The issue was -- and I've got your summary
                                                                      174

1    here, Eric, somewhere.   The issue was whether or not there was

2    sufficient -- whether there was a reasonable likelihood -- I'm

3    paraphrasing, Judge, but I think it's pages 20 and 21 of the

4    minute entry or the transcript, whether there is a reasonable

5    likelihood.   You said -- this is a direct quote.

6                "If you persuade me, Mr. Sykes, based on that

7    hearing, that there's a reasonable likelihood, you know, that

8    the tapes probably do exist, I have to figure out what we're

9    going to do about that."   Okay?

10               Then you say, "On the other hand, if Ms. White

11   persuades me that, you know, Tali Bruce is mistaken and

12   Christine Mikell is correct, that there is a different video or

13   something like that, then, you know, maybe we can move

14   forward."

15               And so you talked about a reasonable likelihood, a

16   basis in the evidence, a basis to inquire further, those are

17   your words from the hearing.   And so I took that at face value

18   and we have addressed it like that.

19               Now, I know that my original motion talked about

20   spoliation.   Okay?   But I don't read you as saying we're going

21   to discuss that here.    So if this is all about spoliation, I

22   don't think we have to discuss it.    The issue is whether I get

23   more discovery before you rule on any motion, and the standard

24   you gave us was reasonable likelihood, okay, or a basis to

25   inquire further.
                                                                       175

1             And so I think that's where we are and I don't see

2    how any of this helps us with that.

3             THE COURT:    All right.   Thank you.

4             I think -- it seems to me that this is cumulative at

5    this point.    And that given the nature of how this is

6    proceeding and how it proceeded for these first two statements,

7    this could simply be addressed through briefing, if you want to

8    just line up the statements, you know, one by one, you know,

9    line up the Bruce statements and line up the allegations of the

10   complaint.    It seems like you could just do that in writing

11   without -- I don't know that walking -- you know, doing this

12   through the witness is really accomplishing anything

13   significant.

14            MS. WHITE:    Sure.    I'm more than happy to do that.

15            THE COURT:    Why don't we do that, and then you can

16   explain why you think that's relevant.    And my understanding is

17   that what you were getting at is the idea that, you know,

18   Ms. Bruce could have, you know, perhaps misremembered the video

19   or something.   That's what I understood you were getting at

20   but...

21            MS. WHITE:    Right.

22            THE COURT:    Why don't you just do that in writing.     I

23   think Mr. Sykes's point is well-taken, that this probably isn't

24   particularly useful to just kind of read through paragraph by

25   paragraph.    I don't think there's any real disputes about what
                                                                       176

1    the declaration says or what the complaint says.   I mean we can

2    just look at those on paper.

3             THE WITNESS:     Can I say there's one more thing that

4    Tali says that's not in our motion?

5             THE COURT:   If Ms. White asks you or if Mr. -- I'm

6    pretty confident your attorney will ask that on redirect, so

7    just hold that thought.   I'm confident you'll have the chance

8    to say that, but right now, it's Ms. White's turn.

9             MS. WHITE:   Your Honor, we just need to confirm that

10   there won't be anything additional added from this point on

11   that Ms. James could submit.   Her testimony is already in and

12   there can be no new additions to that subsequently.

13            THE COURT:   Well, you had the chance to ask her, I

14   let you over Mr. Sykes's objection.   She mentioned the fact

15   that it was a first-person video.   And I think it sounds like

16   she has some other ideas that perhaps you could ask or Mr. --

17   you know, Mr. Sykes could ask about and, you know, at that

18   point, I think the record will be closed.

19            MS. WHITE:   All right.    So I just have a few other

20   questions that then go to conversations she claims to have had

21   with Ms. Bruce and Ms. Mikell.

22   BY MS. WHITE:

23   Q.   In your November 6th, 2020, affidavit, Ms. James, you

24   testified that you corresponded with council members Bruce and

25   Mikell numerous times between June 8th, 2020, and August 4th,
                                                                         177

1    2020, through e-mail and text message.

2         Do you recall that?

3    A.   Yes.

4    Q.   Do you have copies of those texts and e-mails?

5    A.   I do.

6    Q.   And what e-mail accounts did you send your e-mails from?

7    A.   For mine?   I sent them from my e-mail accounts, cardinal,

8    I think.    I have a number of them.

9    Q.   To what e-mail addresses did you send e-mails to

10   Ms. Bruce?

11   A.   My --

12               MR. SYKES:   Your Honor, I object.   This is ordinary

13   discovery.    That can take place -- I'm hoping you'll rule in

14   our favor, and the time to get into this type of stuff is

15   during discovery.   We're talking about is there a video, video

16   number two or not, that's the question you asked us to address.

17               THE COURT:   All right.   Ms. White, do you want to

18   explain the relevance?

19               MS. WHITE:   Yes.   I mean she's claimed that she's had

20   all these conversations about it and I think we're entitled to

21   know what those conversations entailed, whether they could

22   relate to the existence of a video, what their testimonies are,

23   and we are entitled to know if any of those referenced video

24   recordings.

25               THE COURT:   Well, you could probably ask that.
                                                                     178

1    That's different from what the e-mail account was sent to and

2    so forth.

3    BY MS. WHITE:

4    Q.   Do any of those e-mails to Ms. Bruce relate to the

5    potential existence of a recording of the actual shooting?

6    A.   After August 2nd, or actually after August 4th, when

7    Christine -- I may have e-mails that relate to that with Tali.

8    Q.   And do you recall what the dates of those e-mails were?

9    A.   I've given the dates of the conversations I had with Tali

10   specifically about the video.   Those are --

11   Q.   You provided those in your affidavits?

12   A.   Yes.    Those are my principal conversations with --

13   Q.   Okay.   And so that's where you got the information that

14   you included in your declarations?

15   A.   Yes.    My previous conversations that you referenced, that

16   I had with them between June 8th, when I first e-mailed Tali to

17   ask if she would help us with police reform, putting police

18   reform policy suggestions before the council, and August 2nd.

19   Those e-mails between Tali and I, as well as those e-mails and

20   texts between Christine and I, were all about police reform.

21   Q.   Okay.   And then after August 4th, they became about

22   this --

23   A.   Not necessarily.    Yeah, not necessarily.

24   Q.   Did some of them?

25   A.   I think I mostly corresponded with Tali Bruce in
                                                                      179

1    conversation we're happy to provide.

2    Q.    Okay.   In your affidavits, you have several quotations

3    from Ms. Bruce and Ms. Mikell.   How did you obtain those quotes

4    as opposed to what the -- just what the substance of the

5    statement was?

6    A.    Where I wasn't -- where I had just the substance of the

7    conversation, I didn't put a quote around it.   The very

8    specific statements about the shooting in the video are my

9    recollection of what I heard them say and that's why I quoted

10   it.

11   Q.    Okay.   So you don't have them in writing somewhere that

12   shows that that's the actual quote they made?

13   A.    I have notes.

14   Q.    But you don't have it in -- a statement from them in

15   written form?

16   A.    I do not have a statement from them in written form.

17   Q.    Okay.   And do you have any recordings that establish those

18   quotations are what they actually said and the words they

19   actually used?

20   A.    No.   Christine asked me specifically not to record her,

21   which I told her I wouldn't do that anyway.   So I don't have a

22   recording of Christine.   I know I recorded Tali.

23   Q.    So those quotations are your best recollection of what

24   they said, is that what I understand?

25   A.    No.   Those two statements that Christine made, and my
                                                                      180

1    statement in response to her, as well as the statement that

2    Tali has, they were pretty crystal clear in my mind and that's

3    why I put quotes around them.

4    Q.   And that's based on your recollection?

5    A.   That's based on my unequivocal belief that is exactly what

6    they said to me.

7    Q.   Okay.   Did you memorialize those statements in the exact

8    quotations in writing when they were made to you?

9    A.   I did after.

10   Q.   Okay.   And then why didn't you use the words "actual" in

11   your August 25th declaration and the May 3rd and November 6th

12   and 9th affidavits, when you had the August 25th in quotes?

13               MR. SYKES:   Your Honor, I object.   This is

14   repetitive, cumulative, and it doesn't get us to the point of

15   whether there's a video or not.    So I object.

16               THE COURT:   I'll let you get an answer to that

17   question.    Go ahead, but I think it's close to asked and

18   answered.    It's not quite asked and answered.   So I'll let you

19   try one more time to get an answer to that, but you've

20   certainly discussed that before.

21   BY MS. WHITE:

22   Q.   Could you answer that question, please, Ms. James?

23   A.   Yes.

24        Between the two, I went back to my notes, as I said

25   earlier, and I wanted to make sure I was precise in what I put
                                                                       181

1    in my declaration.

2    Q.   And just to be clear, you have never seen a recording of

3    Zane being shot; correct?

4    A.   No, I haven't.

5              MS. WHITE:   Okay.   I don't have any further

6    questions.   Thank you.

7              THE COURT:   Thank you.

8              Mr. Sykes, you can do some redirect.   And I think

9    your client had something she wanted to say, so you might want

10   to elicit that as well.

11             MR. SYKES:   Thank you, Judge.

12                          REDIRECT EXAMINATION

13   BY MR. SYKES:

14   Q.   I think -- well, what is it you want to say in response?

15   I'm sorry.

16             MS. WHITE:   Your Honor, I'm a little confused with

17   that.   I think that is not exactly the way that questions are

18   supposed to be asked under the --

19             MR. SYKES:   I'll rephrase.   I think Ms. White has a

20   good point here.

21             I was trying to be a little bit humorous at the late

22   hour.   Okay?

23             THE COURT:   Be more precise.

24   BY MR. SYKES:

25   Q.   Is there anything else that Tali Bruce said that's not in
                                                                           182

1    the complaint?

2    A.    Yes.

3    Q.    What is it?

4    A.    It is the fact that there was no one else -- there were no

5    other officers on the scene when the shooting occurred, which

6    was the same that Heather Dodd said.

7          So Betenson says he was on scene, and that's what we read

8    in the evidence, in the GRAMA records, but when we talked with

9    Heather Dodd, who is the witness that was not included in the

10   GRAMA records, her statements, she said that Officer Betenson,

11   or the second officer, arrived on scene after the shooting

12   occurred.    And Tali Bruce also confirmed that after Zane was

13   shot and laying on the ground is when the other officer showed

14   up.

15                MR. SYKES:   No further questions.     Thank you.

16                THE COURT:   All right.   Thank you.   Anything -- any

17   final words for this witness, any final questions, Ms. White?

18                MS. WHITE:   No, Your Honor.

19                THE COURT:   All right.   Well, thank you, Ms. James,

20   for your testimony.       We appreciate it.   And I think you're

21   excused.

22                THE WITNESS:   Thank you.   You're welcome.

23                THE COURT:   All right.   Now, I think that concludes

24   the witnesses, does it not?      Was there anyone else we need to

25   discuss?
                                                                       183

1             MS. WHITE:     No, Your Honor.   That concludes everyone

2    from defense's point.

3             THE COURT:     All right.   Now I'd intended to talk

4    about kind of logistics and where we go from here.    It's gotten

5    quite late, though, so I think -- I've requested some briefing

6    as we've gone along.    And I suggested just now, Ms. White, that

7    you make the argument on paper that you were making, walking

8    the witness through, you know, where you identify -- basically

9    lining up statements that Ms. James testified that Ms. Bruce

10   made to her with things in the complaint.

11            And I don't know how you'd like to -- how much time

12   do you think you'd need to do that, to just prepare that?       You

13   could do it as a brief or you could even just submit it as a

14   table, as far as I'm concerned, if you wanted to do that.

15            MS. WHITE:     Probably -- with the Thanksgiving

16   holiday, probably a couple of weeks, just --

17            THE COURT:     Okay.   Why don't we say a couple of

18   weeks, then.   Let's do two weeks from today.

19            And then, Mr. Sykes, if you want about a week

20   after -- so that would be December 2nd.    And, Mr. Sykes, if you

21   want another week to just point out any disagreements or any

22   inconsistencies or things of that sort, you're welcome to do

23   that.

24            MR. SYKES:     I'm sure I would never disagree with my

25   friend Heather White.   I couldn't imagine I would do that.
                                                                       184

1    Maybe.   You never know.

2                THE COURT:   Well, the other thing I wanted to ask is,

3    it seems to me that -- you know, this has been an interesting

4    evidentiary hearing.     It seems like both of you have raised,

5    you know, credibility issues about Ms. Bruce on Ms. White's

6    side and Officer Davies on Mr. Sykes's side, involved in prior

7    statements and so forth, that ended up getting into some pretty

8    complicated separate legal issues, with Ms. White's pending

9    litigation and with the Garrity interview from Mr. Davies.      So

10   that was a little bit tricky.

11               And in a way, both of those things are quite

12   tangential because they were essentially both attempts to

13   discuss credibility, but I guess it seems to me that both sides

14   have suggested that this system software that's used for the

15   body camera is pretty foolproof.     And it seems like it ought to

16   be possible just to look at the data and tell whether the video

17   was made.   And if it was made, if it was deleted or what

18   happened to it.

19               Am I misunderstanding that, Mr. Sykes?

20               MR. SYKES:   No.   I think -- you know, we -- our

21   expert is Chief Chris Burbank, who was police chief in Salt

22   Lake for about eight or ten years, until he was wrongfully

23   terminated I might add, but I would think that that could

24   easily -- if you want to let us do limited discovery, that

25   should be high on the list.     Okay?
                                                                      185

1               Obviously, you know, I'd like to depose the officer

2    but, you know, if -- what I'm told -- now, see, I will say this

3    about Chief Burbank, and I don't know if it came across in his

4    affidavit.   He said some departments don't use the databank

5    that Axon provides, some do not use it.

6               I got the impression that Cottonwood Heights did use

7    it.   If Cottonwood Heights did use it, there will be a digital

8    footprint, an audit trail.    Like they say in medical

9    malpractice cases, there will be an audit trail.   If they

10   didn't use it, there may not be an audit trail, but we could do

11   a lot of discovery on that, Your Honor, probably pretty

12   quickly.

13              As you notice, I don't ask a lot of long questions

14   here so I think we could come to a realization of that.   There

15   may be an audit trail, there may not be, you know.   In which

16   case, you're going to have to make a decision on whether you

17   want to go for more discovery.

18              But I'd like to depose Officer Davies, obviously, on

19   the things we've talked about.   I'm going to write you a brief

20   about that, you know, about the Garrity interviews, but that's

21   for another day, but that's what I want.

22              In other words, I want you to deny this motion to

23   dismiss without prejudice.    She could raise it again in a

24   motion for summary judgment.   I think there's enough evidence

25   here that there is a video.    You've got a person testifying
                                                                         186

1    believably that she saw it, okay?

2                And it's not -- as you know, it's not the number of

3    witnesses in litigation, it's their credibility.     She's very

4    credible.

5                MS. WHITE:   Your Honor, we're getting into argument

6    now.

7                THE COURT:   I wanted to just stay focused on the

8    question I was asking.    So I understand your position,

9    Mr. Sykes, I believe, on the merits of it.

10               Ms. White, do you have any insight?   I mean is

11   this -- does Cottonwood Heights use the software system and is

12   it essentially foolproof?

13               MS. WHITE:   Your Honor, I was actually thinking about

14   this yesterday and today and thinking how simple it would be.

15   Yes, it does use the evidence.com, which has that footprint.

16   In fact, we included that information in the declaration of

17   Candace Terry.   And that's why we're not cross-examining Chris

18   Burbank either, is he looked at that data, too, and it shows

19   that there is nothing there that has been deleted.

20               And, you know, the plaintiffs have had an opportunity

21   to look at that and provide it to an expert and did nothing

22   with respect to that.

23               MR. SYKES:   That's inaccurate.   That's inaccurate.

24               MS. WHITE:   It shows --

25               THE COURT:   Let her finish.   I'll give you a chance
                                                                          187

1    to respond.

2                MS. WHITE:   The logs were provided with Ms. Terry's

3    declaration.    And what they show is that the last recording

4    that was on Officer Davies's camera was made the day before the

5    shooting, on May 28th, ending at 3:12 p.m., and the next

6    recording made was not until June 30th, 2018, at 7:56 a.m.,

7    which was more than a month later.       That evidence is attached

8    to Ms. Terry's declaration.    And it conclusively establishes

9    there is no body camera recording for Officer Davies.

10               THE COURT:   All right.

11               MR. SYKES:   Your Honor --

12               THE COURT:   You may respond, Mr. Sykes.

13               MR. SYKES:   We disagree with that.   The data was not

14   provided.   We need to get an expert to look at it to get to the

15   bottom of it.   So we disagree with that.

16               And Chief Burbank, I think, told us, too, that there

17   needs to be more done.    We need to see the original data, not

18   somebody's, what do you call them, spreadsheet of it, you know.

19               MS. WHITE:   We have a suggestion perhaps that if the

20   Court wanted to appoint an independent expert to take the data

21   from the camera and extract that and look and see what it

22   shows, then the Court would have its answer.      It wouldn't be

23   from a defense perspective or the plaintiffs' perspective.

24   That is the proof.

25               THE COURT:   Do I have the authority to appoint an
                                                                       188

1    independent expert for this?

2               MS. WHITE:   We certainly would stipulate to it.

3               THE COURT:   Mr. Sykes, do I, do you think?

4               MR. SYKES:   I don't think so, Judge.   I think we have

5    a right to prove our case.   I'd like to get somebody that I can

6    rely on.   And not that -- that you wouldn't do it fairly, I'm

7    sure you would, you know, but I think we need to get someone in

8    there that can look at this data and tell us what's going on.

9    Now, I don't know that Chris Burbank is the guy.     I mean I

10   think there's got to be a specialist that can do that.    He can

11   tell us who can do it, but I want to get my own expert to look

12   at it at some point.

13              Now, that's discovery.   We're asking for discovery,

14   but, you know, I want our person to look at it so I can talk to

15   him, talk him through it and find out what's going on.    I don't

16   necessarily trust an "independent expert."

17              THE COURT:   Let's take that in pieces.

18              If there were an independent expert, who would pay

19   for it?

20              MS. WHITE:   I think the parties would jointly pay for

21   it.   And I'm informed by the chief that Axon, the maker of the

22   camera and that does the software, they have people that do

23   this.   And the problem with what Mr. Sykes is asking for is

24   it's getting into discovery.   And what we're just trying to

25   establish here, Your Honor, is, number one, is there a
                                                                         189

1    recording?   And if there isn't, then the Court is back to the

2    motion to dismiss and whether that should be granted or not.

3               THE COURT:   I understand.

4               MR. SYKES:   Judge, let me just say I could wax

5    philosophical for a minute, that's why so many courts have

6    commented on, you know, how difficult it is to rule on a motion

7    to dismiss before discovery's been done.    We need discovery

8    here to get to the bottom of this very difficult issue.      And,

9    you know, I know that's not necessarily why we're having this

10   evidentiary hearing, but you can see the breadth of issues that

11   are important here, you know.    I mean so, you know, I think you

12   deny the motion to dismiss and let's go get discovery.

13              THE COURT:   And that's your position, Mr. Sykes.

14              MR. SYKES:   Yeah.

15              THE COURT:   Do you have any -- I mean if the Court

16   were to appoint an expert, would it be possible to, you know,

17   provide a procedure where the parties both had to agree to the

18   expert and then the parties agree to split the cost of the

19   analysis, and then we could see what they did and decide

20   whether there's any reasonable ground for dispute?    Does that

21   sound --

22              MR. SYKES:   Well, I object to that, but if you impose

23   that, we will work in good faith with Ms. White to try to find

24   somebody, you know.     But I can tell you this, having litigated

25   cases for 44 years, it's not often we can agree on that kind of
                                                                      190

1    a person, you know.    It's possible, but I don't think it's

2    likely.   I think you'd probably end up having to make a

3    decision on who to appoint, both of us arguing for our -- you

4    know, our particular person.

5              THE COURT:   Right.   What about Ms. White's

6    suggestion, though, about somebody from the company itself?

7              MR. SYKES:   I think that would be helpful, I do.    You

8    know, but the problem is, I don't know -- you know, personally,

9    I have never encountered this issue before in my career, you

10   know.   And I don't know enough to know what to ask that person

11   or what to say.

12             Now, you know, I would want to be certain that the

13   person is going to tell us fairly what happened.   Cottonwood

14   Heights is apparently a client of Axon, which is owned by

15   Taser, you know.   And, you know, that's one of the reasons why

16   I want to get our own expert, because, you know -- I mean my

17   clients, I'm sure, being nonlawyers, would wonder if we went to

18   Axon, if they're giving us, you know, an answer that their

19   client wants us to hear, and I'm concerned about that.

20             THE COURT:   All right.   So that's -- I understand.

21             Ms. White, what -- is your client -- I mean --

22             First of all, Mr. Sykes, if you had the expert of

23   your choice, would it be the -- it's getting late enough -- the

24   former Salt Lake police chief whose declaration you submitted,

25   is he the one you'd want to look at the data?
                                                                         191

1                MR. SYKES:   I don't think so, because he knows a lot

2    about it.   He's expert enough to comment on what the data --

3    what data is available generally, but whether or not he's

4    competent to look at the details of it, I'll have to ask him.

5    I doubt it.   I mean he was the general, you know.     He didn't go

6    out and do intelligence work himself, you know.      So I doubt,

7    but I don't know for sure.       I doubt he'd be the one that would

8    be the expert we choose, but I'm certain he would know someone

9    that would know.

10               THE COURT:   All right.

11               Ms. White, would your client have a problem, would

12   they object, would you object, to providing in some kind of an

13   electronic format the relevant data to an expert of defendants

14   just to analyze --

15               MR. SYKES:   Plaintiffs, plaintiffs.

16               THE COURT:   Plaintiffs, excuse me, yes.

17               MS. WHITE:   I mean we'd have to assess that.   To me,

18   I just -- I don't understand Mr. Sykes's reticence in having an

19   independent person take a look at it and tell us -- someone

20   from the company -- and tell us whether it's been recorded and

21   deleted or ever existed or whatever.      I just keep hearing over

22   and over, "I want to do discovery.      I want to depose Officer

23   Davies.   I want to do all these things," and we are on a motion

24   to dismiss.

25               THE COURT:   Yeah.   Just to be clear, none of that's
                                                                         192

1    on the table right now.    The only thing that's potentially on

2    the table right now, until I decide what to make of the

3    testimony I've heard today, is doing more with this data.

4    Because it does seem to me that if the data is as represented,

5    it ought to be able to provide a definitive answer one way or

6    the other.   And that seems to me like the cleanest, easiest way

7    to just figure this out, with the minimum of additional

8    inquiry.

9                MS. WHITE:   Yeah.   The natural people that would do

10   that, to me, would be the people that build the software and do

11   that.   I mean their reputation is on the line across the

12   country.    I mean they don't have any basis for, you know, doing

13   some kind of a favor for Cottonwood Heights, one tiny city

14   within multiple jurisdictions throughout the United States.

15   There's no interest in being biased for anyone.

16               And they're the ones that write the software, they're

17   the ones that know how it works, they're the ones who know how

18   the cameras work.   To me, it just makes the most sense for them

19   to do it.

20               THE COURT:   Okay.   It sounds like -- why don't you

21   and Mr. Sykes talk about it and see if you can come up with a

22   proposal.    We're not going -- okay, for court purposes, we're

23   not going to be deposing Officer Davies.     We're not going to be

24   doing discovery.    We're not going to be doing document

25   requests.    What we might be doing is some way of getting an
                                                                         193

1    analysis of this data.

2              And I don't know whether the best way to do it is

3    something like what Ms. White proposes, of having an

4    independent expert, or whether it's having each of you have

5    your own expert and both have the data and look at it.   But I

6    think -- I'd like the two of you to consult about that and see

7    if you can come up with any common ground at all on that.      Is

8    that something you two could talk about?

9              MS. WHITE:   Certainly.   I mean just one proposal

10   might be what if we had someone from the company do it and if

11   either side disagreed with what the conclusion were, then they

12   could -- you know, both sides could get their own expert to try

13   to point out what the problems with that analysis was.

14             THE COURT:   Mr. Sykes, any thoughts about that?

15             MR. SYKES:   Well, for all the reasons I've already

16   said, I'm very nervous about that because, you know, it would

17   be like me calling as an expert, you know, an economist who

18   does a lot of our cases for us, you know.    Maybe involve this

19   and say, well, he's independent.    I mean Cottonwood Heights

20   would be asking, you know -- I mean they're a customer and

21   probably a well-paying customer.    So, yeah, I'm nervous about

22   that.   I am.   I don't want to do that.

23             THE COURT:   Right.   I mean I suspect that they're a

24   very minor customer, but -- in the overall scheme of things.

25             MR. SYKES:   Yeah.    It's hard to know.
                                                                       194

1               MS. WHITE:   I think you can see with this proposal

2    I've even made, that we have someone from them.    And if they

3    disagree with it, they can get their own expert.    We're not

4    going to be able to come to any kind of an agreement and the

5    Court is just going to have to make a decision as to what to

6    do.

7               THE COURT:   Sounds like it.

8               Ms. White, why don't you talk to your client and let

9    me know whether you have objections to letting -- you know,

10   possibly subject to a protective order, if there's a need for

11   that, I don't know, letting an expert of the plaintiffs to have

12   access to the data to analyze it.

13              MS. WHITE:   I do have a problem with that, I can tell

14   you.   I just -- without even knowing who that person might be,

15   I can't agree to that.

16              THE COURT:   All right.   Well, I'm going to put it on

17   the two of you to try and see if there's any kind of framework

18   that you can negotiate.   And if there isn't, you know, maybe

19   you can kind of specifically both kind of figure out what

20   position you can live with, and I'd like you to get back to me

21   on that.

22              MS. WHITE:   Thank you, Your Honor.

23              MR. SYKES:   By what date, Judge?

24              THE COURT:   How long do you think would be helpful?

25   I don't know how -- I mean it's -- obviously, if you both
                                                                     195

1    approach it that you're not going to budge an inch, you could

2    probably get me something tomorrow, but I would like to at

3    least have you engage in a good faith discussion, realizing

4    that this really ought to be able to resolve this issue.

5             This is one of those cases that -- this is one of

6    those discrete issues that we really ought to be able to figure

7    out a solution to.   It doesn't seem like it should be that

8    insurmountable of a problem.

9             MS. WHITE:   Perhaps if Mr. Sykes could propose the

10   name of someone to us within seven days, we could take a look

11   at that and see if that's something that we might agree to or

12   not.

13            THE COURT:   Why don't we do that.   Mr. Sykes, why

14   don't you come up with a list of names that you would like and

15   see if any of them are acceptable to the defendants.

16            MR. SYKES:   All right.

17            THE COURT:   And the idea would be if we can find an

18   expert that they're willing to provide the data to, they will

19   do that and that expert can provide some analysis.

20            And, you know, I have read the data, Ms. White, and

21   honestly, I -- I mean I can't completely make heads or tails of

22   it, honestly.   I see what your point -- I see where it says

23   that, you know, the recordings were made on certain dates and I

24   see where it says that they're deleted on certain dates, but

25   it's not something that I was able to just understand clearly
                                                                        196

1    on the face of it.   But I'm not surprised it's driving my

2    questions here.

3                MS. WHITE:   I think that's fair, Your Honor, to have

4    an expert who can delve more deeply into the metadata and all

5    of that to provide that information to the Court.

6                THE COURT:   All right.   So let's -- why don't you --

7    Mr. Sykes, within seven days, why don't you give Ms. White a

8    list of names and see if there's someone that -- I mean I guess

9    we could potentially -- if it's somebody that Ms. White could

10   accept, perhaps that could even be like an independent expert

11   and we could have them mutually hired or -- perhaps both

12   parties will need their own expert, I don't know.     But in any

13   event, it sounds like there's at least a possibility that you

14   might be able to identify some experts she'd be willing to turn

15   the data over to; right?

16               MR. SYKES:   Well, the only thing we've ever been able

17   to agree on is what a wonderful man her father is, but that's

18   about it.

19               THE COURT:   That's a start, Mr. Sykes.

20               MR. SYKES:   It's a start, and her mother.

21               MS. WHITE:   And Bob's daughter, I think we both agree

22   is an exceptional woman, so there you go.

23               THE COURT:   We have some common ground already.   All

24   right.   Well, I think we've gone on long enough.     I think what

25   I would like to do is before I try and resolve some of the very
                                                                        197

1    difficult issues of credibility and even admissibility,

2    candidly, given some of the collateral legal implications of

3    some of the evidence, I would at least like to explore whether

4    there's a way we can resolve this dispute through the data.     So

5    let's proceed along the lines we discussed.

6               But apart from that, is there anything else we need

7    to discuss at this time?

8               MS. WHITE:   I'm wondering if it makes sense just to

9    push back all these other deadlines, these briefing deadlines

10   that we have on the admissibility and credibility issues, in

11   light of the expert, or if you want us to go ahead and still do

12   that.

13              THE COURT:   We could do that.   Any concern about

14   that, Mr. Sykes, with my saying, we'll try and get this expert

15   thing resolved before we worry about the other things?

16              MR. SYKES:   Sure.   You know, and your clerk is very

17   good about doing a minute entry that kind of tells us where to

18   go.   Maybe it's the -- Ms. Peart, maybe Mr. Zhang, but you

19   know, I think if you could put a minute entry together, Judge,

20   and tell us what to do and when to do it, that would be very

21   helpful.

22              THE COURT:   I think that is, too, and I'll make

23   clear -- if it overrides any of the dates I've set during the

24   hearing, I'll make clear in the minute order, and I'll make

25   clear now, that whatever the minute order says for the dates,
                                                                       198

1    that will control anything that I said for dates here.

2             But I think, Ms. White, that suggestion is

3    well-taken, that it may make sense to hold off on some of that

4    briefing until we see if we can figure this out, if there's a

5    pathway to figure this out through the metadata and the data.

6             All right.   Anything else that we need to discuss at

7    this rather late hour, Mr. Sykes?

8             MR. SYKES:   It's been a good full day of trial.    I

9    mean it's been more than a full day in federal court.    So thank

10   you for setting this up.    I mean we could have waited another

11   year, you know, to get an in-person hearing, but I think that

12   these Zoom things work fairly well.   You know, I'm pretty happy

13   with them.   And, you know, maybe we couldn't do a jury trial, I

14   don't know, but thanks for setting this up.   You did a lot of

15   work to get this set up.    Thank you for that.

16            THE COURT:   All right.    Thank you, Mr. Sykes.

17            MR. SYKES:   Thank you for cooperating.

18            THE COURT:   Ms. White, any other business from

19   Cottonwood Heights or Officer Davies?

20            MS. WHITE:   No.   Thank you, Your Honor.

21            And thank you, Bob.

22            THE COURT:   All right.    Thank you all.   With that,

23   court will be adjourned.

24            MR. SYKES:   Thank you.

25            (Concluded at 6:45 p.m.)
                                                                    199

1                    CERTIFICATE OF COURT REPORTER

2

3             This is to certify that the proceedings in the

4    foregoing matter were reported by me in stenotype and

5    thereafter transcribed into written form;

6             That said proceedings were taken at the time and

7    place herein named via Zoom;

8             That the utmost care was taken in the preservation of

9    and accurate transcription thereof, understanding the myriad of

10   different factors that could potentially disrupt the audio feed

11   during Zoom proceedings;

12            I further certify that I am not of kin or otherwise

13   associated with any of the parties of said cause of action and

14   that I am not interested in the event thereof.

15            In witness whereof I have subscribed my name this

16   18th day of November 2020.

17

18   ________________________________

19   Teena Green, RPR, CSR, CRR, CBC

20

21

22

23

24

25
